Exhibit 10.1
LEASE
BY AND BETWEEN
CRP NORTH FIRST STREET, L.L.C.,
A DELAWARE LIMITED LIABILITY COMPANY
AS LANDLORD
AND
HARMONIC INC.,
A DELAWARE CORPORATION
AS TENANT
PREMISES:
4300 NORTH FIRST STREET
SAN JOSE, CALIFORNIA

 



--------------------------------------------------------------------------------



 



LEASE
SUMMARY OF LEASE TERMS
4300 North First Street
San Jose, California 95134

         
A.
  Date:   December 15, 2009
 
       
B.
  Landlord:   CRP North First Street, L.L.C.,
a Delaware limited liability company
 
       
 
  Landlord’s address for notices: [Paragraph 28.11]   CRP North First Street,
L.L.C.
c/o Carlyle Realty
11100 Santa Monica Boulevard, Suite 750
Los Angeles, CA 90025
Fax No.: (310) 575-1755
Attn: Paul Brady
 
       
 
      With copies to:
 
       
 
      The Carlyle Group
4 Orinda Way, Suite 170D
Orinda, CA 94563
Fax No.: (925) 258-1330
Attn: David Kingery
 
       
 
      and
 
       
 
      CB Richard Ellis
Asset Services
225 W. Santa Clara Street, Suite 1050
San Jose, CA 95113
 
       
 
  Landlord’s address for payments: [Paragraph 3.2]   CRP North First Street,
L.L.C.
P.O. Box 301109
Los Angeles, CA 90030-1109
 
       
C.
  Tenant:   Harmonic Inc.,
a Delaware corporation

i



--------------------------------------------------------------------------------



 



         
 
  Tenant’s address for notices:   Before the Commencement Date:
 
  [Paragraph 28.11]    
 
       
 
      549 Baltic Way
Sunnyvale, CA 94089
Attention: Real Estate Director
 
       
 
      With a copy to:
 
       
 
      549 Baltic Way
Sunnyvale, CA 94089
Attention: Legal Department
 
       
 
      Following the Commencement Date:
 
       
 
      4300 North First Street
San Jose, CA 95134
Attention: Real Estate Director
 
       
 
      4300 North First Street
San Jose, CA 95134
Attention: Legal Department
 
       
 
  Tenant Contact Person:    
 
       
D.
  Building:   The office/R&D building located at 4300 North First Street,
San Jose, California
 
       
E.
  Premises: [Paragraph 1.8]   The entirety of the Building
 
       
F.
  Rentable area of Premises: [Paragraph 1.8]   188,332 square feet
 
       
G.
  Tenant’s Percentage Share: [Paragraph 1.13]   Lease Years 1 through 5: 87.61%
Lease Years 6 through 10: 100%
 
       
H.
  Lease Term: [Paragraph 2]   The term of this Lease shall be for approximately
ten (10) years, subject to extension and earlier termination as provided herein
 
       
 
  Commencement Date:   September 1, 2010, subject to extension as set forth in
Exhibit C
 
       
 
  Expiration Date:   The last day of the calendar month in which the ten
(10) year anniversary of the Commencement Date shall occur; provided, however,
that if the Commencement Date shall be deemed to have occurred on the first day
of a calendar month, the Expiration Date shall be the last day of the calendar
month immediately preceding the ten (10) year anniversary of the Commencement
Date.

ii



--------------------------------------------------------------------------------



 



         
 
       
I.
  Basic Rental:    
 
  [Paragraph 3.1]    

                              Basic Monthly   Basic   Basic Lease Years  
Rental/RSF   Monthly Rental   Annual Rental
Lease Year 1
  $ 0.00     $ .00     $ .00  
Lease Year 2
  $ 0.00     $ .00     $ .00  
Lease Year 3
  $ 1.90     $ 313,500.00     $ 3,762,000.00  
Lease Year 4
  $ 2.00     $ 330,000.00     $ 3,960,000.00  
Lease Year 5
  $ 2.10     $ 346,500.00     $ 4,158,000.00  
Lease Year 6
  $ 2.20     $ 414,330.40     $ 4,971,964.80  
Lease Year 7
  $ 2.30     $ 433,163.60     $ 5,197,963.20  
Lease Year 8
  $ 2.40     $ 451,996.80     $ 5,423,961.60  
Lease Year 9
  $ 2.50     $ 470,830.00     $ 5,649,960.00  
Lease Year 10
  $ 2.60     $ 489,663.20     $ 5,875,958.40  

Note: Tenant is not obligated to pay Basic Rental with respect to 23,332 square
feet of rentable area of the Premises until the commencement of Lease Year 6.

         
J.
  Parking: [Paragraph 25]   Six Hundred Seventy-Six (676) unreserved parking
spaces (on the basis of 3.59 parking spaces per 1,000 square feet of rentable
area in the Premises)
 
       
K.
  Security Deposit: [Paragraph 3.3]   Three Hundred Thirteen Thousand Five
Hundred Dollars ($313,500.00) in the form of cash
 
       
L.
  Landlord’s Broker(s): [Paragraph 28.19]   CB Richard Ellis
 
       
M.
  Tenant’s Broker(s): [Paragraph 28.19]   Jones Lang LaSalle
 
       
N.
  Exhibits and addenda: [Paragraph 28.24]   Exhibit A — Project Site Plan and
Parking Area
Exhibit B-1 — Project Rules and Regulations
Exhibit B-2 — Rooftop Rules and Regulations
Exhibit C — Tenant Improvement Agreement
Exhibit C-1 — Preliminary Space Plan
Exhibit C-2 — Guaranty of Tenant Improvement Allowance
Exhibit D — Commencement Date Memorandum
Exhibit E — Hazardous Substances Disclosure Certificate
Exhibit F — Memorandum of Lease

iii



--------------------------------------------------------------------------------



 



The provisions of the Lease identified above in brackets are those provisions
where references to particular Lease Terms appear. Each such reference shall
incorporate the applicable Lease Terms. In the event of any conflict between the
Summary of Lease Terms and the Lease, the latter shall control.

            LANDLORD:

CRP NORTH FIRST STREET, L.L.C.,
a Delaware limited liability company
      By:   /s/ Paul Brady         Paul Brady        Vice President       
TENANT:

HARMONIC INC.,
a Delaware corporation
      By:   /s/ Patrick Harshman         Name:   Patrick Harshman       
Title:   President [chairman, president or vice-president]              By:  
/s/ Robin N. Dickson         Name:   Robin N. Dickson        Title:   C.F.O.
[secretary, assistant secretary, chief financial officer or assistant
treasurer]     

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page      
 
        1.  
DEFINITIONS
    1   2.  
TERM
    5   3.  
RENTAL; SECURITY DEPOSIT
    8   4.  
TENANT’S SHARE OF OPERATING EXPENSES AND REAL PROPERTY TAXES
    9   5.  
OTHER TAXES PAYABLE BY TENANT
    11   6.  
USE
    11   7.  
COMPLIANCE WITH LAWS/ENVIRONMENTAL MATTERS
    12   8.  
ALTERATIONS; LIENS
    16   9.  
MAINTENANCE AND REPAIR
    18   10.  
SERVICES
    19   11.  
SECURITY SERVICES AND ACCESS CONTROL
    21   12.  
ASSIGNMENT AND SUBLETTING
    21   13.  
WAIVER; INDEMNIFICATION
    25   14.  
INSURANCE
    26   15.  
PROTECTION OF LENDERS AND GROUND LESSOR
    26   16.  
ENTRY BY LANDLORD; RENOVATIONS
    29   17.  
VACATION AND ABANDONMENT; REMOVAL OF PERSONAL PROPERTY
    30   18.  
DEFAULT AND REMEDIES
    30   19.  
DAMAGE BY FIRE OR OTHER CASUALTY
    33   20.  
EMINENT DOMAIN
    36   21.  
SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
    37   22.  
HOLDING OVER
    38   23.  
RESERVED
    38   24.  
COMMUNICATIONS AND COMPUTER LINES
    38   25.  
PARKING
    39   26.  
QUIET ENJOYMENT
    39   27.  
SIGNS
    40   28.  
MISCELLANEOUS
    40   29.  
OPTIONS TO EXTEND LEASE TERM
    47   30.  
TENANT’S USE OF ROOFTOP
    50   31.  
EMERGENCY GENERATOR
    51   32.  
RIGHT OF FIRST REFUSAL TO LEASE
    54   33.  
RIGHT OF FIRST OFFER TO PURCHASE
    55   34.  
JAMS ARBITRATION
    57  

v



--------------------------------------------------------------------------------



 



4300 NORTH FIRST STREET
SAN JOSE, CALIFORNIA
LEASE
     THIS LEASE dated for reference purposes only as of December 15, 2009, is
made by and between CRP NORTH FIRST STREET, L.L.C., a Delaware limited liability
company (“Landlord”), and HARMONIC INC., a Delaware corporation (“Tenant”).
WITNESSETH:
     Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises described in Paragraph 1.8 below, for the term and subject to the
terms, covenants, agreements and conditions hereinafter set forth.
     1. DEFINITIONS. In addition to terms that are defined elsewhere in this
Lease, unless the context otherwise specifies or requires, the following terms
shall have the meanings herein specified:
          1.1 Applicable Laws. The term “Applicable Laws” shall mean all laws,
statutes, ordinances, orders, judgments, decrees, regulations, permits, and
requirements of all courts and governmental authorities now or hereafter in
effect and applicable to the Real Property, including, without limitation, Title
III of the Americans With Disabilities Act of 1990 and all regulations and
guidelines promulgated thereunder (the “ADA”) and any and all Environmental Laws
(as defined in Paragraph 7.3 below).
          1.2 Building and 4400 Building. The term “Building” shall mean the
office/R&D building located at 4300 North First Street in San Jose, California,
and shown on Exhibit A attached hereto. The term “4400 Building” shall mean the
building located at 4400 North First Street in San Jose, California.
          1.3 Common Areas. The term “Common Areas” shall mean all exterior
areas of the Project made available by Landlord from time to time for the
general common use or benefit of the tenants of the Project (as defined in
Paragraph 1.9 below), and their employees and invitees, or the public,
including, without limitation, common entrances, access ways, drives and
platforms and any passageways and service ways thereto, and the common pipes,
conduits, wires and appurtenant equipment serving the Premises. Landlord
specifically reserves the right to change the size, configuration, design,
layout and all other aspects of the Common Areas at any time, and Tenant
acknowledges and agrees that Landlord may, without any abatement of Rental under
this Lease, from time to time, close-off or restrict access to the Common Areas
for purposes of permitting or facilitating any construction, alteration, repairs
or improvements, provided that in each case there is no material interference
with Tenant’s access to or use of the Building or Tenant’s parking rights, or
any other express right of Tenant under this Lease.
          1.4 Expense Year. The term “Expense Year” shall mean each calendar
year in which any portion of the Lease Term falls, through and including the
calendar year in which the Lease Term expires.
          1.5 Land. The term “Land” shall mean the parcel(s) of land on which
the Building is located.
          1.6 Lease Year. The term “Lease Year” means each consecutive twelve
(12) month period during the Lease Term, commencing on the Commencement Date,
except that if the Commencement Date is not the first day of a calendar month,
then the first Lease Year shall be the period from the Commencement Date through
the final day of the calendar month during which the first anniversary of the
Commencement Date occurs, and subsequent Lease Years shall be each succeeding
twelve (12) month period during the Lease Term following the first Lease Year.

1



--------------------------------------------------------------------------------



 



          1.7 Operating Expenses.
               (a) The term “Operating Expenses” shall mean the total costs and
expenses incurred by Landlord in connection with the ownership, management,
operation, maintenance and repair of the Real Property (as defined in
Paragraph 1.10 hereof) and Common Areas (as defined in Paragraph 1.3 hereof),
including, without limitation, the following costs; provided, however, that
Landlord shall act in a commercially reasonable manner in incurring Operating
Expenses, taking into consideration the class and quality of the Building:
(1) salaries, wages, bonuses and other compensation (including hospitalization,
medical, surgical, retirement plan, pension plan, union dues, uniforms, parking
privileges, payroll, social security, workers’ compensation, unemployment and
similar taxes, life insurance, including group life insurance, welfare and other
fringe benefits, and vacation, holidays and other paid absence benefits)
(collectively, “Compensation Expenses”) relating to employees of Landlord or its
agents engaged in the management, operation, repair, or maintenance of the Real
Property and Common Areas, it being understood that (i) the costs and expenses
of employees of Landlord who are not employed full time, not on site at the
Project, or work on several buildings, including the Building, shall be
allocated among such buildings in accordance with reasonable and consistent
criteria; and (ii) if Landlord and its agents each have employees engaged in the
management, operation, repair, or maintenance of the Real Property or Common
Areas, then Operating Expenses shall exclude Compensation Expenses for any
employees of Landlord’s agents to the extent such employees provide services
that are duplicative of the services provided by Landlord’s employees;
(2) premium charges incurred by Landlord with respect to fire, other casualty,
boiler and machinery, theft, rent interruption and liability insurance, and any
other insurance (including earthquake and flood insurance) as may be deemed
necessary or advisable in the reasonable judgment of Landlord, or as may be
required by any “Security Holder” (as defined in Paragraph 15 hereof), all in
such amounts as Landlord reasonably determines to be appropriate, and
commercially reasonable deductible amounts under the applicable insurance
policies; (3) water charges and sewer rents or fees; (4) license, permit and
inspection fees and charges, the cost of contesting any governmental enactments
which may affect Operating Expenses, and the costs incurred in connection with
any government-mandated transportation system management program or similar
program, including the costs of operating any shuttle bus or similar program;
(5) sales, use and excise taxes on goods and services purchased by Landlord in
connection with the operation, maintenance or repair of the Real Property and
Building Systems (as defined in Paragraph 9.1(a) below) and equipment;
(6) telephone, telegraph, postage, stationery supplies and other expenses
incurred in connection with the operation, maintenance, or repair of the Real
Property and Common Areas; (7) management fees and expenses (including fees and
expenses for accounting, financial management, data processing and information
services) and costs of tenant service programs, provided that Tenant’s
Percentage Share of the management fees for any Expense Year shall not be less
than Three Thousand One Hundred Twenty-Five Dollars ($3,125.00) per month, nor
greater than one and one-half percent (1.5%) of the Basic Rental and other
Operating Expenses and Real Property Taxes payable hereunder for such Expense
Year; (8) except for costs and expenses which are the sole responsibility of
Tenant pursuant to Paragraph 9.1 below, and except as provided in clauses
(24) and (25) of Paragraph 1.7(c) below, all costs paid or incurred by Landlord
to perform Landlord’s Repair Obligations (as defined in Paragraph 9.2(a) below);
(9) supplies, tools, materials and equipment used in connection with the
operation, maintenance or repair of the Real Property and Common Areas;
(10) painting the exterior of the Building (but not more than once during the
initial Lease Term without Tenant’s prior written approval) or Common Areas and
the cost of maintaining and repairing or replacing the sidewalks, landscaping
and other Common Areas; (11) all costs and expenses for electricity, power and
other energy related utilities required in connection with the operation,
maintenance and repair of the Common Areas; (12) the cost of landscaping
maintenance for the Common Areas; (13) payments under any easement, license,
operating agreement, declaration, restrictive covenant or instrument in effect
on the date of this Lease pertaining to the sharing of costs by the Building;
and (14) the cost of operation, repair and maintenance of the parking facilities
appurtenant to or servicing the Building (the “Parking Facilities”), including
resurfacing, restriping and cleaning. Any Operating Expenses that constitute
capital expenditures (collectively, “Included Capital Items”) shall be amortized
by Landlord over the useful life thereof as reasonably determined by Landlord in
accordance with generally accepted real estate accounting principles, together
with interest on the unamortized balance at a rate per annum equal to the
Interest Rate (as defined in Paragraph 3.2 hereof) charged at the time such
capital expenditures are made, and such amortized costs

2



--------------------------------------------------------------------------------



 



shall be included in Operating Expenses only for that portion of the useful life
of the Included Capital Item which falls within the Lease Term, unless the cost
of the Included Capital Item is less than Five Thousand Dollars ($5,000) in
which case it shall be expensed in the year in which it was incurred. Operating
Expenses shall be “net” only and for that purpose shall be reduced by the amount
of any reimbursement, refund, or credit received or receivable by Landlord (net
of the reasonable cost and expenses of obtaining the same, if any) with respect
to any item of cost that is included in Operating Expenses. In the event any
such reimbursement, refund, or credit is received or receivable by Landlord in a
later Lease Year, it shall be applied against the Operating Expense for such
later Lease Year; provided, however, that, if the Lease Term has expired,
Tenant’s share of such items shall promptly be refunded by Landlord to Tenant.
               (b) Landlord shall calculate Operating Expenses separately for
the Building and the 4400 Building, such that, for each Building, Operating
Expenses shall include (1) all Operating Expenses fairly allocable to that
Building, plus (2) a proportionate share (based on the gross rentable area of
the Building as a percentage of the gross rentable area of the Project) of all
Operating Expenses which relate to the Project in general and are not fairly
allocable to any one building in the Project.
               (c) Operating Expenses shall not include the following: (1) any
depreciation allowance or expense, amortization (except with respect to Included
Capital Items), expense reserves or other non-cash items; (2) any finance and
debt service fees, principal and/or interest on debt or amortization payments on
any mortgages executed by Landlord with respect to the Project, any other
indebtedness of Landlord (except relating to capital expenditures expressly
included in Operating Expenses pursuant to Paragraph 1.7(a) above), and rental
under any ground lease of the Project; (3) interest (except as expressly
provided in Paragraph 1.7(a) above); (4) Real Property Taxes; (5) accounting,
legal and other professional fees and expenses incurred in connection with lease
negotiations with prospective tenants of the Project, or the sale or refinance
of the Project, or in connection with disputes between Landlord and any tenants
of the Project, or between Landlord and any mortgagee; (6) the cost of
decorating, improving for tenant occupancy, painting or redecorating portions of
the Project to be demised to tenants; (7) advertising or promotional expenses
relating to vacant space in the Project; (8) real estate brokers’ or other
leasing commissions, fees, disbursements, and other costs and expenses incurred
in procuring prospective tenants, and negotiating and executing leases;
(9) compensation paid to any employee of Landlord or managing agent not involved
in the direct day to day management or operation of the Project, including, but
not limited to, administrative, executive and partner wages and salaries,
bonuses and other compensation (including hospitalization, medical, surgical,
retirement plan, pension plan, union dues, uniforms, parking privileges,
payroll, social security, workers’ compensation, unemployment and similar taxes,
life insurance, including group life insurance, welfare and other fringe
benefits, and vacation, holidays and other paid absence benefits);
(10) expenditures for which Landlord is reimbursed from any insurance carrier,
from any tenant, including Tenant, or from any other source; (11) cost of
repairs or replacements incurred by reason of fire or other casualty or
condemnation to the extent that the same is covered by insurance or condemnation
proceeds (or to the extent that the same would have been covered by insurance
proceeds had Landlord carried the insurance required to be carried by Landlord
pursuant to Paragraph 14.5 below); (12) advertising and promotional expenditures
relating to leasing space in the Project; (13) costs incurred in performing
non-standard work or furnishing services for any tenant (including Tenant),
whether at such tenant’s or Landlord’s expense, if such work or service is not
also available to Tenant hereunder; (14) except as expressly provided in
Paragraph 1.7(a) above, financing costs, including points, commitment fees,
broker’s fees, legal fees, and mortgage interest and amortization payments,
associated with the selling, syndicating, financing, mortgaging or hypothecating
Landlord’s interest in the Project; (15) costs for sculpture, decorations,
paintings or other objects of art, including, without limitation, costs incurred
with respect to the purchase, ownership, leasing, repair and/or maintenance of
same; (16) costs incurred by Landlord arising out of its breach of any of its
covenants, agreements, representations, warranties, guarantees or indemnities
made under this Lease; (17) any amounts paid to a person, firm, corporation, or
other entity related to Landlord that materially exceeds the amount charged by
unaffiliated parties for comparable goods or services (taking into account the
scope, timing and quality of the goods or services in question); (18) costs
associated with the operation of the business of the entity which constitutes
Landlord as the same are distinguished from the costs of operation of the
Project, including, without limitation, costs of selling, syndicating,
financing, mortgaging or hypothecating Landlord’s interest in the

3



--------------------------------------------------------------------------------



 



Buildings; (19) the cost of any political, charitable or civic contribution or
donation; (20) the cost of installing, operating and maintaining a specialty
improvement, including, but not limited to, an observatory, athletic, luncheon
or recreational club or facility; (21) any other cost or expense which, under
generally accepted real estate accounting principles, consistently applied,
would not be a normal maintenance or operating expense of the Real Property,
including bad debt loss, rent loss, or reserves for either of them;
(22) insurance costs for coverage not included in clause (2) of Paragraph 1.7(a)
above, increases in insurance costs directly attributable to the activities of
another occupant of the Project, insurance deductibles in excess of commercially
reasonable amounts and co—insurance payments; provided, however, that, in the
case of any insurance deductibles exceeding Fifty Thousand Dollars ($50,000.00),
Tenant shall only be responsible for the cost of Restoration (as defined in
Paragraph 19.1 below) of the Tenant Improvements to be installed by Tenant
pursuant to the Tenant Improvement Agreement attached hereto as Exhibit C
(“Tenant Improvement Agreement”) and any Alterations, and such Restoration costs
shall be amortized over the ten (10) year period beginning on the date that
Restoration is substantially complete, together with interest on the unamortized
balance at a rate per annum equal to the Interest Rate charged at the time such
expenditures are made, and such amortized costs shall be included in Operating
Expenses only for that portion of such 10-year period which falls within the
Lease Term; (23) costs incurred in connection with the presence of any Hazardous
Substances, provided that the same shall not affect Tenant’s obligations
pursuant to Paragraph 7.3 below; (24) the costs of repairs, alterations, and
general maintenance necessitated by the negligence or willful misconduct of
Landlord or its agents, employees, or contractors or repairs, alterations, and
general maintenance necessitated by the negligence or willful misconduct of any
other tenant or occupant of the Building or any of their respective agents,
employees, contractors, invitees, or licensees; (25) costs to maintain and
repair the roof structure and other structural elements of the Building,
including without limitation the foundations, columns, footings, load-bearing
and exterior walls (excluding any glass and any routine maintenance, including,
without limitation, any painting, sealing, patching and waterproofing of such
walls, the cost of which shall be an Operating Expense), sub-flooring, and all
pipes and conduit (including, without limitation, the fire protection loop) to
the point of entry into the Building; (26) interest or penalties due to the late
payment of taxes, utility bills or other such costs; and (27) the costs
including fines, penalties, and legal fees incurred due to violations by
Landlord, its employees, agents, or contractors or assigns, or any other tenant
(excluding Tenant) or occupant of the Project of building codes, any
governmental rule or requirement or the terms and conditions of any lease
pertaining to the Project or any other contract.
          1.8 Premises. The term “Premises” shall mean the Building, together
with the appurtenant right to the use, in common with others, of the Common
Areas. Landlord and Tenant agree that the Premises contain the number of square
feet of rentable area specified in Paragraph F of the Summary of Lease Terms.
          1.9 Project. The term “Project” shall mean, collectively, the Real
Property, the 4400 Building, the parcel(s) of land on which the 4400 Building is
located, and the utilities, facilities, drives, walkways, Parking Facilities and
other amenities appurtenant to or servicing the 4400 Building.
          1.10 Real Property. The term “Real Property” shall mean, collectively,
the Land, the Building, and the utilities, facilities, drives, walkways, Parking
Facilities and other amenities appurtenant to or servicing the Building.
          1.11 Real Property Taxes.
               (a) The term “Real Property Taxes” shall mean all taxes,
assessments (whether general or special), excises, transit charges, housing fund
assessments or other housing charges, levies or fees, ordinary or extraordinary,
unforeseen as well as foreseen, of any kind, which are assessed, levied, charged
or imposed (1) on the Real Property or any part thereof, (2) on Landlord with
respect to the Real Property, (3) on the use or occupancy of the Real Property
or any part thereof, (4) with respect to services or utilities consumed in the
use, occupancy or operation of the Real Property, (5) on or attributable to
personal property used in connection with the Building, including the Common
Areas,

4



--------------------------------------------------------------------------------



 



and (6) related to any government-mandated transportation plan, fund or system
affecting the Building, and shall also include any other governmental tax, fee
or other excise, however described, which may be levied or assessed in lieu of,
as a substitute (in whole or in part) for, or as an addition to, any other Real
Property Taxes. Real Property Taxes shall include reasonable out-of-pocket
attorneys’ fees, costs and disbursements reasonably incurred in connection with
proceedings to contest, determine or reduce Real Property Taxes.
               (b) At any time after the expiration of Lease Year 5, Tenant
shall have the right to request Landlord to contest Real Property Taxes, and if
Landlord is not willing to undertake such contest, Landlord agrees that Tenant,
at Tenant’s expense, can institute a contest on its own and Landlord will
reasonably cooperate with such contest. Tax refunds shall be credited against
Real Property Taxes and refunded to Tenant regardless of when received, based on
the Expense Year to which the refund is applicable, provided that (i) in no
event shall the amount to be refunded to Tenant for any such Expense Year exceed
the total amount of Real Property Taxes paid by Tenant as additional rent under
Paragraph 4 below for such Expense Year and (ii) if the total amount of Real
Property Taxes paid by Tenant as additional rent under Paragraph 4 below for
such Expense Year is, as a result of the limitations set forth in
Paragraph 1.11(c) below, less than the total amount of Real Property Taxes for
such Expense Year, then tax refunds shall first be credited to the amount of
Real Property Taxes paid by Landlord for such Expense Year, and then any
remaining amount of such tax refund shall be credited to Tenant as provided
above. If Real Property Taxes for any period during the Lease Term or any
extension thereof are increased after payment thereof for any reason, including,
without limitation, error or reassessment by applicable governmental or
municipal authorities, Tenant shall pay Landlord upon demand Tenant’s Percentage
Share of any such increased Real Property Taxes. Real Property Taxes shall not
include (i) income, gift, franchise, transfer, inheritance, sales, or capital
stock taxes, unless, due to a change in the method of taxation, any of such sale
or capital stock taxes is levied or assessed against Landlord in lieu of, as a
substitute (in whole or in part) for, or as an addition to, any other charge
which would otherwise constitute a part of Real Property Taxes, or
(ii) penalties and interest, other than those attributable to Tenant’s failure
to comply timely with its obligations pursuant to this Lease, (iii) increases in
Real Property Taxes (whether increases result from increased rate, valuation, or
both) attributable to additional improvements to the Real Property unless
constructed for Tenant’s primary benefit or for the common benefit of Tenant and
other tenants in the Project, (iv) any Real Property Taxes in excess of the
amount which would be payable if such tax or assessment expense were paid in
installments over the longest allowable term.
               (c) Notwithstanding anything to the contrary set forth above,
Real Property Taxes payable by Tenant shall be subject to the following
limitations: (i) Real Property Taxes payable by Tenant during calendar year 2010
shall not exceed $0.29 per square foot of rentable area in the Premises per
month; (ii) Real Property Taxes payable by Tenant during calendar year 2011
shall not exceed $0.2919 per square foot of rentable area in the Premises per
month; and (iii) commencing in calendar year 2012, Real Property Taxes payable
by Tenant shall not increase by more than two percent (2%) per calendar year;
provided, however, that if the Real Property is sold or otherwise transferred to
an unrelated third party at any time during the Lease Term, then commencing upon
the later of (A) the commencement of Lease Year 6 or (B) the date of the sale or
other transfer, Tenant shall be obligated to pay actual Real Property Taxes,
without any such limitations.
          1.12 Rental. The term “Rental” shall include the Basic Monthly Rental
set forth in Paragraph I of the Summary of Lease Terms, all additional rent, and
any other costs or charges payable by Tenant to Landlord hereunder.
          1.13 Tenant’s Percentage Share. The term “Tenant’s Percentage Share”
shall mean the percentage figure specified in Paragraph G of the Summary of
Lease Terms.
     2. TERM.

5



--------------------------------------------------------------------------------



 



          2.1 Lease Term. The term of this Lease (the “Lease Term”) shall
commence and, unless ended sooner or extended as herein provided, shall expire
on the dates respectively specified in Paragraph H of the Summary of Lease Terms
(respectively referred to hereinafter as the “Commencement Date” and the
“Expiration Date”). Landlord and Tenant hereby agree to confirm the actual
Commencement and Expiration Dates within ten (10) days following the
commencement of the Lease Term by executing and delivering to each other
counterparts of a Commencement Date Memorandum in the form of Exhibit D attached
hereto, but the Lease Term shall commence on the Commencement Date and end on
the Expiration Date whether or not such Memorandum is executed. This Lease shall
be a binding contractual obligation effective upon execution and delivery hereof
by Landlord and Tenant, notwithstanding the later commencement of the Lease
Term.
          2.2 Delivery of Premises.
               (a) Landlord shall deliver possession of the Premises to Tenant
upon the mutual execution and delivery of this Lease by Landlord and Tenant.
Tenant agrees to accept possession of the Premises in their “as is” condition on
the date of this Lease, without representation or warranty by Landlord, express
or implied, except as expressly set forth in this Lease, and with no obligation
of Landlord to repaint, remodel, repair, improve or alter the Premises, or to
perform any construction, remodeling or other work of improvement upon the
Premises, or contribute to the cost of any of the foregoing, except as expressly
set forth in this Lease, including the Tenant Improvement Agreement, and subject
to any repair, maintenance, warranty and other obligations of Landlord under
this Lease. The parties acknowledge that Landlord has caused elevator cabs and
related equipment to be delivered to the Premises, but Tenant shall be
responsible for installing the elevators and related equipment pursuant to the
Tenant Improvement Agreement. Tenant also acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty regarding the
condition of the Premises or the Building or with respect to the suitability of
any of the foregoing for the conduct of Tenant’s business, except as expressly
set forth in this Lease. Landlord shall assign to Tenant the benefit of any
warranties that Landlord has on the elevator equipment, Building Systems or
other portions of the Premises that Tenant is responsible for maintaining under
this Lease, and shall reasonably cooperate with Tenant to enforce all such
warranties.
               (b) Landlord represents and warrants that, to Landlord’s
knowledge, as of the date of execution of this Lease, the Real Property complies
in all material respects with all Applicable Laws, including, but not limited
to, the ADA and Title 24 (as interpreted by applicable governmental or
quasi-governmental authorities as of the date of this Lease) applicable to a
“cold shell” condition, without regard to any specific use of the Premises or
the Tenant Improvements to be installed by Tenant pursuant to the Tenant
Improvement Agreement (“Tenant Improvements”). If the Real Property as of the
date of execution of this Lease does not comply in all material respects with
Applicable Laws, then Landlord shall not be liable to Tenant for any damages,
but Landlord, at Landlord’s expense (without pass through to Tenant), shall
perform such corrective work or take such other actions as may be necessary to
cure any violation. Landlord shall have the right to apply for and obtain a
waiver or deferment of compliance, the right to contest any violation in good
faith, including, but not limited to, the right to assert any and all defenses
allowed by Applicable Laws, and the right to appeal any decisions, judgments or
rulings to the fullest extent permitted by Applicable Laws, and Landlord’s
obligation to perform corrective work or take other action to cure a violation
under this Paragraph 2.2(b) shall not apply until after the exhaustion of any
and all rights to appeal or contest; provided, however, that any delay in the
Substantial Completion Date (as defined in the Tenant Improvement Agreement)
that is caused by any such violation or alleged violation of Applicable Laws,
including, without limitation, any corrective work or other actions taken by
Landlord, or by any application for waiver, contest, appeal or other proceeding
brought by Landlord to challenge such violation or alleged violation, shall
automatically constitute a “Landlord Delay” under the Tenant Improvement
Agreement, notwithstanding anything to the contrary contained in this Lease. If
prior to the completion of the Tenant Improvements, Tenant does not notify
Landlord in writing of any violation or alleged violation of Applicable Laws
with respect to the Real Property as of the date of this Lease, then the
issuance of a temporary or permanent certificate of occupancy (or sign off on
the job card) for the Tenant Improvements to be constructed pursuant to the
Tenant Improvement Agreement shall conclusively establish that the foregoing
representation was true

6



--------------------------------------------------------------------------------



 



and correct, and Landlord shall thereafter have no further liability or
responsibility pursuant to this Paragraph 2.2(b).
               (c) Landlord represents and warrants that, to Landlord’s
knowledge, as of the date of execution of this Lease, the roof (as used herein,
the term “roof” shall mean both the roof membrane and roof structure),
structural elements of the Building (as used herein, the term “structural
elements” includes, without limitation, the foundations, columns, footings,
load-bearing and exterior walls, sub-flooring, and all pipes and conduit
[including, without limitation, the fire protection loop] to the point of entry
into the Building), and all portions of Building Systems in place upon delivery
of the Premises to Tenant (recognizing that the Premises are being delivered in
a “cold shell” condition) (the “Existing Building Systems”), are in good working
condition and repair and “water tight”, except that elevators will be installed
by Tenant pursuant to the Tenant Improvement Agreement. In addition, Landlord
agrees to promptly perform all work necessary to maintain the roof, structural
elements of the Building, and all portions of the Existing Building Systems in
good working condition and repair during (i) the first twelve (12) months
following the Commencement Date with respect to patent defects (i.e., any
defects that could be discovered by a reasonable inspection of the Building),
and (ii) the entire Lease Term with respect to latent defects (i.e., any hidden
defects that could not be discovered by a reasonable inspection of the
Building), at no cost to Tenant, except as provided in Paragraph 9.2(c).
               (d) Without abrogating or otherwise limiting Landlord’s
obligations under Paragraph 2.2(c) or elsewhere in this Lease, Tenant shall, as
soon as reasonably practicable, but in any event before January 15, 2010, cause
an inspection of the roof, portions of the Building Systems in place upon
delivery of the Premises to Tenant, and the structural elements of the Premises
to be performed by a contractor approved in advance by Landlord, which approval
shall not be unreasonably withheld, conditioned, or delayed, and to deliver to
Landlord, not later than January 15, 2010, a copy of the report prepared by such
contractor. If the report concludes that repairs or other corrective work
(collectively, the “Corrective Work”) is necessary to cause said portions of the
Building to be in good condition and repair, Landlord, within thirty (30) days
after its receipt of the report, shall perform the Corrective Work at Landlord’s
cost (without pass through to Tenant as an Operating Expense). Tenant shall
provide Landlord and its contractors with reasonable access to the Premises to
perform any Corrective Work, the parties shall reasonably coordinate their
respective work so as to minimize delays to the other party, and Landlord shall
complete such work in a good and workmanlike manner, in accordance with all
Applicable Laws, and as soon as reasonably possible. Notwithstanding the
foregoing, if within ten (10) business days after receipt of Tenant’s inspection
report, Landlord delivers to Tenant a good faith written objection to the
report, then Landlord and Tenant shall promptly meet and attempt in good faith
to resolve the dispute. If the parties are unable to resolve the dispute within
thirty (30) days after Tenant’s receipt of Landlord’s written objection to the
report, the dispute shall be submitted to binding arbitration in accordance with
Paragraph 34 below.
          2.3 Early Occupancy. Tenant agrees that Tenant’s entry into and
possession of the Premises prior to the Commencement Date, including for the
purpose of preparing the Premises for Tenant’s occupancy, shall be pursuant to
all of the applicable terms, covenants and conditions of this Lease, including,
without limitation, Tenant’s indemnity obligations contained in Paragraph 13
below and Tenant’s insurance obligations contained in Paragraph 14 below, but
specifically excluding the obligation to pay Basic Monthly Rental or Tenant’s
Percentage Share of Operating Expenses and Real Property Taxes, as provided in
Paragraph 4 below.
          2.4 Tenant’s Early Termination Option.
               (a) Subject to the terms and conditions contained herein, Tenant
shall have an option (the “Termination Option”) to terminate this Lease
effective as of any date after the expiration of Lease Year 7 (the “Early
Termination Date”), with respect to the entirety of the Premises. The
Termination Option shall be exercisable only by giving Landlord unconditional
and irrevocable written notice (“Termination Notice”) thereof no later than two
hundred seventy (270) days prior to the Early Termination Date, time being of
the essence. If Tenant elects to so terminate this Lease, Tenant shall

7



--------------------------------------------------------------------------------



 



pay to Landlord, concurrently with Tenant’s delivery to Landlord of the
Termination Notice, a termination fee (the “Termination Fee”) equal to the
unamortized amount, as of the Early Termination Date, of “Landlord’s Lease
Expenses” (as defined below) (such unamortized balance to be computed by
amortizing such amounts over the initial Lease Term, with interest at the
Reference Rate as of the date of the Termination Notice). As used herein,
“Landlord’s Lease Expenses” means the following: (1) all brokerage commissions
paid by Landlord in connection with this Lease, plus (2) the amount of the
Tenant Improvement Allowance (as defined in the Tenant Improvement Agreement
attached hereto as Exhibit C) paid by Landlord pursuant to the Tenant
Improvement Agreement. Landlord shall furnish Tenant with written notice of the
total amount of Landlord’s Lease Expenses (along with reasonable supporting
backup documentation) within thirty (30) days following Tenant’s request; and if
Landlord has not furnished such written notice prior to Tenant’s delivery of the
Termination Notice hereunder, then, notwithstanding the foregoing, the
Termination Fee shall be payable to Landlord within thirty (30) days following
Tenant’s receipt of such written notice.
               (b) The following provisions apply to Tenant’s Termination
Option:
                    (i) If Tenant fails to pay the Termination Fee as required
herein, Tenant’s attempted exercise of the Termination Option shall be null and
void and this Lease shall continue in full force and effect.
                    (ii) Tenant’s exercise of the Termination Option shall, at
Landlord’s election, be null and void if any monetary default or material
non-monetary default by Tenant of which Tenant has received Notice (as defined
in Paragraph 28.11) under this Lease exists on the date of Landlord’s receipt of
Tenant’s Termination Notice or at any time thereafter prior to the Early
Termination Date (unless such default is cured by Tenant before the expiration
of any applicable cure period). Tenant’s exercise of the Termination Option
shall not operate to cure any default under the Lease by Tenant, nor to
extinguish or impair any rights or remedies of Landlord arising by virtue of any
default by Tenant.
                    (iii) If Tenant exercises the Termination Option and pays
the Termination Fee as provided above, Tenant shall surrender the Premises to
Landlord in the condition required pursuant to Paragraph 21 hereof on or, at
Tenant’s option, before the Early Termination Date. If Tenant fails to so vacate
and surrender possession of the Premises on the Early Termination Date, the
provisions of Paragraph 22 hereof shall apply to Tenant’s continued occupancy
thereof.
               (c) The Termination Option is personal to, and may be exercised
only by, Harmonic Inc., a Delaware corporation (the “Original Tenant”) or any
“Permitted Assignee” pursuant to Paragraph 12.9 below. If Tenant assigns this
Lease other than to a Permitted Assignee prior to Tenant’s exercise of the
Termination Option, then immediately upon such assignment, Tenant’s right to
exercise the Termination Option shall simultaneously terminate and be of no
further force or effect. An assignment of this Lease made after Tenant’s
exercise of the Termination Option pursuant to Paragraph 2.4(a) shall not affect
Tenant’s prior exercise of the Termination Option. No assignee (other than a
Permitted Assignee) or subtenant shall have any right to exercise the
Termination Option.
     3. RENTAL; SECURITY DEPOSIT.
          3.1 Basic Monthly Rental. Tenant agrees to pay to Landlord as “Basic
Monthly Rental” for the Premises the sums specified in Paragraph I of the
Summary of Lease Terms. Basic Monthly Rental shall be paid to Landlord, in
advance, on or before the first day of each and every successive calendar month
during the Lease Term. In the event the Lease Term commences on a day other than
the first day of a calendar month, or ends on a day other than the last day of a
calendar month, then the Basic Monthly Rental for the first and/or last
fractional months of the Lease Term shall be appropriately prorated. All such
prorations shall be made on the basis of the actual number of days in the month
in question.

8



--------------------------------------------------------------------------------



 



          3.2 Payment; Interest; Late Charge. Rental shall be paid to Landlord
without notice, demand, deduction or offset, except as expressly set forth in
this Lease, in lawful money of the United States in immediately available funds
or by good check as described below at Landlord’s address for payments specified
in Paragraph B of the Summary of Lease Terms, or to such other person or at such
other place as Landlord from time to time may designate in writing. Payments
made by check must be drawn either on a California financial institution or on a
financial institution that is a member of the federal reserve system. All
amounts of Rental, if not paid when due, shall bear interest from the due date
until paid at an annual rate of interest (the “Interest Rate”) equal to the
lesser of (a) the maximum interest rate per year allowed by Applicable Laws, or
(b) a rate equal to the sum of two (2) percentage points over the
publicly-announced reference rate charged on such due date by the San Francisco
Main Office of Bank of America N.A. (or if Bank of America, N.A. ceases to
exist, the largest bank then headquartered in the State of California) (the
“Reference Rate”). In addition, Tenant acknowledges that late payment by Tenant
to Landlord of Rental will cause Landlord to incur costs not contemplated by
this Lease, the exact amount of such costs being extremely difficult to fix.
Such costs include, without limitation, processing and accounting charges, and
late charges that may be imposed on Landlord by the terms of any encumbrance
and/or note secured by an encumbrance covering the Premises. Therefore, if any
installment of Rental due from Tenant is not received within five (5) days of
when due, Tenant shall pay to Landlord an additional sum of five percent (5%) of
the overdue Rental as a late charge; provided that, if Rental is not paid when
due two (2) times during any one Lease Year, then, thereafter, Tenant shall not
be entitled to such five (5) day grace period, and such late charge shall be
assessed on any Rental not paid by 5:00 p.m. on the date due. The parties agree
that this late charge represents a fair and reasonable estimate of the costs
that Landlord will incur by reason of late payment of Rental by Tenant.
Acceptance of any late charge shall not constitute a waiver of Tenant’s default
with respect to the overdue amount, or prevent Landlord from exercising any of
the other rights and remedies available to Landlord. Notwithstanding the
foregoing or anything to the contrary contained in this Lease, no such late
charge or interest shall accrue on the first (and only the first) late payment
of Rental by Tenant during any Lease Year, unless Tenant fails to make such
payment within three (3) business days after Tenant’s receipt of a written
notice of delinquency from Landlord.
          3.3 Deposit. Upon signing this Lease, Tenant shall pay to Landlord the
amount of the security deposit specified in Paragraph K of the Summary of Lease
Terms (the “Deposit”). The Deposit shall be held by Landlord as security for the
faithful performance by Tenant of all of the provisions of this Lease to be
performed or observed by Tenant. If an Event of Default by Tenant shall occur
with respect to any provision of this Lease (or, if Landlord is prohibited by
Applicable Laws from providing Notice to Tenant of Tenant’s failure to comply
with one or more provisions of this Lease, then upon any such failure by Tenant
and lapse of the specified cure period without the necessity of providing Notice
to Tenant), Landlord may (but shall not be obligated to), and without prejudice
to any other remedy available to Landlord, use, apply or retain all or any
portion of the Deposit for the payment of any Rental in default or for the
payment of any other sum to which Landlord may become obligated by reason of
Tenant’s default, or to compensate Landlord for any loss or damage which
Landlord may suffer thereby, including, without limitation, prospective damages
and damages recoverable pursuant to California Civil Code Section 1951.2. If
Landlord uses or applies all or any portion of the Deposit as provided above,
Tenant shall within ten (10) days after demand therefor deposit cash with
Landlord in an amount sufficient to restore the Deposit to the full amount
thereof, and Tenant’s failure to do so shall, at Landlord’s option, be an Event
of Default (as defined in Paragraph 18.1) under this Lease. Landlord shall not
be required to keep the Deposit separate from its general accounts. The Deposit,
or so much thereof as has not previously been applied by Landlord, shall be
returned, without payment of interest or other increment for its use, to Tenant
(or, at Landlord’s option, to the last assignee, if any, of Tenant’s interest
hereunder) within thirty (30) days following the later of the expiration of the
Lease Term or Tenant’s vacation and surrender of the Premises. Tenant waives the
provisions of California Civil Code Section 1950.7, or any similar or successor
laws now or hereinafter in effect, that restrict Landlord’s use or application
of the Deposit, or that provide specific time periods for return of the Deposit.
Landlord’s return of the Deposit or any part thereof shall not be construed as
an admission that Tenant has performed all of its obligations under this Lease.
No trust relationship is created herein between Landlord and Tenant with respect
to the Deposit.
     4. TENANT’S SHARE OF OPERATING EXPENSES AND REAL PROPERTY TAXES.

9



--------------------------------------------------------------------------------



 



          4.1 Payment of Operating Expenses and Real Property Taxes. In addition
to the Basic Monthly Rental payable during the Lease Term, commencing on the
Commencement Date and continuing throughout the Lease Term, Tenant shall pay to
Landlord, as additional rent, Tenant’s Percentage Share of Operating Expenses
and Real Property Taxes allocable to any Expense Year.
          4.2 Estimates. Prior to the Commencement Date and during December of
each Expense Year or as soon thereafter as practicable, Landlord shall give
Tenant notice of its reasonable estimate of the amounts payable pursuant to
Paragraph 4.1 above for the succeeding Expense Year. On or before the first day
of each month during the succeeding Expense Year, Tenant shall pay to Landlord,
as additional rent, one twelfth (1/12) of such estimated amounts. If Landlord
fails to deliver such notice to Tenant in December, Tenant shall continue to pay
Tenant’s Percentage Share of Operating Expenses and Real Property Taxes on the
basis of the prior year’s estimate until the first day of the next calendar
month after such notice is given, provided that on such date Tenant shall pay to
Landlord the amount of such estimated adjustment payable to Landlord for prior
months during the year in question, less any portion thereof previously paid by
Tenant. If at any time it reasonably appears to Landlord that the amounts
payable under this Paragraph 4.2 for the current Expense Year will vary from
Landlord’s estimate, Landlord may, by giving written notice to Tenant, revise
Landlord’s estimate for such year, and subsequent payments by Tenant for such
year shall be based on such revised estimate. Landlord’s failure or delay in
providing Tenant with Landlord’s estimate of Tenant’s Percentage Share of
Operating Expenses and Real Property Taxes or Landlord’s “Annual Statement” (as
defined in Paragraph 4.3(a) below) for any Expense Year shall not constitute a
default by Landlord hereunder, or a waiver by Landlord of Tenant’s obligation to
pay Tenant’s Percentage Share of Operating Expenses or Real Property Taxes for
such Expense Year or of Landlord’s right to send to Tenant such an estimate or
Annual Statement, as the case may be, but Landlord shall use reasonable efforts
to provide such estimates and Annual Statements to Tenant as soon as reasonably
practicable.
          4.3 Annual Statement; Review of Books and Records.
               (a) Within one hundred twenty (120) days after the close of each
Expense Year or as soon after such one hundred twenty (120) day period as
practicable, Landlord shall deliver to Tenant a statement of the amounts payable
under Paragraph 4.1 above for such Expense Year (an “Annual Statement”) and,
subject to Paragraph 4.3(b), such statement shall be final and binding upon
Tenant. If, on the basis of such Annual Statement, Tenant owes an amount that is
more than the estimated payments for such Expense Year previously made by
Tenant, Tenant shall pay the deficiency to Landlord within thirty (30) days
after delivery of the Annual Statement . If, on the basis of such Annual
Statement, Tenant has paid to Landlord an amount in excess of the amounts
payable under Paragraph 4.1 above for the preceding Expense Year, then Landlord,
at its option, shall either promptly refund such excess to Tenant or credit the
amount thereof to the Basic Monthly Rental next becoming due from Tenant until
such credit has been exhausted. The obligations of Landlord and Tenant under
this Paragraph to refund any overpayment or pay any deficiency, as appropriate,
shall survive the expiration or earlier termination of this Lease.
               (b) Tenant shall have the right, during the one hundred eighty
(180) day period following delivery of an Annual Statement, at Tenant’s sole
cost to review in Landlord’s offices in the San Francisco Bay Area Landlord’s
records of Operating Expenses and Real Property Taxes for the subject Expense
Year (including reasonably detailed “back up” documentation). Such review shall
be carried out only by regular employees of Tenant or by a licensed national or
regional accounting firm and not by any other third party. No person conducting
such an audit shall be compensated on a “contingency” or other incentive basis.
Tenant shall keep any information gained from its inspection of Landlord’s books
and records confidential and shall not disclose any such information to any
other party, except for Tenant’s employees, agents, attorneys, accountants, and
other consultants, or as otherwise required by Applicable Laws or court order.
If requested by Landlord, Tenant shall require its employees, agents or
contractors inspecting Landlord’s books and records to sign a confidentiality
agreement in a commercially reasonable form prior to making Landlord’s books and
records available to them. If, as of the one hundred eightieth (180th) day after
delivery to Tenant of an Annual Statement, Tenant shall not have delivered to
Landlord an Objection Statement (as defined below), then such Annual Statement
shall

10



--------------------------------------------------------------------------------



 



be final and binding upon Landlord and Tenant, and Tenant shall have no further
right to object to such Annual Statement. If within such one hundred eighty
(180) day period, Tenant delivers to Landlord a written statement specifying
objections to such Annual Statement (an “Objection Statement”), then Landlord
and Tenant shall promptly meet and attempt in good faith to resolve the
objections. If the parties are unable to resolve Tenant’s objections within
thirty (30) days after Landlord’s receipt of the Objection Statement, then
Landlord shall select (subject to Tenant’s approval, which shall not be
unreasonably withheld) an independent certified public accountant, property
manager or other expert in the determination of operating expenses in commercial
office projects (“Operating Expenses Expert”) to issue a final and conclusive
resolution of Tenant’s objection. If, according to such Operating Expenses
Expert, Landlord’s original determination of annual Operating Expenses and Real
Property Taxes overstated the amounts thereof, in the aggregate, by two and
one-half percent (2.5%) or less, then Tenant shall pay the cost of the
certification within thirty (30) days following Tenant’s receipt of such
certification, and if, according to such certification, Landlord’s original
determination of annual Operating Expenses and Real Property Taxes overstated
the amounts thereof, in the aggregate, by more than two and one-half percent
(2.5%), then Landlord shall pay the cost of the certification. Further, in the
case of an understatement, Tenant shall pay to Landlord the deficiency in
Tenant’s payment of Operating Expenses and Real Property Taxes within thirty
(30) days following Tenant’s receipt of such certification. In the case of an
overstatement, Landlord shall, at its election, either promptly refund the
amount of Tenant’s overpayment of Operating Expenses and Real Property Taxes or,
if this Lease is still in effect, credit such overpayment against Tenant’s
subsequent obligations to pay Operating Expenses and Real Property Taxes.
Notwithstanding that any such dispute remains unresolved, Tenant shall be
obligated to pay Landlord all amounts payable in accordance with this
Paragraph 4 (including any disputed amount).
          4.4 Proration. If this Lease terminates on a day other than the last
day of an Expense Year, the amounts payable by Tenant under Paragraph 4.1 above
with respect to the Expense Year in which such termination occurs shall be
prorated on the basis which the number of days from the commencement of such
Expense Year, to and including such termination date, bears to 360; provided,
however, that notwithstanding the foregoing or anything to the contrary
contained in this Lease, Tenant shall have no obligation to pay any Operating
Expenses or Real Property Taxes that are fairly allocable to any period of time
before the Commencement Date or after the expiration of earlier termination of
the Lease Term. The termination of this Lease shall not affect the obligations
of Landlord and Tenant pursuant to Paragraph 4.3 above to be performed after
such termination.
          4.5 Net Lease. It is the intention of Landlord and Tenant that the
Basic Monthly Rental paid to Landlord throughout the Lease Term shall be
absolutely net of all Real Property Taxes and Operating Expenses, except as
otherwise expressly set forth in this Lease.
     5. OTHER TAXES PAYABLE BY TENANT. Tenant shall reimburse Landlord upon
demand for any and all taxes, but not including Real Property Taxes, payable by
Landlord (other than (i) net income, gift, franchise, transfer, inheritance or
capital stock taxes, (ii) penalties and interest, other than those attributable
to Tenant’s failure to comply timely with its obligations pursuant to this
Lease, (iii) increases in taxes (whether increases result from increased rate,
valuation, or both) attributable to additional improvements to the Real Property
unless constructed for Tenant’s primary benefit or for the common benefit of
Tenant and other tenants in the Building, and (iv) any taxes in excess of the
amount which would be payable if such tax or assessment expense were paid in
installments over the longest allowable term) whether or not now customary or
within the contemplation of the parties hereto: (a) imposed upon, measured by or
reasonably attributable to the cost or value of Tenant’s equipment, furniture,
fixtures and Tenant’s other personal property located in the Premises;
(b) imposed upon or measured by the Basic Monthly Rental payable hereunder,
including, without limitation, any gross income tax or excise tax levied by the
City of San Jose, County of Santa Clara, the State of California, the federal
government or any other governmental body with respect to the receipt of such
rental; (c) imposed upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any portion thereof; or (d) imposed upon this transaction or any
document to which Tenant is a party creating or transferring an interest or an
estate in the Premises. In the event that it shall not be lawful for Tenant to
so reimburse Landlord, the Basic Monthly Rental payable to Landlord under this
Lease shall be revised to net Landlord the same income after imposition of

11



--------------------------------------------------------------------------------



 



any such tax upon Landlord as would have been received by Landlord hereunder
prior to the imposition of any such tax.
     6. USE. Subject to the other provisions of this Paragraph 6, Tenant shall
be entitled to use the Premises for any lawful use consistent with applicable
zoning, including, but not limited to, research and development labs,
manufacturing, warehouse and general office administration; provided, however,
that Tenant agrees not to do or permit to be done in or about the Premises, nor
to bring or keep or permit to be brought or kept in or about the Premises,
anything which is prohibited by or will in any way conflict with any Applicable
Laws now or hereafter in effect. Tenant agrees not to do or permit to be done
anything in, on or about the Premises which will in any way obstruct or
interfere unreasonably with the rights of other tenants or occupants of the
Project, or injure or unreasonably annoy them, or use or allow the Premises to
be used for any unlawful purpose. Tenant agrees not to cause, maintain or permit
any nuisance in, on or about the Premises, nor permit any objectionable odors,
bright lights or electrical or radio interference which interferes unreasonably
with the rights of other tenants of the Project or the public. Tenant agrees not
to commit or suffer to be committed any waste in or upon the Premises. The
provisions of this Paragraph 6 are for the benefit of Landlord only and shall
not be construed to be for the benefit of any tenant or occupant of the Project.
     7. COMPLIANCE WITH LAWS/ENVIRONMENTAL MATTERS.
          7.1 Compliance with Laws. Tenant agrees at its sole cost and expense
to promptly comply with all Applicable Laws; with any occupancy certificate
issued for the Premises; and with the provisions of all recorded documents
affecting the Premises (“Underlying Documents”), insofar as any thereof relates
to or affects the condition, use or occupancy of the Premises; provided,
however, that (a) subject to reimbursement as an Operating Expense pursuant to
Paragraph 4, Tenant shall not be required to make or pay for alterations or
improvements to the structural portions of the Premises, unless such alterations
or improvements are necessitated by Tenant’s Alterations (as defined in
Paragraph 8.1 below), Tenant’s particular use of the Premises or, subject to the
provisions of Paragraph 14.6 below, the negligence or willful misconduct of
Tenant or any Tenant Party; and (b) Tenant shall not be required to comply with
the provisions of any Underlying Documents entered into following the date of
this Lease to the extent such provisions increase Tenant’s monetary obligations,
materially increase any other of Tenant’s obligations, or materially diminish
Tenant’s rights, set forth in this Lease. In addition, Tenant shall be
responsible, at its sole cost and expense, for (i) ADA compliance in the
Premises, including in connection with any leasehold improvements or other work
to be performed in the Premises under or in connection with this Lease, (ii) ADA
compliance outside the Premises triggered by Tenant’s Alterations in the
Premises, and (iii) ADA compliance outside the Premises necessitated by the
Building being deemed to be a “public accommodation” instead of a “commercial
facility” as a result of Tenant’s use of the Premises. With respect to any ADA
compliance work required outside the Premises for which Tenant is responsible
hereunder, Tenant shall perform such work in accordance with the terms and
conditions set forth in Paragraph 8 below, including with contractors,
subcontractors, engineers and architects approved by Landlord (which approval
shall not be unreasonably withheld, conditioned, or delayed). The judgment of
any court of competent jurisdiction, or the admission of Tenant in any action
against Tenant (whether Landlord be a party thereto or not), that Tenant has
violated any Applicable Laws or other such requirements or provisions shall be
conclusive of that fact as between Landlord and Tenant. If Tenant’s use or
operation of the Premises or any of Tenant’s equipment therein requires a
governmental permit, license or other authorization or any notice to any
governmental agency, Tenant shall promptly upon receipt of a written request
provide a copy thereof to Landlord.
          7.2 Traffic Management Programs. Tenant agrees to cooperate with
Landlord and participate in any government-mandated traffic management programs
applicable to the Building or the Project. Without limiting the generality of
the foregoing, Tenant agrees to encourage van and car pooling and bicycle use by
its office workers and employees to the extent reasonably permitted by the
requirements of Tenant’s business. Neither this Paragraph nor any other
provision of this Lease is intended to or shall create any rights or benefits in
any other person, firm, company, governmental entity or the public.

12



--------------------------------------------------------------------------------



 



          7.3 Hazardous Substances.
               (a) Prohibition Against Hazardous Substances.
                    (i) Tenant shall not cause or permit any Hazardous
Substances (as defined below) to be brought upon, produced, treated, stored,
used, discharged or disposed of in or near the Project without Landlord’s prior
written consent, which Landlord may give or withhold in its sole discretion.
Notwithstanding the foregoing, Tenant shall be permitted to use reasonable
quantities of Hazardous Materials that are required for Tenant’s business
operations on the Real Property as long as any handling, transportation,
storage, treatment, disposal or use of such Hazardous Substances in or about the
Project by Tenant, its agents, employees, contractors or invitees shall strictly
comply with all applicable Environmental Laws. Tenant shall be solely
responsible for obtaining and complying with all permits necessary for the
maintenance and operation of its business, including, without limitation, all
permits governing the use, handling, storage, treatment, transport, discharge
and disposal of Hazardous Substances. Tenant shall indemnify, defend and hold
Landlord and the other Landlord Indemnitees (as defined in Paragraph 13.2 below)
harmless from and against any Claims (including, without limitation, diminution
in value of the Premises or the Project, damages for the loss or restriction on
use of leasable space or of any amenity of the Premises or the Project, Remedial
Work (as defined below), and sums paid in settlement of claims) which result
from or arise out of the use, storage, treatment, transportation, release, or
disposal of any Hazardous Substances on or about the Premises during the Lease
Term and on or about the Project outside of the Premises by Tenant or any Tenant
Parties (as defined in Paragraph 13.2 below) in violation of applicable
Environmental Laws.
                    (ii) Landlord shall have the right, at any time, but not
more than once in any calendar year (unless Landlord has reasonable cause to
believe that Tenant has failed to fully comply with the provisions of this
Paragraph 7.3, or unless required by any lender or governmental agency) and
subject to not less than forty-eight (48) hour prior notice to Tenant (except in
the event of an emergency), to inspect the Premises and conduct tests and
investigations to determine whether Tenant is in compliance with the provisions
of this Paragraph 7.3. The costs of all such inspections, tests and
investigations shall be borne solely by Landlord, unless Tenant has been found
to have not fully complied with the provisions of this Paragraph 7.3 in any
material respect, in which event Tenant shall bear the costs of such inspection,
test or investigation. The foregoing rights granted to Landlord shall not,
however, create (1) a duty on Landlord’s part to inspect, test, investigate,
monitor or otherwise observe the Premises or the activities of Tenant or any
Tenant Party with respect to Hazardous Substances, including, but not limited
to, Tenant’s operation, use or remediation thereof, or (2) liability on the part
of Landlord or any other Landlord Indemnitee for Tenant’s use, storage,
treatment, transportation, release, or disposal of any Hazardous Substances, it
being understood that Tenant shall be solely responsible for all liability in
connection Tenant’s use, storage, treatment, transportation, release, or
disposal of any Hazardous Substances in violation of this Paragraph 7.3, except
to the extent such liability is caused or exacerbated by the negligence or
willful misconduct of Landlord or any of Landlord’s agents, employees, or
contractors.
               (b) Landlord Notification. Tenant shall promptly provide Landlord
with complete copies of all documents, correspondence and other written
materials received by Tenant concerning violations of applicable Environmental
Laws at the Premises or the Project, including, without limitation, violations
of applicable Environmental Laws relating to the release, potential release,
investigation, compliance, cleanup and abatement of Hazardous Substances, and
any claims, causes of action or other legal documents related to same. Within
twenty-four (24) hours of any release, spill or discharge of Hazardous
Substances, in, on, or about the Premises or Project in violation of applicable
Environmental Laws of which Tenant becomes aware, Tenant shall provide written
notice to Landlord fully describing the event. Tenant shall also provide
Landlord with a copy of any document or correspondence submitted by or on behalf
of Tenant to any regulatory agency as a result of or in connection with the
unlawful release, spill or discharge. Within twenty-four (24) hours of receipt
by Tenant of any warning, notice of violation, permit suspension or similar
disciplinary measure relating to Tenant’s actual or alleged failure to comply
with any Environmental Laws, Tenant shall provide written notice to Landlord.

13



--------------------------------------------------------------------------------



 



               (c) Remedial Work. If any investigation or monitoring of site
conditions or any clean-up, containment, restoration, removal or remediation of
Hazardous Substances (collectively, “Remedial Work”) is required under any
Environmental Laws as a result of the handling, use, storage, treatment,
transportation or disposal of any Hazardous Substances by Tenant or any Tenant
Party, then Tenant shall perform or cause to be performed the Remedial Work in
compliance with Environmental Laws or, at Landlord’s option, Landlord may cause
such Remedial Work to be performed and Tenant shall reimburse Landlord for the
reasonable out-of-pocket costs thereof within thirty (30) days after demand
therefor. All Remedial Work performed by Tenant shall be performed by one or
more contractors, selected by Tenant and approved in advance in writing by
Landlord (which approval shall not be unreasonably withheld, conditioned, or
delayed), and under the supervision of a consulting engineer selected by Tenant
and approved in advance in writing by Landlord (which approval shall not be
unreasonably withheld, conditioned, or delayed). All costs and expenses of such
Remedial Work shall be paid by Tenant, including, without limitation, the
charges of such contractor(s), the consulting engineer and Landlord’s reasonable
out-of-pocket attorneys’ and experts’ fees and costs incurred in connection with
monitoring or review of such Remedial Work.
               (d) Hazardous Substances Disclosure Certificate. Prior to
executing this Lease, Tenant has completed, executed and delivered to Landlord a
Hazardous Materials Disclosure Certificate (“Initial Disclosure Certificate”), a
fully completed copy of which is attached hereto as Exhibit E and incorporated
herein by this reference. The completed Initial Disclosure Certificate shall be
deemed incorporated into this Lease for all purposes, and Landlord shall be
entitled to rely fully on the information contained therein. Tenant shall, at
such times as Tenant desires to handle, produce, treat, store, use, discharge or
dispose of new or additional Hazardous Substances on or about the Premises that
were not listed on the Initial Disclosure Certificate (or within ten
(10) business days following Landlord’s request made in connection with a bona
fide sale, financing or other similar transaction involving the Project),
complete, execute and deliver to Landlord an updated Disclosure Certificate
(each, an “Updated Disclosure Certificate”) describing Tenant’s then current and
proposed future uses of Hazardous Substances on or about the Premises, which
Updated Disclosure Certificates shall be in the same format as that which is set
forth in Exhibit E or in such updated format as Landlord may reasonably require
from time to time. Tenant shall deliver an Updated Disclosure Certificate to
Landlord not less than thirty (30) days prior to the date Tenant intends to
commence the manufacture, treatment, use, storage, handle, discharge or disposal
of new or additional Hazardous Substances on or about the Premises, and Landlord
shall have the right to approve or disapprove such new or additional Hazardous
Substances in its reasonable discretion. Tenant shall make no use of Hazardous
Substances on or about the Premises except as described in the Initial
Disclosure Certificate or as otherwise approved by Landlord in writing in
accordance with this Paragraph 7.3.
               (e) Third Party Hazardous Substances. Landlord represents and
warrants that, to the best of its knowledge (which is based solely on the Phase
I Environmental Report for the Project, a copy of which has been delivered to
Tenant prior to the date of this Lease), the Premises do not, as of the date of
this Lease, contain any Hazardous Substances in violation of Applicable Laws. If
any Hazardous Substances are discovered to have been present in the Premises as
of the date of this Lease in violation of Applicable Laws (“Preexisting
Hazardous Substances”), then, Landlord, at Landlord’s expense (without pass
through as an Operating Expense), shall diligently remove or otherwise remediate
such condition, as required by Applicable Laws. Further, in no event shall
Tenant be required to clean up, remove or remediate any Hazardous Substances in,
on, or about the Premises, that were not brought upon, produced, treated,
stored, used, discharged or disposed of by Tenant or Tenant Parties
(collectively, “Third Party Hazardous Substances”), except to the extent that
any hazard posed by such Third Party Hazardous Substances is exacerbated by the
negligent acts or omissions or willful misconduct of Tenant or Tenant Parties.
For purposes hereof, “Third Party Hazardous Substances” shall include Hazardous
Substances in, on, or about the Premises that were brought upon, produced,
treated, stored, used, discharged or disposed of by Landlord or Landlord Parties
(as defined in Paragraph 28.1 below). Landlord, at Landlord’s expense (without
pass through as an Operating Expense), shall remove or otherwise remediate any
Third Party Hazardous Substances, as required by Applicable Laws. In addition,
Landlord shall indemnify, protect, defend (with counsel reasonably acceptable to
Tenant) and hold harmless Tenant from and against (i) any fine or cost or
expense (including reasonable legal

14



--------------------------------------------------------------------------------



 



expenses and consultants’ fees) (“Remediation Cost”) that Tenant may incur as a
result of any Remedial Work required of Tenant by a governmental authority
resulting from the introduction, production, use, generation, storage,
treatment, disposal, discharge, release or other handling or disposition of any
Third Party Hazardous Substances, and (ii) any Claims asserted against Tenant or
any Tenant Party arising from any injury or death of any person or damage to or
destruction of any property occurring as a result of any such Third Party
Hazardous Substances; provided, however, that the foregoing indemnity obligation
shall not apply to any Remediation Cost or Claim to the extent arising from the
negligence or willful misconduct of any Tenant Party, or to the extent that any
hazard posed by such Third Party Hazardous Substances is exacerbated by, or the
cost of the Remedial Work is increased as a result of, the negligent acts or
omissions or willful misconduct of Tenant or Tenant Parties. Notwithstanding the
foregoing or anything to the contrary contained in this Lease, if Tenant is
prevented from using, and does not use, the Premises or any material portion
thereof as a consequence of a Preexisting Hazardous Substance or Third Party
Hazardous Substance (each, a “Hazardous Substance Event”), then Tenant shall
give Landlord notice of such Hazardous Substance Event, and if such Hazardous
Substance Event continues for more than five (5) consecutive business days after
Landlord’s receipt of such notice (“Hazardous Substance Abatement Period”), then
the Basic Monthly Rent and Tenant’s Percentage Share of Operating Expenses and
Real Property Taxes shall be abated after expiration of the Hazardous Substance
Abatement Period and continuing for such time that Tenant continues to be so
prevented from using, and does not use, the Premises or any material portion
thereof, in the proportion that the rentable area of the Premises that Tenant is
prevented from using, and does not use, bears to the total rentable area of the
Premises. Such right to abate Basic Monthly Rent and Tenant’s Percentage Share
of Operating Expenses and Real Property Taxes shall be Tenant’s sole and
exclusive remedy at law or in equity for a Hazardous Substance Event; provided,
however, that if a Hazardous Substance Event continues for nine (9) months after
Landlord’s receipt of notice thereof from Tenant, then Tenant shall thereafter
have the right to terminate this Lease by delivery of written notice of
termination to Landlord at any time prior to cessation of the Hazardous
Substance Event.
               (f) Definitions. As used in this Lease, the following terms shall
be defined as follows:
                    (i) “Hazardous Substances” means (1) any substance or
material that is included within the definitions of “hazardous substances,”
“hazardous materials,” “toxic substances,” “pollutant,” “contaminant,”
“hazardous waste,” or “solid waste” in any Environmental Law; (2) petroleum or
petroleum derivatives, including crude oil or any fraction thereof, all forms of
natural gas, and petroleum products or by-products or waste; (3) polychlorinated
biphenyls (PCB’s); (4) asbestos and asbestos containing materials (whether
friable or non-friable); (5) lead and lead based paint or other lead containing
materials (whether friable or non-friable); (6) urea formaldehyde; (7)
microbiological pollutants; (8) batteries or liquid solvents or similar
chemicals; (9) radon gas; (10) mildew, fungus, mold, bacteria and/or other
organic spore material, whether or not airborne, colonizing, amplifying or
otherwise; and (11) any additional substance, material or waste (A) the presence
of which on or about the Premises (i) requires reporting, investigation or
remediation under any Environmental Laws, (ii) causes or threatens to cause a
nuisance on the Premises or any adjacent area or property or poses or threatens
to pose a hazard to the health or safety of persons on the Premises or any
adjacent area or property, or (iii) which, if it emanated or migrated from the
Premises, could constitute a trespass, or (B) which is now or is hereafter
classified or considered to be hazardous or toxic under any Environmental Laws.
                    (ii) “Environmental Laws” means all statutes, terms,
conditions, limitations, restrictions, standards, prohibitions, obligations,
schedules, plans and timetables that are contained in or promulgated pursuant to
any federal, state or local laws (including rules, regulations, ordinances,
codes, judgments, orders, decrees, contracts, permits, stipulations,
injunctions, the common law, court opinions, and demand or notice letters
issued, entered, promulgated or approved thereunder), relating to pollution or
the protection of the environment, including laws relating to emissions,
discharges, releases or threatened releases of Hazardous Substances into ambient
air, surface water, ground water or lands or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances including but not limited to the:
Comprehensive Environmental Response Compensation and Liability Act of 1980
(CERCLA), as amended by the

15



--------------------------------------------------------------------------------



 



Superfund Amendments and Reauthorization Act of 1986 (SARA), 42 U.S.C. 9601 et
seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act of 1976 (RCRA), 42 U.S.C. 6901 et seq.; Federal Water Pollution
Control Act, 33 U.S.C. 1251 et seq.; Toxic Substances Control Act, 15 U.S.C.
2601 et seq.; Clean Air Act, 42 U.S.C. 7401 et seq.; and the Safe Drinking Water
Act, 42 U.S.C. § 300f et seq. “Environmental Laws” shall include any statutory
or common law that has developed or develops in the future regarding mold,
fungus, microbiological pollutants, mildew, bacteria and/or other organic spore
material. “Environmental Laws” shall not include laws relating to industrial
hygiene or worker safety, except to the extent that such laws address asbestos
and asbestos containing materials (whether friable or non-friable) or lead and
lead based paint or other lead containing materials.
               (g) Survival. Tenant’s and Landlord’s obligations under this
Paragraph 7.3 shall survive the expiration or earlier termination of this Lease
until all Claims within the scope of this Paragraph 7.3 are fully, finally, and
absolutely barred by the applicable statutes of limitations.
          7.4 No Third Beneficiary. The provisions of this Paragraph 7 are for
the benefit of Landlord and Tenant only and shall not be construed to be for the
benefit of any tenant or occupant of the Project.
     8. ALTERATIONS; LIENS.
          8.1 Alterations. Tenant agrees not to make or suffer to be made any
alteration, addition Alterations or improvement to or of the Premises
(hereinafter referred to as “Alterations”), or any part thereof, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned, or delayed; provided, however, (i) Tenant acknowledges
that, by way of example and without limitation, it shall be reasonable for
Landlord to withhold its consent to Alterations materially adversely affecting
the structural portions of the Building or the Building Systems, and (ii) the
term Alterations as used in this Section 8 shall not be deemed to include the
Tenant Improvements, it being understood that the parties rights and obligations
with respect to the construction of the Tenant Improvements shall be governed by
Exhibit C to this Lease. Alterations made by Tenant, including without
limitation any partitions (movable or otherwise) or carpeting, shall become a
part of the Building and belong to Landlord; provided, however, that equipment,
trade fixtures and movable furniture shall remain the property of Tenant. If
Landlord consents to the making of any Alterations, the same shall be designed
and constructed or installed by Tenant at Tenant’s expense (including expenses
incurred in complying with Applicable Laws). All Alterations shall be performed
only by contractors or mechanics approved by Landlord, which approval shall not
be unreasonably withheld, conditioned, or delayed; provided, however, that if
Landlord consents to any Alterations that require work to be performed outside
the Premises, Landlord may elect to perform such work at Tenant’s reasonable
expense, provided that such work shall be performed at prevailing and
competitive rates (taking into account the scope of the services, the financial
strength, reputation and quality of Landlord’s selected contractor, and the
requirement that harmonious labor relations be maintained within the Project).
All Alterations shall be made in accordance with complete and detailed
architectural, mechanical and engineering plans and specifications approved in
writing by Landlord (which approval shall not be unreasonably withheld,
conditioned, or delayed) and shall be designed and diligently constructed in a
good and workmanlike manner and in compliance with all Applicable Laws. Tenant
shall cause any Alterations to be made in such a manner and at such times so
that any such work shall not unreasonably disrupt or unreasonably interfere with
the use or occupancy of other tenants or occupants of the Project. Under no
circumstances shall Landlord be liable to Tenant for any damage, loss, cost or
expense incurred by Tenant on account of Tenant’s plans and specifications,
Tenant’s contractors or subcontractors, design of any work, construction of any
work, or delay in completion of any work, except to the extent that any of the
foregoing is caused by Landlord’s or any of Landlord’s agents, employees, or
contractors negligence or willful misconduct, Landlord’s violation of Applicable
Laws, or Landlord’s breach of this Lease. Notwithstanding the foregoing,
Landlord’s consent shall not be required for any Minor Alterations (as defined
below), provided that Tenant shall provide Landlord at least ten (10) days’
notice prior to commencing such Minor Alterations, and such Minor Alterations
shall otherwise comply with the provisions of this Paragraph 8. As used herein,
a “Minor Alteration” is any Alteration that satisfies all of the following
criteria: (1) is not visible from the exterior of the Premises or Building;
(2) will not adversely affect the Building Systems or structural portions of the

16



--------------------------------------------------------------------------------



 



Building (including exterior walls and shear walls); and (3) does not cost more
than One Hundred Thousand Dollars ($100,000.00) per project.
          8.2 Required Documentation. Subsequent to obtaining Landlord’s consent
and prior to commencement of the Alterations, Tenant shall deliver to Landlord
any building or other permit required by Applicable Laws in connection with the
Alterations. In addition, Tenant shall require its general contractor to carry
and maintain the following insurance at no expense to Landlord, and Tenant shall
furnish Landlord with satisfactory evidence thereof prior to the commencement of
construction: (a) Commercial General Liability Insurance with limits of not less
than $1,000,000 combined single limit for bodily injury and property damage,
including personal injury and death, and Contractor’s Protective Liability, and
Products and Completed Operations Coverage in an amount not less than $500,000
per incident, $1,000,000 in the aggregate; (b) Comprehensive automobile
liability insurance with a policy limit of not less than $1,000,000 each
accident for bodily injury and property damage, providing coverage at least as
broad as the Insurance Services Office (ISO) Business Auto Coverage form
covering Automobile Liability, code 1 “any auto”, and insuring against all loss
in connection with the ownership, maintenance and operation of automotive
equipment that is owned, hired or non-owned; (c) Worker’s Compensation with
statutory limits and Employer’s Liability Insurance with limits of not less than
$100,000 per accident, $500,000 aggregate disease coverage and $100,000 disease
coverage per employee; and (d) except in the case of Minor Alterations, and
unless Tenant carries such coverage itself, “Builder’s Risk” insurance in an
amount approved by Landlord covering the Alterations, it being understood and
agreed that the Alterations (which, for purposes of this Section 8, shall
exclude the Tenant Improvements) shall be insured by Tenant pursuant to
Paragraph 14 of this Lease immediately upon completion thereof. The contractor’s
commercial general insurance policy shall be endorsed to add Landlord as an
additional insured with respect to liability arising out of work performed by or
for Tenant’s general contractor, to specify that such insurance is primary and
that any insurance or self-insurance maintained by Landlord shall not contribute
with it, and to provide that coverage shall not be terminated, cancelled or
materially modified except after thirty (30) days prior written notice has been
given to Landlord. Landlord may require complete copies of the insurance
certificates.
          8.3 Inspection; As-Built Plans. Landlord shall have the right (but not
an obligation) to inspect the construction work during the progress thereof, and
require corrections of faulty construction or any material deviation from the
plans for such Alterations as approved by Landlord; provided, however, that no
such inspection shall be deemed to create any liability on the part of Landlord,
or constitute a representation by Landlord or any person hired to perform such
inspection that the work so inspected conforms with such plans or complies with
any Applicable Laws, and no such inspection shall give rise to a waiver of, or
estoppel with respect to, Landlord’s continuing right at any time or from time
to time to require the correction of any faulty work or any material deviation
from such plans. Promptly following completion of any Alterations (excluding
Alterations that do not require a building permit), Tenant shall (a) furnish to
Landlord “as-built” plans therefor, and (b) cause a timely notice of completion
to be recorded in the Office of the Recorder of the County of Santa Clara in
accordance with Civil Code Section 3093 or any successor statute. All trash
which may accumulate in connection with Tenant’s construction activities shall
be removed by Tenant or its contractor at reasonable intervals at no expense to
Landlord from the Premises and the Building.
          8.4 Supervision Fee; Payments by Landlord. In connection with any
Alterations, Tenant shall pay to Landlord a fee in accordance with the following
for its review of plans and its management and supervision of the progress of
the work (“Alterations Supervision Fee”): (a) 5% of the first $50,000 of the
cost of such Alterations; plus (b) 4% of the next $100,000 of the cost of such
Alterations; plus (c) 3.5% of the next $100,000 of the cost of such Alterations;
plus (d) 3% of the next $750,000 of the cost of such Alterations; plus (e) 2% of
the amount by which the cost of such Alterations exceeds $1,000,000. The
Alterations Supervision Fee payable by Tenant hereunder shall be calculated on a
project-by-project basis. All sums due to Tenant’s contractors, if paid by
Landlord due to an Event of Default by Tenant, shall bear interest payable to
Landlord at the Interest Rate until fully paid.
          8.5 Removal and Restoration. By written notice to Tenant either
before, or at the time of, Landlord’s approval of any Alterations (or, as to
Minor Alteration, within thirty (30) days following

17



--------------------------------------------------------------------------------



 



Tenant’s request), Landlord may require Tenant, at Tenant’s sole expense, to
remove such Alterations prior to the Expiration Date or any earlier termination
of this Lease, to restore the Premises to substantially their configuration and
condition before the Alterations were made, and to repair any damage to the
Premises caused by such removal. If Landlord does not deliver such removal
notice to Tenant within the time period specified herein, then Tenant shall not
be required to remove such Alterations. Tenant shall use a contractor reasonably
approved by Landlord for such removal and repair.
          8.6 Liens. Tenant agrees to keep the Premises and the Real Property
free from any liens arising out of any work performed, materials furnished or
obligations incurred by Tenant. Tenant shall promptly and fully pay and
discharge all claims on which any such lien could be based. In the event that
Tenant does not, within twenty (20) days following Tenant’s receipt of notice of
the recording of any such lien, cause the same to be released of record,
Landlord shall have, in addition to all other remedies provided herein and by
law, the right, but not the obligation, to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien. All sums paid by Landlord for such purpose, and all expenses incurred
by it in connection therewith, shall be payable to Landlord by Tenant, as
additional rent, promptly on demand, together with interest at the Interest Rate
from the date such expenses are incurred by Landlord to the date of the payment
thereof by Tenant to Landlord. Landlord shall have the right at all times to
post and keep posted on the Premises any notices permitted or required by law,
or which Landlord shall reasonably deem proper for the protection of Landlord,
the Premises, the Building, or the Real Property, from mechanic’s and
materialmen’s and like liens. Tenant shall give Landlord at least ten (10) days’
prior written notice of the date of commencement of any construction on the
Premises in order to permit the posting of such notices.
     9. MAINTENANCE AND REPAIR.
          9.1 Tenant’s Obligations.
               (a) Except to the extent otherwise provided under Paragraph 9.2
below or elsewhere in this Lease, Tenant shall, throughout the Lease Term at its
sole cost and expense, (i) keep and maintain the Premises in good order and
condition, and repair and replace every part thereof (“Tenant’s Repair
Obligations”), including, without limitation, the following: (1) glass, windows,
window frames, window casements (including the repairing, resealing, cleaning
and replacing of both interior and exterior windows) and skylights; (2) interior
and exterior doors, door frames and door closers; (3) interior lighting
(including, without limitation, light bulbs and ballasts); (4) the heating,
ventilating and air conditioning (“HVAC”) systems and equipment, the plumbing,
sewer, drainage, electrical, fire protection, elevator, escalator, life safety
and security systems and equipment and other mechanical, electrical and
communications systems and equipment (collectively, the “Building Systems”),
including, without limitation, any specialty or supplemental Building Systems
installed by or for Tenant and all electrical facilities and equipment,
including lighting fixtures, lamps, fans and any exhaust equipment and systems,
electrical motors and all other appliances and equipment of every kind and
nature located in or upon the Premises; (5) all communications systems serving
the Premises; (6) all of Tenant’s security systems in or about or serving the
Premises; (7) Tenant’s signage; and (8) interior demising walls and partitions
(including painting and wall coverings), equipment, floors, and any roll-up
doors, ramps and dock equipment, (ii) furnish all expendables, including light
bulbs, paper goods and soaps, used in the Premises, and (iii) to the extent that
Landlord notifies Tenant in writing of its intention to no longer arrange for
such monitoring, cause the fire alarm systems serving the Premises to be
monitored by a monitoring or protective services firm reasonably approved by
Landlord in writing.
               (b) Tenant shall also be responsible for all pest control within
the Premises, and for all trash removal and disposal from the Premises. Tenant
shall obtain HVAC systems preventive maintenance contracts with service from a
reputable and licensed service firm (“Tenant’s HVAC Contractor”) in accordance
with manufacturer recommendations, which shall be subject to the reasonable
prior written approval of Landlord and paid for by Tenant. Tenant shall have the
benefit of all warranties available to Landlord regarding the HVAC systems and
equipment, elevators, and any other Building Systems or equipment.

18



--------------------------------------------------------------------------------



 



               (c) Within ten (10) days after request, Tenant shall provide
Landlord with copies of all maintenance schedules, reports, and correspondence
between Tenant and any service providers then in Tenant’s possession or
reasonably within Tenant’s control for the current Lease Year. Tenant’s repair,
maintenance and replacement obligations shall be performed within a reasonable
period of time, and if an Event of Default in connection with Tenant’s Repair
Obligations occurs, Landlord may, but need not, make such repairs and
replacements, and Tenant shall pay Landlord the reasonable out-of-pocket cost
thereof, plus five percent (5%) of the cost thereof to compensate Landlord for
costs or expenses arising from Landlord’s involvement with such repairs and
replacements, within ten (10) days after receipt of an invoice therefor.
          9.2 Landlord’s Obligations.
               (a) Subject to reimbursement as an Operating Expense to the
extent permitted pursuant to Paragraphs 1.7, 2.2, and 4 above and subject
further to the provisions of Paragraphs 19 and 20 below, Landlord shall
maintain, repair and replace the following items (“Landlord’s Repair
Obligations”): (i) the structural and non-structural portions of the roof of the
Building, including the roof coverings (provided that if Tenant installs air
conditioning equipment, solar panels, skylights, communications equipment or
other equipment on the roof, Tenant shall pay all costs resulting from damage
caused by or the presence of such installations); (ii) the foundations, columns,
footings, load-bearing and exterior walls, sub-flooring, and all pipes and
conduit (including, without limitation, the fire protection loop) to the point
of entry into the Building; and (iii) the parking areas of the Project,
pavement, landscaping, sprinkler systems, sidewalks, driveways, curbs, and
lighting systems in the Common Areas. Landlord’s Repair Obligations also
includes the routine repair and maintenance of the load bearing and exterior
walls of the Building, including, without limitation, any painting, sealing,
patching and waterproofing of such walls.
               (b) Landlord’s Repair Obligations shall include the obligation to
make all necessary and customary capital repairs and capital replacements (as
determined in accordance with generally accepted real estate accounting
principles) relating to the Building Systems and roof membrane. The cost of all
such capital repairs and capital replacements may, except as expressly excluded
pursuant to Paragraph 1.7(c) above, be passed through to Tenant as an Included
Capital Item pursuant to Paragraph 4 above, and shall be amortized by Landlord
over the useful life thereof as reasonably determined by Landlord in accordance
with generally accepted real estate accounting principles, together with
interest on the unamortized balance at a rate per annum equal to the Interest
Rate charged at the time such capital expenditures are made, and such amortized
costs shall be included in Operating Expenses only for that portion of the
useful life of the Included Capital Item which falls within the Lease Term.
               (c) Notwithstanding any provision in Paragraphs 2.2(c), 9.2 or
elsewhere in this Lease to the contrary, but subject to Paragraph 14.5
concerning waiver of subrogation rights, any damage to the portions of the
Project that Landlord is required to repair arising from the negligence or
willful misconduct of Tenant or any Tenant Parties shall be repaired by
Landlord, and Tenant shall pay Landlord’s reasonable out-of-pocket cost thereof
(or, if covered by Landlord’s insurance, Tenant shall pay any deductible in
connection therewith), plus five percent (5%) of the cost of such repairs to
compensate Landlord for costs or expenses arising from Landlord’s involvement
with such repairs, within thirty (30) days after receipt of an invoice therefor
(including reasonable supporting backup documentation). Landlord may, but shall
not be required to, enter the Premises at all reasonable times upon reasonable
prior notice to Tenant (except in the event of an emergency) to make such
repairs, alterations, improvements or additions to the Premises or to the
Building or to any equipment located in the Building as Landlord shall
reasonably desire or deem necessary or as Landlord may be required to do by
governmental or quasi-governmental authority or court order or decree.
          9.3 Waiver. Tenant hereby waives any and all rights under and benefits
of subsection 1 of Section 1932 and Sections 1941 and 1942 of the California
Civil Code or under any similar law, statute, or ordinance now or hereafter in
effect.

19



--------------------------------------------------------------------------------



 



     10. SERVICES.
          10.1 Utilities Services. Tenant shall promptly pay directly to the
appropriate utility or service provider, as the same become due, all charges for
water, gas, electricity, telephone, sewer service, waste pick-up and any other
utilities, materials and services furnished directly to or used by Tenant on or
about the Premises during the Lease Term, including, without limitation,
(a) meter, use and/or connection fees, hook-up fees, or standby fees, and
(b) penalties for discontinued or interrupted service. Tenant’s use of
electricity shall never exceed the capacity of the feeders to the Building or
the risers or wiring installation, and Tenant shall not install or use or permit
the installation or use of any “Lines” in the Premises, except in accordance
with Paragraph 24 below or the Tenant Improvement Agreement. Any interruption or
cessation of utilities resulting from any causes, including any entry for
repairs pursuant to this Lease, and any renovation, redecoration or
rehabilitation of any area of the Project, shall not render Landlord liable for
damages to either person or property or for interruption or loss to Tenant’s
business, nor be construed as an eviction of Tenant, nor work an abatement of
any portion of Rental, nor relieve Tenant from fulfillment of any covenant or
agreement hereof. Tenant hereby waives the provisions of California Civil Code
Section 1932(1) or any other Applicable Laws permitting the termination of this
Lease due to such failure or interruption. Notwithstanding the foregoing or
anything to the contrary contained in this Lease, if Tenant is prevented from
using, and does not use, the Premises or any material portion thereof as a
consequence of a cessation of utilities (i) not caused by Tenant or any Tenant
Party and either within the reasonable control of Landlord to correct or covered
by rental interruption insurance then carried by Landlord or (ii) caused by the
negligence or willful misconduct of any Landlord Indemnitee (each, a “Utility
Cessation Event”), then Tenant shall give Landlord notice of such Utility
Cessation Event, and if such Utility Cessation Event continues for more than
five (5) consecutive business days after Landlord’s receipt of such notice
(“Utility Cessation Abatement Period”), then the Basic Monthly Rent and Tenant’s
Percentage Share of Operating Expenses and Real Property Taxes shall be abated
after expiration of the Utility Cessation Abatement Period and continuing for
such time that Tenant continues to be so prevented from using, and does not use,
the Premises or any material portion thereof, in the proportion that the
rentable area of the Premises that Tenant is prevented from using, and does not
use, bears to the total rentable area of the Premises. Such right to abate Basic
Monthly Rent and Tenant’s Percentage Share of Operating Expenses and Real
Property Taxes shall be Tenant’s sole and exclusive remedy at law or in equity
for a Utility Cessation Event; provided, however, that if a Utility Cessation
Event continues for nine (9) months after Landlord’s receipt of notice thereof
from Tenant, then Tenant shall thereafter have the right to terminate this Lease
by delivery of written notice of termination to Landlord at any time prior to
cessation of the Utility Cessation Event. Except in the event the Utility
Cessation Event results from a default by Landlord under this Lease,
(1) Tenant’s termination shall constitute an election of remedies, and
(2) Landlord shall have no liability to Tenant in connection with such Utility
Cessation Event. The provisions of this Paragraph 10.1 shall survive the
expiration or earlier termination of this Lease until all claims within the
scope of this Paragraph 10.1 are fully, finally and absolutely barred by the
applicable statutes of limitations.
          10.2 Controls. In the event any governmental authority having
jurisdiction over the Real Property or the Building promulgates or revises any
law, ordinance or regulation or building, fire or other code or imposes
mandatory controls on Landlord or the Real Property or the Building relating to
the use or conservation of energy or utilities or the reduction of automobile or
other emissions (collectively “Controls”) or in the event Landlord is required
to make alterations to the Real Property or the Building in order to comply with
such mandatory Controls, Landlord shall comply with such Controls or make such
alterations to the Real Property or the Building related thereto. Such
compliance and the making of such alterations shall not constitute an eviction
of Tenant, constructive or otherwise, or impose upon Landlord any liability
whatsoever, including, but not limited to, liability for consequential damages
or loss of business by Tenant. Notwithstanding the foregoing or anything to the
contrary contained in this Lease, if Tenant is prevented from using, and does
not use, the Premises or any material portion thereof as a consequence of
Landlord’s compliance with Controls pursuant to this Paragraph 10.2 (each, a
“Control Compliance Event”), then Tenant shall give Landlord notice of such
Control Compliance Event, and if such Control Compliance Event continues for
more than five (5) consecutive business days after Landlord’s receipt of such
notice (“Control Compliance Abatement Period”), then the Basic Monthly Rent and
Tenant’s Percentage Share of Operating Expenses and Real Property Taxes shall be
abated after expiration of the

20



--------------------------------------------------------------------------------



 



Control Compliance Abatement Period and continuing for such time that Tenant
continues to be so prevented from using, and does not use, the Premises or any
material portion thereof, in the proportion that the rentable area of the
Premises that Tenant is prevented from using, and does not use, bears to the
total rentable area of the Premises. Such right to abate Basic Monthly Rent and
Tenant’s Percentage Share of Operating Expenses and Real Property Taxes shall be
Tenant’s sole and exclusive remedy at law or in equity for a Control Compliance
Event; provided, however, that if a Control Compliance Event continues for nine
(9) months after Landlord’s receipt of notice thereof from Tenant, then Tenant
shall thereafter have the right to terminate this Lease by delivery of written
notice of termination to Landlord at any time prior to cessation of the Control
Compliance Event. Except in the event the Control Compliance Event results from
a default by Landlord under this Lease, (1) Tenant’s termination shall
constitute an election of remedies, and (2) Landlord shall have no liability to
Tenant in connection with such Control Compliance Event.
          10.3 Service Providers. Tenant may, at Tenant’s sole option, to the
extent permitted by Applicable Laws, elect to change, from time to time, the
company or companies which provide services (including electrical service, gas
service, water, telephone and technical services) to the Building, the Premises
and/or its occupants. Further, Tenant acknowledges that Landlord has not and
does not make any representations or warranties concerning the identity or
identities of the company or companies which provide services to the Real
Property and the Premises or its occupants, and that the choice of service
providers and matters concerning the engagement and termination thereof shall be
in Tenant’s sole discretion.
     11. SECURITY SERVICES AND ACCESS CONTROL.
          11.1 Security Services. Landlord shall have the right from time to
time to adopt such policies, procedures and programs as it shall, in Landlord’s
reasonable discretion, deem necessary or appropriate for the security of the
Project, and Tenant shall reasonably cooperate with Landlord in the enforcement
of, and shall comply with, the policies, procedures and programs reasonably
adopted by Landlord insofar as the same pertain to Tenant or any Tenant Parties,
provided that Landlord shall not impose security requirements relating to the
interior of the Premises. Tenant acknowledges that the safety and security
devices, services and programs provided by Landlord from time to time, if any,
may not prevent theft or other criminal acts, or insure the safety of persons or
property, and Tenant expressly assumes the risk that any safety device, service
or program may not be effective or may malfunction or be circumvented. In all
events and notwithstanding any provision of this Lease to the contrary, Landlord
and the other Landlord Indemnitees shall not be liable to Tenant, and Tenant
hereby waives any claim against the Landlord Indemnitees to the maximum extent
permitted by law, for (a) any unauthorized or criminal entry of third parties
into the Premises, or (b) any loss of property in and about the Premises by or
from any unauthorized or criminal acts of third parties, regardless of any
action, inaction, failure, breakdown, malfunction and/or insufficiency of the
security services provided by Landlord Tenant shall obtain insurance coverage to
the extent Tenant desires protection against criminal acts and other security
losses.
          11.2 Access. Tenant shall have access to the Premises twenty-four
(24) hours per day, seven (7) days a week. Tenant assumes responsibility for
controlling access to the Premises and may install its own security system,
provided that Landlord shall at all times have access to the Premises in the
event of an emergency and as necessary to provide the services and perform the
obligations of Landlord under this Lease.
     12. ASSIGNMENT AND SUBLETTING.
          12.1 Restriction on Transfers. Tenant shall not, without the prior
written consent of Landlord, which consent Landlord shall not unreasonably
withhold, condition or delay beyond ten (10) business days following Landlord’s
receipt of a Notice of Proposed Transfer pursuant to Paragraph 12.2 below:
(a) assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, by
operation of law or otherwise; (b) sublet the Premises or any part thereof; or
(c) permit the use of the Premises by any persons (as referenced in
Paragraph 28.14) other than Tenant and its employees (all of the foregoing are
hereinafter sometimes referred to collectively

21



--------------------------------------------------------------------------------



 



as “Transfers” and any Person to whom any Transfer is made or sought to be made
is hereinafter sometimes referred to as a “Transferee”).
          12.2 Notice of Proposed Transfer. If Tenant shall desire Landlord’s
consent to any Transfer, Tenant shall notify Landlord in writing (“Notice of
Proposed Transfer”). Any such Notice of Proposed Transfer shall include: (a) the
proposed effective date which shall not be less than thirty (30) days after the
date of Tenant’s Notice of Proposed Transfer, (b) the portion of the Premises to
be Transferred (herein called the “Subject Space”), (c) the terms of the
proposed Transfer and the consideration therefor, the name and address of the
proposed Transferee, a copy of all documentation pertaining to the proposed
Transfer, and an estimated calculation of the “Transfer Premium” (as that term
is defined in Paragraph 12.4 below) in connection with such Transfer,
(d) financial statements of the proposed Transferee for the three (3) year
period immediately preceding the Notice of Proposed Transfer (or, if the
proposed Transferee has been in existence for less than three (3) years, for
such shorter period as may be applicable) certified by an officer, partner or
owner thereof and any other information reasonably necessary to enable Landlord
to determine the financial responsibility (including, without limitation, bank
references and contacts at other of Tenant’s funding sources) of the proposed
Transferee, and a description of the nature of such Transferee’s business and
proposed use of the Subject Space, and (e) such other information as Landlord
may reasonably require. Landlord shall give Tenant written notice of its
approval or disapproval of a proposed Transfer within ten (10) business days
after receipt of the Notice of Proposed Transfer (including the information
required above). If Landlord fails to approve or disapprove the proposed
Transfer within such ten (10) business day period, and such failure continues
for an additional five (5) business days after Tenant’s delivery of an
additional written notice to Landlord, then the proposed Transfer shall be
deemed approved. Any Transfer made without complying with this Paragraph shall,
at Landlord’s option, be null, void and of no effect, and/or shall constitute an
Event of Default under this Lease. Whether or not Landlord shall grant consent,
Tenant shall pay, within thirty (30) days after written request by Landlord,
$1,000.00 towards Landlord’s review and processing expenses, plus any reasonable
out-of-pocket legal fees incurred by Landlord in connection with any proposed
Transfer, which shall in no event exceed $2,500.00 per Transfer.
          12.3 Reasonable Conditions. By way of example and without limitation,
the parties hereby agree that it shall be deemed to be reasonable under this
Lease and under any Applicable Laws for Landlord to withhold consent to any
proposed Transfer where, in the good-faith judgment of Landlord, one or more of
the following apply (or where Landlord has not been provided with sufficient
information to determine that none of the following apply):
               (a) The proposed Transferee does not have the financial strength
and stability to perform all of the applicable obligations of the Tenant under
this Lease (as they apply to the Subject Space) as and when they fall due; or
               (b) The Transferee is of an unsavory character or reputation or
is engaged in a business which is not consistent with the quality of the
Project; or
               (c) At the time of the proposed Transfer, a monetary or material
non-monetary Event of Default shall have occurred hereunder; or
               (d) The proposed Transferee is a governmental entity, or is
entitled, directly or indirectly, to diplomatic or sovereign immunity, or is not
subject to the service of process in, or the jurisdiction of the courts of, the
State of California, or holds any exemption from the payment of ad valorem or
other taxes which would prohibit Landlord from collecting from Tenant any
amounts otherwise payable under this Lease, unless such exemption results in a
dollar-for-dollar reduction in Landlord’s obligation to pay Real Property Taxes.
          12.4 Transfer Premium. If Landlord consents to a Transfer, as a
condition thereto which the parties hereby agree is reasonable, Tenant shall pay
Landlord fifty percent (50%) of any Transfer Premium derived by Tenant from such
Transfer. “Transfer Premium” shall mean all rent,

22



--------------------------------------------------------------------------------



 



additional rent or other consideration paid by such Transferee for the Transfer
(including, but not limited to, payments in excess of fair market value for
Tenant’s assets, trade fixtures, equipment and other tangible personal property,
but excluding any intangible property) in excess of the Rental payable by Tenant
under this Lease (on a monthly basis during the Lease Term, and on a per
rentable square foot basis, if less than all of the Premises is transferred),
after deducting Permitted Transfer Costs. As used herein, “Permitted Transfer
Costs” means the actual costs incurred and paid by Tenant for (a) any leasing
commissions and reasonable legal fees and marketing expenses in connection with
the Transfer, tenant improvement allowances, and any moving allowances, and
(b) and design and construction costs in connection with any Alterations to the
Subject Space made by Tenant in connection with the Transfer, provided that
Tenant shall furnish Landlord with copies of bills or other documentation
substantiating such costs. If Tenant shall enter into multiple Transfers, the
Transfer Premium payable to Landlord shall be calculated independently with
respect to each Transfer. The Transfer Premium due Landlord hereunder shall be
paid within fifteen (15) days after Tenant receives any Transfer Premium from
the Transferee. Landlord or its authorized representatives shall have the right
at all reasonable times to audit the books, records and papers of Tenant
relating to any Transfer, and shall have the right to make copies thereof. If
the Transfer Premium respecting any Transfer shall be found to be understated,
Tenant shall within twenty (20) days after demand pay the deficiency, and if
understated by more than two and one-half percent (2.5%), Tenant shall pay
Landlord’s costs of such audit. The parties acknowledge that no Transfer Premium
shall be payable in connection with a Transfer to a Permitted Transferee.
          12.5 Recapture. Notwithstanding anything to the contrary contained in
this Paragraph 12, in the case of a proposed sublease or other Transfer to any
party other than a Permitted Transferee where the Subject Space consists of the
entirety of the Premises, and is for a term equal to all or substantially all of
the then remaining Lease Term, Landlord shall have the option, by giving written
notice to Tenant within ten (10) business days after receipt of Tenant’s Notice
of Proposed Transfer, to recapture the Premises. Such recapture notice shall
cancel and terminate this Lease as of the date stated in Tenant’s Notice of
Proposed Transfer as the effective date of the proposed Transfer (or, at
Landlord’s option, shall cause the Transfer to be made to Landlord or its agent,
in which case the parties shall execute the Transfer documentation promptly
thereafter). If Landlord recaptures the Premises and terminates this Lease, then
Landlord shall have the right to negotiate directly with Tenant’s proposed
Transferee and to enter into a direct lease or occupancy agreement with any such
party on such terms as shall be acceptable to Landlord in its sole and absolute
discretion, and Tenant hereby waives any claims against Landlord related
thereto, including, without limitation, any claims for compensation or profit
related to such lease or occupancy agreement. Notwithstanding the foregoing,
Tenant may, within five (5) business days after receipt of Landlord’s recapture
notice given pursuant to this Paragraph 12.5, withdraw its request for consent
to the Transfer. In that event, Landlord’s election to cancel and terminate this
Lease shall be null and void and of no force and effect.
          12.6 Terms of Consent. If Landlord consents to a Transfer: (a) the
terms and conditions of this Lease, including among other things, Tenant’s
liability for the Subject Space, and Rental with respect thereto, shall in no
way be deemed to have been released, waived or modified, (b) such consent shall
not be deemed consent to any further Transfer by either Tenant or the
Transferee, (c) no Transferee (other than a Permitted Transferee as may be
expressly permitted hereunder) shall succeed to any rights provided in this
Lease or any amendment hereto to extend the Lease Term, expand the Premises, or
lease additional space, any such rights being deemed personal to Tenant,
(d) Tenant shall deliver to Landlord promptly after execution, an executed copy
of all documentation pertaining to the Transfer, and (e) Tenant shall furnish
upon Landlord’s request a complete statement, certified by an independent
certified public accountant, or Tenant’s chief financial officer, setting forth
in detail the computation of any Transfer Premium Tenant has derived and shall
derive from such Transfer. In addition, if Landlord consents to a Transfer, but
the terms of the proposed Transfer materially change from those set forth in
Tenant’s Notice of Proposed Transfer, Tenant shall submit a new Notice of
Proposed Transfer, requesting Landlord’s consent, and the Subject Space shall
again be subject to Landlord’s rights under Paragraph 12.5. Each Transferee
under an assignment of this Lease, other than Landlord, must expressly assume
all of the provisions, covenants and conditions of this Lease on the part of
Tenant thereafter to be kept and performed. Any sublease hereunder shall be
subordinate and subject to the provisions of this Lease, and if this Lease shall
be terminated during the term of any sublease, Landlord

23



--------------------------------------------------------------------------------



 



shall have the right to: (1) treat such sublease as cancelled and repossess the
Subject Space by any lawful means, or (2) require that the subtenant attorn to
and recognize Landlord as its landlord under any such sublease. If Tenant shall
default and fail to cure within the time permitted for cure under
Paragraph 18.1, Landlord is hereby irrevocably authorized to direct any
Transferee to make all payments under or in connection with the Transfer
directly to Landlord (which Landlord shall apply towards Tenant’s obligations
under this Lease) until such default is cured.
          12.7 Subsequent Consents. Consent by Landlord to any Transfer made
pursuant to this Lease shall not operate to relieve Tenant from any covenant or
obligation hereunder or be deemed to be a consent to or relieve Tenant from
obtaining Landlord’s consent to any subsequent Transfer by Tenant or anyone
claiming by, through or under Tenant. No subtenant shall have the right to
further Transfer its interest in the Subject Space, except in accordance with
this Paragraph 12.
          12.8 Certain Transfers. For purposes of this Lease, but subject to the
provisions of Paragraph 12.9 below, the term “Transfer” shall also include
(a) if Tenant is a partnership, the withdrawal or change, voluntary, involuntary
or by operation of law, of a general partner or a majority of the partners, or a
transfer of a majority of partnership interests, or the dissolution of the
partnership; (b) if Tenant is a limited liability company, the withdrawal or
change, voluntary, involuntary, or by operation of law, of a majority of
members, or a transfer of a majority of the membership interests, or the
dissolution of the limited liability company; and (c) if Tenant is a
corporation, the dissolution, merger, consolidation or other reorganization of
Tenant, or the sale or other transfer of more than an aggregate of 49% of the
voting shares of Tenant (other than transfers to immediate family members by
reason of gift or death), or the sale, mortgage, hypothecation or pledge of more
than an aggregate of 49% of Tenant’s net assets. No issuance of stock of Tenant
in a public or private offering, issuance of option or warrants, or sale on a
public stock exchange of Tenant’s stock shall, provided the same are not made as
a subterfuge to evade the obligations and restrictions relating to Transfers set
forth in this Paragraph 12, be deemed to be a “Transfer” for purposes of this
Lease or subject to the terms and conditions of this Paragraph 12.
          12.9 Permitted Transfers. Notwithstanding anything to the contrary
contained in this Paragraph 12, as long as no Event of Default by Tenant has
then occurred and is continuing, Tenant may assign this Lease or sublet any
portion of the Premises (hereinafter collectively referred to as a “Permitted
Transfer”) to (a) an affiliate of Tenant (an entity which is controlled by,
controls, or is under common control with, Tenant), (b) any successor entity to
Tenant by way of merger, consolidation or other non-bankruptcy corporate
reorganization, (c) an entity which acquires all or substantially all of
Tenant’s assets or stock, (d) an entity acquiring and continuing Tenant’s
business operations at or from the Premises, or (e) an entity with whom Tenant
is undertaking or will undertake a joint venture or similar joint research and
development, marketing, distribution, sales or development project at the
Premises (collectively, “Permitted Transferees”, and, individually, a “Permitted
Transferee”); provided that (i) at least ten (10) business days prior to the
Transfer (or ten (10) business days after the Transfer if prior notice of such
Transfer is prevented by Applicable Laws or confidentiality restrictions),
Tenant notifies Landlord of such Transfer, and supplies Landlord with any
documents or information reasonably requested by Landlord regarding such
Transfer or Permitted Transferee, including, but not limited to, copies of the
sublease or instrument of assignment and copies of documents establishing to the
reasonable satisfaction of Landlord that the transaction in question is one
permitted under this Paragraph 12.9, (ii) at least ten (10) business days prior
to the Transfer (or ten (10) business days after the Transfer if prior notice of
such Transfer is prevented by Applicable Laws or confidentiality restrictions),
Tenant furnishes Landlord with a written document executed by the proposed
Permitted Transferee in which, in the case of an assignment, such entity assumes
all of Tenant’s obligations under this Lease thereafter to be performed, and, in
the case of a sublease, such entity agrees to sublease the Subject Space subject
to this Lease, (iii) in the case of an assignment pursuant to clauses (b), (c),
(d), or (e) above, the successor entity must have a net worth (computed in
accordance with generally accepted accounting principles, except that intangible
assets such as goodwill, patents, copyrights, and trademarks shall be excluded
in the calculation (“Net Worth”)) at the time of the Transfer that is at least
equal to the Net Worth of Tenant immediately prior to such Transfer, and
(iv) any such proposed Transfer is not, whether in a single transaction or in a
series of transactions, entered into as a subterfuge to evade the obligations
and restrictions relating to Transfers set forth in this Paragraph 12.
“Control,” as used in this Paragraph 12.9,

24



--------------------------------------------------------------------------------



 



shall mean the ownership, directly or indirectly, of at least fifty-one percent
(51%) of the voting securities of, or possession of the right to vote, in the
ordinary direction of its affairs, of at least fifty-one percent (51%) of the
voting interest in, any person or entity. For purposes of this Lease, the term
“Permitted Assignee” shall mean a Permitted Transferee to whom Tenant assigns
all of its right, title and interest in and to this Lease, and which assumes all
of Tenant’s obligations under this Lease.
          12.10 Tenant Remedies. Notwithstanding anything to the contrary in
this Lease, if Tenant claims that Landlord has unreasonably withheld,
conditioned, or delayed its consent under this Paragraph 12 or otherwise has
breached or acted unreasonably under this Paragraph 12, Tenant’s sole remedies
shall be declaratory judgment and an injunction for the relief sought, or an
action for compensatory monetary damages, and Tenant hereby waives all other
remedies, including, without limitation, any right provided under California
Civil Code Section 1995.310 or other Applicable Laws to terminate this Lease.
     13. WAIVER; INDEMNIFICATION.
          13.1 Waiver. Neither Landlord nor the other Landlord Indemnitees shall
be liable to Tenant, and Tenant waives all claims against Landlord and such
other Landlord Indemnitees, for any injury to or death of any person or for loss
of use of or damage to or destruction of property in or about the Premises or
the Project by or from any cause whatsoever, including without limitation,
earthquake or earth movement, gas, fire, oil, electricity or leakage from the
roof, walls, basement or other portion of the Premises or the Project, except
only, with respect to any Landlord Indemnitee and subject to the waiver of
subrogation contained in Paragraph 14.5 below, (a) to the extent any injury,
death or damage is caused by (i) the negligence of such Landlord Indemnitee and
not covered by the insurance required to be carried by Tenant hereunder,
(ii) the gross negligence or willful misconduct of such Landlord Indemnitee, or
(iii) the criminal activity of such Landlord Indemnitee, or (b) to the extent
such limitation on liability is prohibited by Applicable Laws.
          13.2 Tenant Indemnification. Tenant agrees to indemnify and hold
Landlord, any Security Holders, Landlord’s agents, the shareholders, constituent
partners and other direct or indirect owners of Landlord or any agent of
Landlord, and all officers, directors and employees of any thereof
(collectively, “Landlord Indemnitees”), and each of them, harmless from and to
protect and defend each Landlord Indemnitee against any and all obligations,
losses, claims, actions (including remedial or enforcement actions of any kind
and administrative or judicial proceedings, suits, orders or judgments), causes
of action, liabilities, penalties, damages (including consequential and punitive
damages), costs and expenses (including reasonable attorneys’ and consultants’
fees and expenses) (collectively, “Claims”) to the extent arising from any of
the following: (a) the use or occupancy or manner of use or occupancy of the
Premises by Tenant or any person claiming by, through or under Tenant, if the
same would be in contravention of any of Tenant’s obligations set forth in this
Lease; or (b) any injury or death of any person or damage to or destruction of
property occurring in or on the Premises, or (c) any injury or death of any
person or damage to or destruction of property occurring in, on or about any
Common Areas, or elsewhere in or on the Project, when such injury, death or
damage is caused in whole or in part by the negligence or willful misconduct of
Tenant or any person claiming by, through or under Tenant, or the contractors,
agents, servants, employees, invitees, guests or licensees of Tenant or any such
person, in or on the Project by reason of Tenant’s occupancy of the Premises
(each, a “Tenant Party” and, collectively, “Tenant Parties”); provided, however,
that the foregoing shall not apply to the extent (i) the Claims arise from the
negligence of Landlord or any other Landlord Indemnitee and are not covered by
the insurance required to be carried by Tenant hereunder, or arise from the
gross negligence, willful misconduct or criminal activity of any Landlord
Indemnitee, (ii) such obligations are prohibited by Applicable Laws, or
(iii) Landlord is required to indemnify Tenant against such Claims under
Paragraph 7.3(e) above. If any action or proceeding is brought against any of
the Landlord Indemnitees by reason of any such claim or liability, Tenant, upon
notice from Landlord, covenants to resist and defend at Tenant’s sole expense
such action or proceeding by counsel reasonably satisfactory to Landlord.
Tenant’s obligations under this Paragraph 13 shall not be construed as in any
way restricting, limiting, or modifying Tenant’s insurance or other obligations
under this Lease. Further, Tenant’s compliance with the insurance requirements
and other

25



--------------------------------------------------------------------------------



 



obligations of this Lease shall not in any way restrict, limit or modify
Tenant’s obligations under this Paragraph 13. The provisions of this
Paragraph 13 shall survive the expiration or earlier termination of this Lease
with respect to any claims or liability occurring or arising prior to such
termination, subject to applicable statutes of limitations.
          13.3 Landlord Indemnification. Landlord agrees to protect, defend
(with counsel reasonably acceptable to Tenant) indemnify and hold harmless
Tenant, Tenant’s agents, the shareholders, constituent partners and other direct
or indirect owners of Tenant or any agent of Tenant and all contractors,
officers, directors and employees of any of them (collectively, “Tenant
Indemnitees”), and each of them, harmless from and to protect and defend each
Tenant Indemnitee against any and all Claims to the extent caused by (a) the
negligence of Landlord or any other Landlord Indemnitee and not covered by the
insurance required to be carried by Tenant hereunder, or (b) the gross
negligence, willful misconduct or criminal activity of a Landlord Indemnitee.
          13.4 Duty to Defend. Each party’s duty to defend the other party and
the other Landlord Indemnitees and Tenant Indemnitees is separate and
independent of such party’s duty to indemnify the Landlord Indemnitees and
Tenant Indemnitees. The duty to defend includes claims for which the Landlord
Indemnitees or Tenant Indemnitees may be liable without fault or strictly
liable. The duty to defend applies regardless of whether the issues of
negligence, liability, fault, default, or other obligation on the part of Tenant
Indemnitees or Landlord Indemnitees, as the case may be, have been determined.
The duty to defend applies immediately, regardless of whether Landlord
Indemnitees or Tenant Indemnitees (as applicable) have paid any sums or incurred
any detriment arising out of or relating (directly or indirectly) to any Claims.
It is the express intention of the parties that the Landlord Indemnitees and
Tenant Indemnitees be entitled to obtain summary adjudication or summary
judgment regarding the other party’s duty to defend such Landlord Indemnitees
and Tenant Indemnitees (as applicable) at any stage of any claim or suit within
the scope of this Paragraph.
     14. INSURANCE.
          14.1 Tenant’s Insurance. At Tenant’s expense, Tenant shall procure,
carry and maintain in effect throughout the Lease Term, in a form and with
deductibles acceptable to Landlord and with such insurance companies as are
acceptable to Landlord (which companies shall have a Best’s rating of A- VIII or
better), the following insurance coverages:
               (a) Commercial General Liability insurance (and commercial
umbrella insurance, if necessary to provide required limits), at least as broad
as the Insurance Services Office (ISO) occurrence policy form CG 00 01 (11/85),
or a substitute form providing equivalent coverage as reasonably approved by
Landlord, with limits of not less than $5,000,000 per occurrence and annual
aggregate, covering bodily injury, property damage and personal and advertising
injury and including, but not limited to, coverage for, premises and operations
(including the use of owned and non-owned equipment), and contractual liability
(including tort liability of another party and Tenant’s liability in
Paragraph 13 above);
               (b) Property insurance at least as broad as the most commonly
available ISO Special Form Causes of Loss (“all risk”) policy form CP 1030 with
an agreed amount endorsement, covering Tenant’s equipment, furniture, fixtures
and other personal property located in, on or about the Premises, including any
Rooftop Equipment and the Generator, and including, without limitation, coverage
for vandalism, malicious mischief, and sprinkler leakage, in an amount equal to
the replacement value thereof (without deduction for depreciation);
               (c) Workers’ compensation insurance, in accordance with
Applicable Laws; and
               (d) Loss of Income insurance and extra expense coverage in
amounts as will reimburse Tenant for direct or indirect loss of earnings
attributable to all perils commonly insured

26



--------------------------------------------------------------------------------



 



against by prudent lessees in the business of Tenant, or attributable to
prevention of access to the Premises as a result of such perils.
          14.2 Increased Coverage. Not more often than every three (3) years and
upon not less than sixty (60) days’ prior written notice, Landlord, in its
reasonable discretion, may require Tenant to increase the insurance limits set
forth in Paragraphs 14.1(a) and 14.1(b) above, and/or provide other forms of
insurance, but only if and to the extent that such increased amounts or forms of
insurance are then generally required by comparable owners of comparable
buildings in the San Jose, California market area.
          14.3 General Requirements. All policies of commercial liability
insurance so obtained and maintained, including any umbrella liability insurance
policies, shall (a) be carried in the name of Tenant, (b) name Landlord, any
Security Holders whose name and address have been previously provided by written
notice from Landlord to Tenant and Landlord’s designated agents who have an
insurable interest in Premises and whose name and address have been previously
provided by written notice from Landlord to Tenant as additional insureds,
pursuant to an endorsement providing coverage at least as broad as ISO form CG
2011 (01/96) or equivalent, (c) be the primary insurance providing coverage for
Landlord (any other liability insurance maintained by Landlord to be excess and
non-contributing), (d) contain a cross liability endorsement stating that the
rights of insureds shall not be prejudiced by one insured making a claim or
commencing an action against another insured, and (e) include a “per location”
endorsement or equivalent reasonably acceptable to Landlord so that the general
aggregate and other limits apply separately and specifically to the Premises.
The insurance requirements in this Paragraph 14 or elsewhere in this Lease shall
not in any way limit, in either scope or amount, the indemnity obligations
separately owed by Tenant to Landlord under this Lease, or the liability of
Tenant for nonperformance of its obligations or for loss or damage for which
Tenant is responsible hereunder. No endorsement limiting or excluding a required
coverage is permitted.
          14.4 Evidence of Coverage. All insurance policies required to be
carried by Tenant under this Lease shall provide that the insurer shall not
cancel, materially reduce, or fail to renew such coverage without thirty
(30) days’ prior written notice to Landlord. Prior to the Commencement Date, and
no less than fifteen (15) days prior to the expiration any required coverage,
Tenant shall deliver to Landlord the endorsements referred to in this
Paragraph 14, evidencing compliance with the insurance requirements hereunder.
In the event Tenant does not comply with the requirements of this Paragraph 14,
and does not cure such failure within five (5) days after receipt of a written
request by Landlord, Landlord may, at its option and at Tenant’s expense,
purchase such insurance coverage to protect Landlord. The cost of such insurance
shall be paid to Landlord by Tenant, as additional rent, immediately upon demand
therefor, together with interest at the Interest Rate until paid.
          14.5 Landlord’s Insurance. Subject to reimbursement as an Operating
Expense in accordance with the provisions of Paragraph 4 hereof, Landlord shall
procure and maintain in effect throughout the Lease Term commercial general
liability insurance, property insurance on the Building (including the Tenant
Improvements) and/or such other types of insurance as are normally carried by
reasonably prudent owners of commercial properties substantially similar to, and
in the vicinity of, the Project, including earthquake, flood and, to the extent
the same is available at commercially reasonable rates, terrorism insurance.
Such coverages shall be in such amounts, from such companies and on such other
terms and conditions as Landlord may from time to time reasonably determine, and
Landlord shall have the right, but not the obligation, to change, cancel,
decrease or increase any insurance coverages in respect of the Premises, add
additional forms of insurance as Landlord shall deem reasonably necessary,
and/or obtain umbrella or other policies covering both the Premises and other
assets owned by or associated with Landlord or its affiliates, in which event
the cost thereof shall be equitably allocated; provided, however, that
Landlord’s property insurance shall be at least as broad as the most commonly
available ISO Special Form Causes of Loss (“all risk”) policy form CP 1030 with
an agreed amount endorsement, in an amount equal to the replacement cost of the
Building (exclusive of foundations, footings and other underground improvements,
but including the Tenant Improvements).

27



--------------------------------------------------------------------------------



 



          14.6 Waiver of Subrogation. Notwithstanding anything to the contrary
contained in this Lease, Landlord and Tenant each waive any right to recover
against the other and their respective agents, officer, employees and approved
or Permitted Transferees on account of any and all claims Landlord or Tenant may
have against the other or their respective agents, officers, employees and
approved or Permitted Transferees for damage to property that arises out of or
incident to any peril which is actually insured against, which is required to be
insured against under this Lease, or which would normally be covered by so
called “all risk” or “special form” property insurance, without regard to the
negligence or willful misconduct of the entity or party so released or any other
cause. Each party shall have their property insurance policies issued in such
form as to waive any right of subrogation as might otherwise exist. This mutual
waiver is in addition to any other waiver or release contained in this Lease.
     15. PROTECTION OF LENDERS AND GROUND LESSOR.
          15.1 Lease Subordination. This Lease shall be subject and subordinate
at all times to all ground or underlying leases which may now or hereafter exist
affecting the Building or the Real Property, or both, and to the lien of any
mortgage or deed of trust in any amount or amounts whatsoever now or hereafter
placed on or against the Building or the Real Property, or both, or on or
against Landlord’s interest or estate therein (such mortgages, deeds of trust
and leases are referred to herein, collectively, as “Superior Interests”), all
without the necessity of any further instrument executed or delivered by or on
the part of Tenant for the purpose of effectuating such subordination; provided,
however, that such subordination shall only be effective upon Landlord’s
delivery to Tenant of a Subordination, Non-Disturbance and Attornment Agreement,
in a commercially reasonable form, and providing generally that, as long as
there is no Event of Default under this Lease, this Lease will not be terminated
if such Security Holder acquires title to the Building by reason of foreclosure
proceedings or acceptance of a deed in lieu of foreclosure, provided that Tenant
attorns to such Security Holder in accordance with its reasonable requirements.
Landlord represents and warrants to Tenant that there are no Superior Interests
affecting the Buildings or the Project as of the date by which this Lease has
been executed by Landlord and Tenant.
          15.2 Mortgage Subordination. Notwithstanding anything to the contrary
in this Paragraph 15 or otherwise in this Lease, the holder of any Superior
Interests now or hereafter placed on or against the Building or the Real
Property, or both (“Security Holder”) may at any time subordinate such mortgage
or deed of trust to this Lease in whole or in part, without any need to obtain
Tenant’s consent, by execution of a written document subordinating such mortgage
or deed of trust to this Lease to the extent set forth in such document and
thereupon this Lease shall be deemed prior to such mortgage or deed of trust to
the extent set forth in such document without regard to this Lease, such
mortgage or deed of trust, or their respective dates of execution, delivery
and/or recording. In that event, to the extent set forth in such document, such
mortgage or deed of trust shall have the same rights with respect to this Lease
as would have existed if this Lease had been executed, and a memorandum thereof
recorded prior to the execution, delivery and recording of such mortgage or deed
of trust.
          15.3 Financial Statements. If Tenant’s financial statements are not
otherwise publicly available and Landlord desires to finance, refinance, or sell
any of the Building or Real Property, then within ten (10) days after Landlord’s
written request, Tenant shall deliver to Landlord, or to any actual or
prospective Security Holder that Landlord reasonably designates, such financial
statements as are reasonably required by such Security Holder to verify the
financial condition of Tenant (or any assignee, subtenant or guarantor of
Tenant). All such financial statements shall be held strictly confidential and
used only for the purposes stated herein.
          15.4 Default Notices to Security Holders. Tenant agrees to give any
Security Holder, by certified mail, a copy of any notice of default served upon
Landlord by Tenant that is of such a nature as to give Tenant a right to
terminate or cancel this Lease, to reduce Rentals (if and to the extent such
reduction is not expressly allowed under this Lease), or to credit or offset any
amounts against future Rentals (if and to the extent such credit or offset is
not expressly allowed under this Lease), provided that prior to such notice
Tenant has received notice of a written request for same, including the address
of such Security Holder. Tenant further agrees that, if Landlord shall have
failed to cure such default within the

28



--------------------------------------------------------------------------------



 



time provided for in this Lease, then Tenant shall not exercise any right to
terminate or cancel this Lease, unless and until such Security Holder fails to
cure such default within an additional thirty (30) days after receipt of the
notice of default or if such default cannot be cured within that time, such
additional time as may be necessary, provided that, within such thirty
(30) days, such Security Holder has commenced and is diligently pursuing the
remedies necessary to cure such default (including commencement of foreclosure
proceedings or other proceedings to acquire possession of the Real Property, if
necessary to effect such cure). Such period of time shall be extended by any
period within which such Security Holder is prevented from commencing or
pursuing such foreclosure proceedings or other proceedings to acquire possession
of the Real Property by reason of Landlord’s bankruptcy. Nothing contained in
this Paragraph 15.4 shall affect Tenant’s rights to reduce Rentals and/or to
credit or offset any amounts against future Rentals, if and to the extent such
reduction, credit or offset is expressly allowed under this Lease, nor shall
anything contained in this Paragraph 15.4 affect Tenant’s rights of termination
set forth in Paragraph 19.4 below. Further, this Lease may not be modified or
amended so as to reduce the Rental or shorten the Lease Term, or so as to
adversely affect in any other respect to any material extent the rights of
Landlord, nor shall this Lease be canceled or surrendered (except as expressly
allowed herein), without the prior written consent (which consent shall not be
unreasonably withheld, conditioned, or delayed), in each instance, of all
Security Holders.
          15.5 Lease Modifications. If any prospective Security Holder should
require, as a condition of any Superior Interest, a modification of the
provisions of this Lease, Tenant shall approve and execute any such
modifications within ten (10) days after request, provided no such modification
shall relate to the Rental payable hereunder or the length of the Lease Term or
otherwise materially alter the rights or increase the obligations of Landlord or
Tenant hereunder.
          15.6 Successor Landlords. Tenant agrees that if any Security Holder or
any foreclosure sale purchaser shall succeed to the interest of Landlord under
this Lease, the successor landlord shall not be (a) liable for any action or
omission of any prior Landlord under this Lease; provided, however, that the
Successor Landlord shall be obligated to cure all defaults or breaches of
Landlord of a continuing nature that can be cured by performing a service or
making a repair or replacement, or (b) subject to any offsets or defenses which
Tenant might have against any prior Landlord that are not expressly set forth
under this Lease, or (c) bound by any Rental which Tenant might have paid for
more than the current month to any prior Landlord that is not expressly required
to be paid in advance under this Lease, or (d) liable for any Deposit not
actually received by such successor landlord, or (e) bound by any future
modification of this Lease not consented to by such successor landlord (which
consent shall not be unreasonably withheld, conditioned, or delayed) that has
the effect of (i) reducing the Rentals owed by Tenant, (ii) shortening or
lengthening the Lease Term (except as expressly set forth herein), or increasing
Tenant’s rights under, any renewal or expansion option or right of first refusal
or first option, or (iii) increasing Landlord’s obligations under this Lease.
          15.7 Rent Payment Notice. From and after Tenant’s receipt of written
notice from a Security Holder or from a receiver appointed pursuant to the terms
of such Security Holder’s Superior Interest (a “Rent Payment Notice”), Tenant
shall pay all Rental under this Lease to such Security Holder or as such
Security Holder shall direct in writing. Tenant shall comply with any Rent
Payment Notice notwithstanding any contrary instruction, direction or assertion
from Landlord. A Security Holder’s delivery to Tenant of a Rent Payment Notice,
or Tenant’s compliance therewith, shall not be deemed to: (a) cause such
Security Holder to succeed to or to assume any obligations or responsibilities
of Landlord under this Lease, all of which shall continue to be performed and
discharged solely by Landlord unless and until such Security Holder or a
foreclosure sale purchaser succeeds to Landlord’s interest hereunder, or
(b) relieve Landlord of any obligations under this Lease. Landlord irrevocably
directs Tenant to comply with any Rent Payment Notice, notwithstanding any
contrary direction, instruction, or assertion by Landlord. Tenant shall be
entitled to rely on any Rent Payment Notice.
     16. ENTRY BY LANDLORD; RENOVATIONS.
          16.1 Entry by Landlord. Upon not less than one (1) business day’s
notice and subject to Tenant’s reasonable security requirements (except in the
event an emergency), Landlord shall have the

29



--------------------------------------------------------------------------------



 



right to enter the Premises to inspect them; to show the Premises to prospective
purchasers, mortgagees or, during the last 270 days of the Lease Term only,
tenants; to post notices of non-responsibility; and to alter, improve or repair
the Premises and any portion of the Building as permitted or provided hereunder,
all without abatement of Rental; and may erect scaffolding and other necessary
structures in or through the Premises or the Building where reasonably required
by the character of the work to be performed; provided, however, that any such
entrance or work shall not unreasonably interfere with Tenant’s use of the
Premises. Provided that Landlord employs commercially reasonable efforts to
minimize interference with the conduct of Tenant’s business in connection with
its entries into and/or work within the Premises, Tenant hereby waives any claim
for damages for any injury or inconvenience to or interference with Tenant’s
business, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned by such entry. For each of the foregoing purposes,
Landlord shall at all times have and retain a key and/or other access device
with which to unlock all of the doors in, on and about the Premises (excluding
Tenant’s vaults, safes and similar areas designated in writing by Tenant in
advance and approved by Landlord); and Landlord shall have the right to use any
and all means which Landlord may deem proper to open said doors in an emergency
in order to obtain entry to the Premises, and any entry to the Premises obtained
by Landlord by any of said means, or otherwise, in accordance with this
Paragraph 16.1 shall not be construed or deemed to be a forcible or unlawful
entry into or a detainer of the Premises, or any portion thereof. Landlord shall
not have the right to post any “for sale” or “for lease” signs on the Real
Property during the Lease Term.
          16.2 Renovations. Tenant hereby acknowledges that Landlord may during
the Lease Term renovate, improve, alter, or modify (collectively, the
“Renovations”) the Parking Facilities and Common Areas, and the structural
portions of the Building; and, in connection with any Renovations, Landlord may,
among other things, erect scaffolding or other necessary structures in the
Building and limit access to portions of the Building, which work may create
noise, dust or leave debris in the Building. Tenant hereby agrees that such
Renovations and Landlord’s actions in connection with such Renovations shall in
no way constitute a constructive eviction of Tenant nor entitle Tenant to any
abatement of Rental; provided, however, that Landlord agrees to use commercially
reasonable efforts to minimize the interference with Tenant’s use of the
Premises resulting from the Renovations. Landlord shall have no responsibility
or for any reason be liable to Tenant for any direct or indirect injury to or
interference with Tenant’s business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the Renovations or Landlord’s actions in connection
with such Renovations, or for any inconvenience or annoyance occasioned by such
Renovations or Landlord’s actions, provided that in exercising its rights under
this Paragraph, Landlord uses commercially reasonable efforts to minimize
interference with Tenant’s beneficial use and enjoyment of the Premises.
     17. REMOVAL OF PERSONAL PROPERTY. After the Expiration Date or earlier
termination of this Lease, any movable furniture, equipment, trade fixtures, or
other personal property left on the Premises shall, at the option of Landlord,
be deemed to be abandoned and, whether or not the property is deemed abandoned,
Landlord shall have the right to remove such property from the Premises and
charge Tenant for the removal and any restoration of the Premises as provided in
Paragraph 8.1. Landlord may, at its option, store Tenant’s property in a public
warehouse at Tenant’s expense. Notwithstanding the foregoing, neither the
provisions of this Paragraph 17 nor any other provision of this Lease shall
impose upon Landlord any obligation to care for or preserve any of Tenant’s
property left upon the Premises, and Tenant hereby waives and releases Landlord
from any claim or liability in connection with the removal of such property from
the Premises and the storage thereof and specifically waives the provisions of
California Civil Code Section 1542 with respect to such release. Landlord’s
action or inaction with regard to the provisions of this Paragraph 17 shall not
be construed as a waiver of Landlord’s right to require Tenant to remove its
property, restore any damage to the Building caused by such removal, and make
any restoration required pursuant to Paragraph 8.1 hereof.
     18. DEFAULT AND REMEDIES.
          18.1 Events of Default. The occurrence of any one or more of the
following events (each, an “Event of Default”) shall constitute a breach of this
Lease by Tenant:

30



--------------------------------------------------------------------------------



 



               (a) Tenant fails to pay any Basic Monthly Rental or any
additional rent payable under Paragraph 4 hereof as and when such rent becomes
due and payable and such failure continues for more than five (5) business days
after Landlord gives written notice thereof to Tenant; or
               (b) Tenant fails to pay any additional rent or other amount of
money or charge payable by Tenant hereunder as and when such additional rent or
amount or charge becomes due and payable and such failure continues for more
than ten (10) days after Landlord gives written notice thereof to Tenant; or
               (c) Tenant fails to perform or breaches any agreement or covenant
to be performed or observed by Tenant under Paragraph 7.3 above and such failure
or breach continues for more than ten (10) days after Landlord gives written
notice thereof to Tenant; provided, however, that if, by the nature of such
agreement or covenant, such failure or breach cannot reasonably be cured within
such period of ten (10) days, an Event of Default shall not exist as long as
Tenant commences the curing of such failure or breach within such period of ten
(10) days and, having so commenced, thereafter prosecutes such cure with
diligence and dispatch to completion as soon as may be reasonably practicable
thereafter; or
               (d) Tenant fails to deliver the estoppel certificate or the
financial statements to Landlord or a Security Holder, as the case may be,
within the time periods required by Paragraph 28.3 and Paragraph 28.4 below, and
such failure continues for more than five (5) business days after Tenant’s
receipt of a second written notice from Landlord; or
               (e) Tenant fails to perform or breaches any agreement or covenant
of this Lease to be performed or observed by Tenant (except for those described
in clauses (a) through (d) above) as and when performance or observance is due
and such failure or breach continues for more than thirty (30) days after
Landlord gives written notice thereof to Tenant; provided, however, that if, by
the nature of such agreement or covenant, such failure or breach cannot
reasonably be cured within such period of thirty (30) days, an Event of Default
shall not exist as long as Tenant commences with due diligence and dispatch the
curing of such failure or breach within twenty (20) days after Landlord gives
written notice thereof to Tenant and, having so commenced, thereafter prosecutes
such cure with diligence and dispatch to completion as soon as may be reasonably
practicable thereafter; or
               (f) Tenant or any guarantor of this Lease (or, if Tenant is a
partnership or consists of more than one person or entity, any partner of the
partnership or such other person or entity) (i) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy, insolvency or other debtors’ relief law of any
jurisdiction, (ii) makes an assignment for the benefit of its creditors,
(iii) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to such person or entity or with
respect to any substantial part of their respective property, or (iv) takes
action for the purpose of any of the foregoing; or
               (g) Without consent by Tenant or any guarantor of this Lease (or,
if Tenant is a partnership or consists of more than one person or entity, any
partner of the partnership or such other person or entity), a court or
government authority enters an order, and such order is not vacated within sixty
(60) days, (i) appointing a custodian, receiver, trustee or other officer with
similar powers with respect to such person or entity or with respect to any
substantial part of their respective property, or (ii) constituting an order for
relief or approving a petition for relief or reorganization or arrangement or
any other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy, insolvency or other debtors’ relief law of any jurisdiction, or
(iii) ordering the dissolution, winding-up or liquidation of such person or
entity; or
               (h) This Lease or any estate of Tenant hereunder is levied upon
under any attachment or execution and such attachment or execution is not
vacated within sixty (60) days.

31



--------------------------------------------------------------------------------



 



     Tenant acknowledges and agrees that any notices required to be given by
Landlord under this Paragraph 18.1 shall, in each case, be in lieu of, and not
in addition to, any notice required under Section 1161 of the California Code of
Civil Procedure, as long as such notices are prepared and served upon Tenant in
accordance with Section 1161 of the California Code of Civil Procedure.
          18.2 Landlord’s Termination Remedy. If an Event of Default occurs,
Landlord shall have the right at any time to give a written termination notice
to Tenant and, on the date specified in such notice, Tenant’s right to
possession shall terminate and this Lease shall terminate. Upon such
termination, Landlord shall have the right to recover from Tenant:
               (a) The worth at the time of award of all unpaid Rental which had
been earned at the time of termination;
               (b) The worth at the time of award of the amount by which all
unpaid Rental which would have been earned after termination until the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided;
               (c) The worth at the time of award of the amount by which all
unpaid Rental for the balance of the Lease Term after the time of award exceeds
the amount of such rental loss that Tenant proves could be reasonably avoided;
and
               (d) All other amounts necessary to compensate Landlord for all
the detriment proximately caused by Tenant’s failure to perform all of Tenant’s
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom.
     The “worth at the time of award” of the amounts referred to in clauses
(a) and (b) above shall be computed by allowing interest at the Interest Rate
set forth in Paragraph 3.2. The “worth at the time of award” of the amount
referred to in clause (c) above shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%). For purposes of computing the amount of Rental
hereunder that would have accrued after the time of award, the amounts of
Tenant’s obligations to pay increases in Operating Expenses and Real Property
Taxes shall be projected based upon the average rate of increase, if any, in
such items from the Commencement Date through the time of award.
          18.3 Lease Continuation Remedy. Even though an Event of Default by
Tenant has occurred, this Lease shall continue in effect for so long as Landlord
does not terminate Tenant’s right to possession, and Landlord shall have all of
its rights and remedies, including the right, pursuant to California Civil Code
Section 1951.4, to recover all Rental as it becomes due under this Lease, if
Tenant has the right to sublet or assign, subject only to reasonable
limitations. Acts of maintenance or preservation or efforts to relet the
Premises or the appointment of a receiver upon initiative of Landlord to protect
Landlord’s interest under this Lease shall not constitute a termination of
Tenant’s right to possession unless written notice of termination is given by
Landlord to Tenant.
          18.4 Waiver of Forfeiture. Tenant hereby waives California Code of
Civil Procedure Section 1179, California Civil Code Section 3275, and all such
similar laws now or hereinafter enacted which would entitle Tenant to seek
relief against forfeiture in connection with any termination of this Lease,
provided that this waiver shall not be effective with respect to the first (but
only the first) non-monetary default (i.e., an Event of Default not set forth in
Paragraph 18.1(a) or 18.1(b) above) that results in the termination of this
Lease.
          18.5 Landlord’s Default.
               (a) Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall not be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease unless Landlord
fails to perform such obligation within thirty (30) days after the receipt by

32



--------------------------------------------------------------------------------



 



Landlord of written notice from Tenant specifying in detail Landlord’s alleged
failure to perform; provided, however, if the nature of Landlord’s obligation is
such that more than thirty (30) days are required for its performance, then
Landlord shall not be in default under this Lease if it commences such
performance within such thirty (30) day period and thereafter diligently pursues
the same to completion. Except as expressly provided in this Lease or except in
the case of constructive eviction (as evidenced by a final, unappealable
judgment by a court of competent jurisdiction), in no event shall Tenant have
the right to terminate or rescind this Lease as a result of Landlord’s default
as to any covenant or agreement contained in this Lease; and, subject to the
foregoing exceptions, Tenant hereby waives such remedies of termination and
rescission and hereby agrees that, except as expressly set forth herein,
Tenant’s remedies for default hereunder and for breach of any promise or
inducement shall be limited to a suit for damages and/or injunction. In
addition, Tenant hereby covenants that, prior to the exercise of any such
remedies, Tenant will, in accordance with the provisions of Paragraph 15.4
above, give notice and an opportunity to cure to any Security Holder of which
Tenant has been given notice.
               (b) If Landlord is in default pursuant to Paragraph 18.5(a), and
(i) such default materially and adversely impairs Tenant’s ability to use the
Premises or any material portion thereof for the operation of its business
pursuant to the terms of this Lease, or (ii) poses a material and imminent risk
to the health or safety of persons, then Tenant may perform such obligations
subject to the following terms and conditions:
                    (i) Tenant shall deliver to Landlord and any Security Holder
of which Tenant has been given notice a written notice (“Self-Help Notice”) of
Tenant’s intention to perform such obligations, which Self-Help Notice shall
indicate Tenant’s intention to exercise its self-help rights and to perform such
obligations which are otherwise Landlord’s responsibility hereunder (it being
understood that no such additional notice or additional Landlord cure period
shall be required if the default poses a material and imminent risk to the
health or safety of persons). If Landlord fails to commence to cure its failure
to perform within five (5) business days after receipt of the Self-Help Notice,
Tenant may take whatever action is reasonably necessary to perform such
obligations;
                    (ii) All work performed by Tenant or its agents in
accordance with this Paragraph 18.5 must be performed in accordance with
Paragraph 8 above (except that the prior approvals by Landlord set forth in
Paragraph 8 shall not be required, nor shall Tenant be required to pay the
supervision fee to Landlord pursuant to Paragraph 8.4 above, nor shall Tenant be
required to pay the supervision fee to Landlord pursuant to Paragraph 8.4 above,
nor shall Tenant have any restoration obligation under Paragraph 8.5 above) at
prevailing and competitive rates (taking into account the scope of the services,
the financial strength, reputation and quality of Tenant’s selected contractor,
the urgency of the situation and the requirement that harmonious labor relations
be maintained within the Project) and so as to minimize interference with the
rights of other occupants of the Project (if applicable); and
                    (iii) Landlord shall reimburse Tenant for the reasonable
costs of such performance incurred in accordance with the terms of this
Paragraph 18.5 within thirty (30) days after Tenant’s submission to Landlord of
receipted invoices therefor (accompanied by reasonable supporting
documentation). If Landlord fails to reimburse Tenant within such thirty
(30)-day period, then Tenant may withhold from future Rentals due hereunder the
sum owed Tenant, until Tenant is reimbursed in full for the sum plus interest at
the Interest Rate. Notwithstanding the foregoing, Tenant shall deliver notice to
Landlord (and any Security Holder of which Tenant has been given notice) a
written notice of Tenant’s intent to set-off under this subparagraph (iii) at
least ten (10) business days prior to exercising its right of set-off and
Landlord may deliver to Tenant a good faith written objection before the
expiration of such notice period, (1) setting forth with reasonable
particularity Landlord’s reasons for its claim that Tenant is not entitled to
exercise its rights pursuant to this subparagraph and (2) submitting the dispute
to binding arbitration in accordance with Paragraph 34 below. If and to the
extent Landlord property objects and submits the dispute to arbitration in
accordance with the preceding sentence, then Tenant shall not exercise such
rights unless and until the Arbitrator (as defined in Paragraph 34.2 below)
determines that Tenant has the right to exercise such set-off rights.

33



--------------------------------------------------------------------------------



 



          18.6 Cumulative Remedies. The remedies provided for in this Lease are
in addition to all other remedies available to the parties at law or in equity
by statute or otherwise.
     19. DAMAGE BY FIRE OR OTHER CASUALTY.
          19.1 Repair Obligations. If the Premises are damaged by fire,
earthquake or other peril (a “Casualty”), Landlord shall, subject to the
provisions of Paragraphs 19.2 and 19.3 below, proceed with reasonable promptness
to repair such damage and restore the Premises to substantially the same
condition as existed before the Casualty (collectively, “Restore” or
“Restoration”); provided, however, that any such Restoration shall be subject to
modifications required by zoning or building codes and other Applicable Laws, or
as may be required because Restoration to substantially the same condition as
existed before the Casualty, in light of the type and/or amount of damage and
then current construction means, methods and procedures for similar types of
Restoration, is not reasonably practicable. Notwithstanding the foregoing,
Landlord shall have no obligation with respect to, and if Landlord elects or is
required to perform any Restoration hereunder, Tenant shall be responsible for
and shall, repair and replace at its sole cost all of Tenant’s equipment,
furniture, fixtures and other personal property in the Premises, including,
without limitation, any telecommunications wires, cables and related devices
located in or serving the Premises.
          19.2 Termination Rights. In the event of any of the following
circumstances, Landlord may elect either to terminate this Lease or to perform
the Restoration, as more particularly described in Paragraph 19.3 below:
               (a) If the Casualty affects more than fifty percent (50%) of the
rentable square footage of the Premises and the Restoration cannot, in
Landlord’s good faith judgment (as determined in accordance with Paragraph 19.3
below), be completed within one (1) year following the date of the Casualty
(when such Restoration is made without the payment of overtime or other
premiums), or
               (b) If the Casualty occurs during the last twelve (12) months of
the Lease Term and either (i) the cost of Restoration will exceed Five Hundred
Thousand Dollars ($500,000.00) and the remaining portion of the Lease Term after
the Restoration will be less than six (6) months or (ii) the Restoration will
take longer than ninety (90) days to complete, in either case as reasonably
determined by Landlord; provided, however, that Landlord may not terminate this
Lease pursuant to this Paragraph 19.2(b) if Tenant, at the time of such damage,
has the right to extend the Lease Term pursuant to Paragraph 29 below, and
Tenant exercises such Extension Option not later than the earlier to occur of
(1) the then applicable “Exercise Deadline” set forth in Paragraph 29.2 below or
(2) thirty (30) days following the delivery to Tenant of Landlord’s Casualty
Notice (as defined in Paragraph 19.3 below), or
               (c) If the Casualty is not covered by the insurance Landlord is
required to carry under this Lease or any insurance Landlord actually carries
and the cost of Restoration will exceed Three Hundred Fifty Thousand Dollars
($350,000.00) (exclusive of any deductible); provided, however, that Landlord
may not terminate this Lease pursuant to this Paragraph 19.2(c), if (i) Tenant
agrees, within fifteen (15) days after its receipt of Landlord’s Casualty
Notice, to fund the amount in excess of Three Hundred Fifty Thousand Dollars
($350,000.00) and, (ii) within fifteen (15) days thereafter, Tenant shall
promptly deposit the excess in a construction trust account set up by Landlord
in a financial or other institution selected by Landlord (subject to Tenant’s
reasonable approval), in which event Landlord shall proceed with the Restoration
as if the Casualty had been insured. Landlord’s withdrawals from the trust
account shall be proportionate and concurrent to Landlord’s schedule of payments
to its contractors and paid in payment of such contractor’s bills, or
               (d) If insurance proceeds sufficient to complete the Restoration
are not available due to the exercise of legal rights of any Security Holder to
collect such proceeds, or

34



--------------------------------------------------------------------------------



 



               (e) If because of Applicable Laws the Restoration cannot be
completed except in a substantially different structural or architectural form
than existed before the Casualty.
          19.3 Landlord’s Repair Notice. Landlord shall, as soon as reasonably
practicable, but in all events within ninety (90) days of the date of a
Casualty, provide a written notice to Tenant (“Landlord’s Casualty Notice”)
indicating Landlord’s election (a) to perform the Restoration, including
Landlord’s good faith estimate (which shall be based on Landlord’s consultation
with a reputable architect and/or contractor experienced in similar types of
Restoration) of the period to complete the Restoration (“Estimated Restoration
Period”), in which event this Lease will continue in full force and effect,
subject to reduction of the Basic Monthly Rental as provided in Paragraph 19.4
below, or (b) to terminate this Lease as of a date specified in Landlord’s
Casualty Notice, which date shall not be less than thirty (30) nor more than
sixty (60) days after the date of such notice, unless Tenant exercised its right
to terminate this Lease pursuant to Paragraph 19.4. Landlord Casualty notice
shall include reasonably detailed back-up documentation (e.g., proposed
construction schedule) supporting the Estimated Restoration Period. If Landlord
elects to terminate this Lease as provided above, this Lease and all interest of
Tenant in the Premises shall terminate on the termination date specified in
Landlord’s Casualty Notice, and, subject to the provisions of Paragraph 19.5
below, the Basic Monthly Rental and Tenant’s Percentage Share of Operating
Expenses and Real Property Taxes shall be paid up to the date of such
termination, Landlord hereby agreeing to refund to Tenant any Rental theretofore
paid for any period of time subsequent to the termination date. Landlord shall
have no liability to Tenant, and Tenant shall not, except as expressly in
Paragraph 19.4 below, be entitled to terminate this Lease, if the Restoration is
not in fact completed within the Estimated Restoration Period, so long as
Landlord proceeds with reasonable diligence to complete the Restoration.
          19.4 Tenant’s Right to Terminate. In the event of any Casualty and if
Landlord does not elect to terminate this Lease or is not entitled to terminate
this Lease as provided above, Tenant may elect to terminate this Lease upon the
occurrence of any of the following circumstances, in which event Tenant must
make such election to terminate this Lease by giving Landlord written notice of
such election not later than thirty (30) days after Tenant’s receipt of
Landlord’s Casualty Notice:
               (a) Landlord’s good faith estimate of the time required to
complete the Restoration as set forth in Landlord’s Casualty Notice is greater
than one (1) year from the date of the Casualty, or
               (b) The Casualty occurs during the last twelve (12) months of the
Lease Term and such damage materially impairs Tenant’s use of the damaged
portion of the Premises, or
               (c) It is not reasonably practicable for Landlord to Restore the
Premises to substantially the same condition as existed before the Casualty and,
as a result, the changes to the Premises would materially impair Tenant’s
ability to use the Premises for Tenant’s business, or
               (d) Modifications are required to be made to the Premises
following a Casualty pursuant to then applicable zoning or building codes or
other Applicable Laws and such modifications to the Premises would materially
impair Tenant’s ability to use the Premises for Tenant’s business.
          The effective date of any given termination shall be specified in
Tenant’s termination notice, and shall not be earlier than the date of such
notice, or later than one hundred twenty (120) days after the date of such
notice. In addition, if the Restoration is not substantially complete as of the
end of the later of (i) one (1) year following the date of the Casualty or
(ii) the Estimated Restoration Period (“Restoration Deadline”), as extended for
delays resulting from a failure to promptly receive insurance proceeds or other
Force Majeure events described in Paragraph 28.21 below or delays caused by
Tenant or any Tenant Party, then Tenant may deliver written notice to Landlord
that Landlord has thirty (30) days to complete the Restoration; provided,
however, that the Restoration Deadline may not be extended for more than one
hundred eighty (180) days by reason of a failure to promptly receive insurance
proceeds

35



--------------------------------------------------------------------------------



 



or other Force Majeure events described in Paragraph 28.21 below. If after the
expiration of such thirty (30) day period Landlord has not completed the
Restoration, then Tenant may, in its sole and absolute discretion, elect to
terminate this Lease by delivering written notice to Landlord at any time
thereafter until the Restoration is substantially completed.
          19.5 Rent Abatement. If Landlord does not elect to terminate this
Lease under Paragraph 19.3 above, this Lease shall remain in full force and
effect, provided that if such damage is not the result of the gross negligence
or willful misconduct of Tenant, Tenant shall be entitled to a reduction of
Basic Monthly Rental, Operating Expenses and Real Property Taxes in the
proportion that the area of the Premises rendered untenantable by such damage
bears to the total area of the Premises. Tenant shall be entitled to such rent
abatement from the date of the Casualty for as long as any portion of the
Premises remains untenantable due to the Casualty. Tenant’s right to a reduction
of Rentals and to terminate this Lease under this Paragraph 19 shall be Tenant’s
sole remedy in connection with any such Casualty. Tenant shall not be entitled
to any compensation or damages from Landlord for damage to any of Tenant’s
leasehold improvements or personal property, for loss of use of the Premises or
any part thereof, for damage to Tenant’s business or profits, for any
disturbance caused by a Casualty, for or in connection with any Restoration
hereunder, or for any direct, indirect or consequential damages, whether or not
caused by the negligence of Landlord or any Landlord Indemnitees due to, arising
out of, or as a result of a Casualty.
          19.6 Waiver of Statutory Provisions. The provisions of this Lease,
including this Paragraph 19, constitute an express agreement between Landlord
and Tenant with respect to any and all damage to, or destruction of, all or any
part of the Premises or the Building, and any statute or regulation of the State
of California, including, without limitation, subsection 2 of Section 1932,
subsection 4 of Section 1933, and Sections 1941 and 1942 of the California Civil
Code, with respect to any rights or obligations concerning damage or destruction
in the absence of an express agreement between the parties, and any other
statute or regulation, now or hereafter in effect, shall have no application to
this Lease or any damage or destruction to all or any part of the Premises or
the Building.
     20. EMINENT DOMAIN.
          20.1 Lease Termination. If all of the Premises shall be taken by any
public or quasi-public authority under the power of eminent domain or conveyance
in lieu thereof (a “Taking”), this Lease shall terminate on the date when title
or the right to possession vests in the condemnor.
          20.2 Partial Taking. If (a) a part of the Premises shall be subject to
a Taking; and such partial Taking materially impairs Tenant’s ability to use the
Premises for Tenant’s business, or (b) all or a part of the parking areas shall
be subject to a Taking, and the number of Tenant’s parking stalls is reduced by
more than ten percent (10%) and Landlord is unable to furnish Tenant with
comparable substitute parking spaces in the vicinity of the Project. then Tenant
may terminate this Lease as of the earlier of the date title vests in the
condemning authority or the date an order of immediate possession is issued, by
giving Landlord written notice thereof within thirty (30) days after Tenant
receives written notice of the Taking. If this Lease is not terminated pursuant
to this Paragraph 20.2, then (i) Landlord shall promptly restore the Premises to
an architectural whole, excluding the portion thereof lost in such condemnation,
(ii) this Lease shall continue in full force and effect as to said portion of
the Premises remaining, (iii) the Basic Monthly Rental payable from the date of
the Taking shall be reduced in the same proportion as the area of the Premises
taken bears to the total area of the Premises, and (iv) if, following the
Taking, the Building shall be occupied by more than one tenant (e.g., the
portion of the Building subject to the Taking is subsequently occupied by
governmental authority or its assignee), then Tenant’s Proportionate Share shall
be adjusted to equal a fraction, the numerator of which equals the rentable area
of the Premises following the Taking and the denominator of which equals the
total rentable area of the Building. Such notice shall specify the date of
termination which shall be not less than thirty (30) nor more than sixty
(60) days after the date of said notice.

36



--------------------------------------------------------------------------------



 



          20.3 Temporary Condemnation. Upon a temporary condemnation not
extending beyond the lesser of one hundred eighty (180) days or the remainder of
the Lease Term (or any applicable Extension Term), this Lease shall remain in
effect, Tenant shall continue to pay all Rentals and Tenant shall receive any
award made for such condemnation with respect to the Premises. If a temporary
condemnation is for a period which extends beyond the period described in this
Paragraph 20.3, then such condemnation shall be governed by Paragraphs 20.1 and
20.2, as applicable, and any award shall be distributed in accordance with
Paragraph 20.4 below.
          20.4 Compensation. Except as otherwise provided in Paragraph 20.3 and
in this Paragraph 20.4 below, all compensation awarded or received in connection
with a Taking or conveyance described in this Paragraph 20 shall be the property
of Landlord, and Tenant hereby assigns to Landlord any and all elements of said
compensation which Tenant would, in the absence of said assignment, have been
entitled to receive. Specifically, and without limiting the generality of the
foregoing, said assignment is intended to include: (a) the “bonus value”
represented by the difference, if any, between Rental under this Lease and
market rent for the unexpired Lease Term, (b) the value of the Tenant
Improvements to the Premises, whether said improvements were paid for by
Landlord or by Tenant, and (c) the value of any and all other items and
categories of property for which payment of compensation may be made in any such
proceeding. Notwithstanding the foregoing, such assignment by Tenant shall not
include, and Tenant shall be entitled to receive, any award of compensation for
(i) loss of or damage to the goodwill of Tenant’s business (but only to the
extent the same does not constitute “bonus value”), (ii) subject to the rights
of any Security Holder to the extent permitted by Applicable Laws, the value
(allocable to the remainder of the Lease Term), if any, specifically
attributable by the condemning authority to any Alterations installed at
Tenant’s expense that are not removable, and the value of Tenant’s personal
property and any trade fixtures that Tenant is entitled to remove under this
Lease, and (iii) any moving or relocation expenses which Tenant is entitled
under Applicable Laws to recover directly from the public agency which acquires
the Premises.
          20.5 Waiver. Tenant hereby waives Sections 1265.110 through 1265.160
of the California Code of Civil Procedure.
     21. SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
          21.1 Surrender of Premises. No act or thing done by Landlord or any
agent or employee of Landlord during the Lease Term shall be deemed to
constitute an acceptance by Landlord of a surrender of the Premises unless such
intent is specifically acknowledged in writing by Landlord. The delivery of keys
to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated. The voluntary or other surrender of this Lease by Tenant, whether
accepted by Landlord or not, or a mutual termination hereof, shall not work a
merger, and at the option of Landlord shall operate as an assignment to Landlord
of all subleases or subtenancies affecting the Premises or terminate any or all
such sublessees or subtenancies.
          21.2 Condition of Premises. Upon the expiration of the Lease Term, or
upon any earlier termination of this Lease, Tenant shall, subject to the
provisions of Paragraph 21, quit and surrender possession of the Premises to
Landlord in good order and condition, reasonable wear and tear, damage caused by
Casualty and Taking, and repairs which are specifically made the responsibility
of Landlord hereunder excepted. Without limiting the generality of the
foregoing, upon surrender of the Premises, Tenant shall, at Tenant’s sole cost
and expense, have performed (or caused to be performed) the following to
Landlord’s reasonable satisfaction: (a) all of Tenant’s Repair Obligations
pursuant to Paragraph 9.1 above, including, without limitation, the repair of
all interior walls of the Premises, if damaged, and (b) all carpets shall be
shampooed and cleaned, and all floors cleaned waxed; and Tenant shall have
caused to be performed, at Tenant’s sole cost and expense, all such Building
Systems, including all HVAC equipment, to be audited (with a copy to Landlord),
serviced and placed in good order and condition by Tenant’s HVAC Contractor (as
defined in Paragraph 9.1(b) above), reasonable wear and

37



--------------------------------------------------------------------------------



 



tear, damage caused by Casualty and Taking and repairs which are specifically
made the responsibility of Landlord hereunder excepted. If Tenant fails to
surrender possession of the Premises to Landlord in accordance with this
Paragraph 21.2, then, in addition to all of Landlord’s other rights and
remedies, Landlord may, but need not, perform the required repairs, replacements
and other work in and to the Premises, and Tenant shall pay Landlord the cost
thereof, including a percentage of the cost thereof (to be uniformly established
for the Project) sufficient to reimburse Landlord for all overhead, general
conditions, fees and other costs or expenses arising from Landlord’s involvement
with such work, within ten (10) days after receipt of an invoice therefor.
          21.3 Removal of Property. Upon the expiration of the Lease Term, or
upon any earlier termination of this Lease, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises the following items,
repairing all damage (ordinary wear and tear excepted) caused by the
installation or removal of any of the following items: (a) all debris and
rubbish, (b) such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises or as part of the Tenant Improvements, including any Communications
Equipment (as defined in Paragraph 30.2 below), (c) any Alterations that
Landlord timely requires to be removed pursuant to Paragraph 8.5 above, (d) any
Lines that Landlord requires to be removed pursuant to Paragraph 24.3, and
(e) any signage required to be removed pursuant to Paragraph 27.1. If Tenant
does not timely remove such property, then Tenant shall be conclusively presumed
to have, at Landlord’s election: (i) conveyed such property to Landlord without
compensation or (ii) abandoned such property, and Landlord may dispose of or
store any part thereof in any manner at Tenant’s sole cost, without waiving
Landlord’s right to claim from Tenant all expenses arising out of Tenant’s
failure to remove the property, and without liability to Tenant or any other
person. Landlord shall have no duty to be a bailee of any such personal
property. If Landlord elects to consider such property abandoned, Tenant shall
be liable to Landlord for the costs of: (1) removal of any such Alterations or
personal property, (2) storage, transportation, and disposition of the same, and
(3) repair and restoration of the Premises. Except as expressly provided in this
Lease, including the Tenant Improvement Agreement, Tenant shall have no
obligation to remove any Tenant Improvements shown on the Preliminary Space Plan
(as defined in the Tenant Improvement Agreement) upon the expiration or earlier
termination of this Lease.
          21.4 Survival. Without limitation on other obligations of Tenant which
survive the expiration of the Lease Term, the obligations of Tenant contained in
this Paragraph 21 shall survive the expiration of the Lease Term or any earlier
termination of this Lease.
     22. HOLDING OVER. Any holding over after the expiration or other
termination of this Lease with the written consent of Landlord delivered to
Tenant shall be construed to be a tenancy from month to month at the Basic
Monthly Rental in effect on the date of such expiration or termination on the
terms, covenants and conditions herein specified so far as applicable. Any
holding over after the expiration or other termination of this Lease without the
written consent of Landlord shall be construed to be a tenancy at sufferance on
all the terms set forth herein, except that (a) for the first 90 days of the
holding over, the Basic Monthly Rental shall be an amount equal to one hundred
twenty-five percent (125%) of the Basic Monthly Rental payable by Tenant
immediately prior to such holding over; and (b) thereafter, the Basic Monthly
Rental shall be an amount equal to one hundred fifty percent (150%) of the Basic
Monthly Rental payable by Tenant immediately prior to such holding over.
Acceptance by Landlord of Rental after the expiration or termination of this
Lease shall not constitute a consent by Landlord to any such tenancy from month
to month or result in any other tenancy or any renewal of the term hereof.
Tenant acknowledges that if Tenant holds over without Landlord’s consent, such
holding over may compromise or otherwise affect Landlord’s ability to enter into
new leases with prospective tenants regarding the Premises. Therefore, if Tenant
fails to surrender the Premises upon the expiration or other termination of this
Lease, then, in addition to any other liabilities to Landlord accruing
therefrom, Tenant shall protect, defend, indemnify and hold Landlord harmless
from all Claims resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom. The provisions of this Paragraph are in addition to, and do not
affect, Landlord’s right to re-entry or other rights hereunder or provided by
law. Notwithstanding the foregoing or anything to the contrary contained herein,
Landlord

38



--------------------------------------------------------------------------------



 



agrees that, if Tenant gives Landlord written notice at least one hundred eighty
(180) days before the expiration of the Lease Term, then Tenant may hold over in
the Premises for a period not to exceed thirty (30) days, on the same terms and
conditions as applicable during the last month of the Lease Term.
     23. RESERVED.
     24. COMMUNICATIONS AND COMPUTER LINES.
          24.1 Tenant’s Rights. Tenant may install, maintain, replace, remove or
use any communications or computer wires, cables and related devices
(collectively the “Lines”) at the Building in or serving the Premises, provided:
(a) Tenant shall obtain Landlord’s prior written consent, and use an experienced
and qualified contractor approved in writing by Landlord, and comply with all of
the other provisions of Paragraph 8 (such consent and approval not to be
unreasonably withheld, conditioned, or delayed), (b) any such installation,
maintenance, replacement, removal or use shall comply with all Applicable Laws
and good work practices, (c) if Tenant at any time uses any equipment that may
create an electromagnetic field exceeding the normal insulation ratings of
ordinary twisted pair riser cable or cause radiation higher than normal
background radiation, the Lines therefor (including riser cables) shall be
appropriately insulated to prevent such excessive electromagnetic fields or
radiation, (d) Tenant’s rights shall be subject to the rights of any regulated
telephone company, and (e) Tenant shall pay all costs in connection therewith.
Landlord reserves the right to require that Tenant remove any Lines located in
or serving the Premises which are installed in violation of these provisions, or
which are at any time in violation of any Applicable Laws, within ten (10) days
after notice. Notwithstanding the foregoing, any Lines that constitute part of
the Tenant Improvements shall be approved or disapproved by Landlord in
connection with, and subject to the time periods governing, its approval or
disapproval of the Final Working Drawings pursuant to the Tenant Improvement
Agreement.
     24.2 Reserved.
          24.3 Removal; Line Problems. Notwithstanding anything to the contrary
contained in Paragraph 8.1, Landlord reserves the right to require that Tenant
remove any or all Lines installed by or for Tenant within or serving the
Premises upon expiration or sooner termination of this Lease, provided Landlord
notifies Tenant prior to or within thirty (30) days following such expiration or
sooner termination. Any Lines not required to be removed pursuant to this
Paragraph shall, at Landlord’s option, become the property of Landlord (without
payment by Landlord). If Tenant fails to remove such Lines as required by
Landlord, or violates any other provision of this Paragraph, Landlord may, after
twenty (20) days’ written notice to Tenant, remove such Lines or remedy such
other violation, at Tenant’s expense (without limiting Landlord’s other remedies
available under this Lease or Applicable Laws). Tenant shall not, without the
prior written consent of Landlord (not to be unreasonably withheld, conditioned
or delayed) in each instance, grant to any third party a security interest or
lien in or on the Lines, and any such security interest or lien granted without
Landlord’s written consent shall be null and void. Except to the extent arising
from the negligence or willful misconduct of Landlord or Landlord’s agents,
contractors, or employees, Landlord shall have no liability for damages arising
from, and Landlord does not warrant that the Tenant’s use of any Lines will be
free from the following (collectively called “Line Problems”): (a) any
eavesdropping or wire-tapping by unauthorized parties, (b) any failure of any
Lines to satisfy Tenant’s requirements, or (c) any shortages, failures,
variations, interruptions, disconnections, loss or damage caused by the
installation, maintenance, replacement, use or removal of Lines by or for other
tenants or occupants at the Project, by any failure of the environmental
conditions or the power supply for the Building to conform to any requirements
for the Lines or any associated equipment, or any other problems associated with
any Lines by any other cause. Under no circumstances shall any Line Problems be
deemed an actual or constructive eviction of Tenant, render Landlord liable to
Tenant for abatement of Rental, or relieve Tenant from performance of Tenant’s
obligations under this Lease. Landlord in no event shall be liable for damages
by reason of loss of profits, business interruption or other consequential
damage arising from any Line Problems.
     25. PARKING.

39



--------------------------------------------------------------------------------



 



          25.1 Tenant’s Parking Spaces. Landlord shall provide Tenant, without
additional charge, with the right to use the number of self-park parking spaces
set forth in Paragraph J of the Summary of Lease Terms (six hundred seventy-six
(676)) on the surface parking area shown on Exhibit A. At Tenant’s request, up
to a maximum of twenty (20) of said six hundred seventy-six (676) parking spaces
shall be designated by Landlord for visitor parking, in a location mutually and
reasonably agreed upon by the parties. The use of such spaces shall be for the
parking of motor vehicles used by Tenant, its officers and employees only, and
shall be subject to all Applicable Laws and the reasonable rules and regulations
adopted by Landlord from time to time for the use of the Parking Facilities.
Parking spaces may not be assigned or transferred separate and apart from this
Lease, and upon the expiration or earlier termination of this Lease, Tenant’s
rights with respect to all leased parking spaces shall immediately terminate.
Tenant and the other Tenant Parties shall not interfere with the rights of
Landlord or others entitled to similar use of the Parking Facilities.
          25.2 Landlord Control. The Parking Facilities shall be subject to the
reasonable control and management of Landlord, who may, from time to time,
establish, modify and enforce reasonable rules and regulations with respect
thereto that do not in any way unreasonably interfere with Tenant’s and its
agents, employees and contractors access to and operations on the Premises.
Landlord reserves the right to change, reconfigure, or rearrange the parking
areas, to reconstruct or repair any portion thereof, and to restrict or
eliminate the use of any Parking Facilities and do such other acts in and to
such Parking Facilities as reasonably necessary without such actions being
deemed an eviction of Tenant or a disturbance of Tenant’s use of the Premises
and without Landlord being deemed in default hereunder; provided that Landlord
shall use commercially reasonable efforts to minimize (to the extent consistent
with Applicable Laws) the extent and duration of any resulting interference with
Tenant’s parking rights. The Parking Facilities shall be provided to Tenant at
no additional charge to Tenant.
     26. QUIET ENJOYMENT. Landlord covenants, in lieu of any implied covenant of
quiet possession or quiet enjoyment, that so long as Tenant is in compliance
with the covenants and conditions set forth in this Lease, Tenant shall have the
right to quiet enjoyment of the Premises without hindrance or interference from
Landlord or those claiming through Landlord, and subject to the covenants and
conditions set forth in this Lease.
     27. SIGNS.
          27.1 Signage Rights. Tenant shall not place on any portion of the
Premises any sign, placard, lettering, banner, displays, graphic or other
advertising or communicative material which is visible from the exterior of the
Building without Landlord’s prior written approval, which shall not be
unreasonably withheld, conditioned, or delayed; provided, however, that Tenant
shall be entitled, without additional charge, to install (a) lobby and other
interior signage that is visible from the exterior of the Building, provided the
same is incidental to Tenant’s business in the Premises and does not adversely
reflect on the dignity or character of the Project as a first-class office
project (“Tenant’s Interior Signs”) and (b) the maximum backlit Building top
signage (estimated to be two (2) sides of the Building), Building entry signage,
roof signage and monument signage (collectively, “Tenant’s Exterior Signs”; and
Tenant’s Interior Signs and Tenant’s Exterior Signs are, collectively, “Tenant’s
Signs”) in accordance with all Applicable Laws and all Underlying Documents. The
material, typeface, graphic format and proportions of Tenant’s Exterior Signs,
as well as the precise location of Tenant’s Exterior Signs and method of
installation, shall be subject to Landlord’s approval, which shall not be
unreasonably withheld, conditioned, or delayed. Tenant shall be responsible for
obtaining all approvals for Tenant’s Signs and for obtaining and installing
Tenant’s Signs. The failure of Tenant to obtain such approvals shall not release
Tenant from any of its obligations under this Lease. Any approved Tenant’s Signs
shall strictly conform to all Applicable Laws and all Underlying Documents and
shall be installed and removed at Tenant’s expense. Tenant, at its sole expense,
shall maintain Tenant’s Signs in good condition and repair during the Lease
Term. Prior to the expiration or earlier termination of this Lease, Tenant at
its sole cost shall remove all of Tenant’s Signs and repair any and all damage
caused to the Building and/or Project (including and fading or discoloration) by
Tenant’s Signs and/or the removal of Tenant’s Signs from the Building and/or
Project, ordinary wear and tear excepted.

40



--------------------------------------------------------------------------------



 



          27.2 Rights Personal to Tenant. Tenant’s Signage Rights are personal
to, and may be exercised only by, the Original Tenant, a Permitted Assignee or
any other Transferee approved by Landlord pursuant to Paragraph 12 above who
occupies at least one-third (1/3) of the rentable area of the Building, provided
that, in Landlord’s commercially reasonable judgment, the Transferee does not
adversely reflect on the dignity or character of the Project as a first-class
office project, and not by any other assignee, sublessee or other Transferee of
Tenant’s interest in this Lease, and such rights may be exercised only so long
as the Original Tenant or any Transferee permitted to exercise such rights as
provided above continues to occupy at least one-third (1/3) of the rentable area
of the Building.
     28. MISCELLANEOUS.
          28.1 Limitation of Landlord’s Liability. Any liability of Landlord
(including, without limitation, Landlord’s direct or indirect partners,
shareholders, members, affiliates, or agents, and the officers, directors,
members and employees of Landlord or any such other person) (collectively,
“Landlord Parties”) to Tenant under this Lease shall be limited to Landlord’s
interest in the Building and Tenant agrees to look solely to such interest for
the recovery of any judgment, it being intended that neither the Landlord
Parties nor any Tenant Party shall be personally liable for any deficiency or
judgment under this Lease. For purposes of this Paragraph 28.1, “Landlord’s
interest in the Building” shall include rents paid by tenants, insurance
proceeds, condemnation proceeds, and proceeds from the sale of the Building
(collectively, “Owner Proceeds”); provided, however, that Tenant shall not be
entitled to recover Owner Proceeds from any Landlord Party (other than Landlord)
or any other third party after they have been distributed or paid to such party;
provided further, however, that nothing in this sentence shall diminish any
right Tenant may have under Applicable Laws, as a creditor of Landlord, to
recover Owner Proceeds from a third party on the grounds that such third party
obtained such Owner Proceeds when Landlord was insolvent or in a transfer that
was preferential or fraudulent as to Landlord’s creditors. Notwithstanding any
other provision of this Lease, Landlord shall not be liable for loss of or
damage to artwork, currency, jewelry, bullion, unique or valuable documents,
securities or other valuables, or for other property not in the nature of
ordinary fixtures, furnishings and equipment used in general administrative and
executive office activities and functions. Wherever in this Lease Tenant
(a) releases Landlord from any claim or liability, (b) waives or limits any
right of Tenant to assert any claim against Landlord or to seek recourse against
any property of Landlord or (c) agrees to indemnify Landlord against any
matters, the relevant release, waiver, limitation or indemnity shall run in
favor of and apply to Landlord, its direct or indirect constituent shareholders,
partners, members or other owners of Landlord or its directors, officers, and
employees of Landlord and each such constituent shareholder, partner, member or
other owner. Further, in no event shall Landlord or Landlord Parties be liable
under any circumstances for any consequential damages for injury or damage to,
or interference with, Tenant’s business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill, or loss of use, however occurring.
          28.2 Sale by Landlord. Landlord has the right to transfer all or part
of its interest in the Real Property, the Project and in this Lease. Upon a
transfer of all of Landlord’s interest in the Real Property or Project, provided
that the transferee expressly assumes in writing the obligations of Landlord
under this Lease (with respect to the Project so transferred) required to be
performed from and after the date of transfer, Landlord shall automatically be
released from all further liability thereafter first accruing under this Lease
and Tenant agrees to attorn to the transferee and to look solely to the
transferee for the performance of Landlord’s obligations thereafter first
accruing under this Lease after the date of transfer; provided, however, that if
Tenant provides Landlord with a Deposit or other security for Tenant’s
performance of its obligations hereunder, and Landlord does not transfer, or
provide a credit with respect to, such security to the grantee or transferee of
Landlord’s interest in the Project, Landlord shall remain liable to Tenant for
such security.
          28.3 Estoppel Letter. Tenant and Landlord shall, at any time and from
time to time within ten (10) business days following request from the other
party or a Security Holder, execute, acknowledge and deliver to the requesting
party or such Security Holder a statement in writing, (a) certifying that this
Lease is unmodified and in full force and effect (or, if modified, stating the
nature of such modification and certifying that this Lease as so modified is in
full force and effect), (b) certifying that

41



--------------------------------------------------------------------------------



 



there are not, to the responding party’s knowledge, any uncured defaults on the
part of the other party hereunder, and that the responding party has no defenses
to or offsets against its obligations under this Lease, or specifying such
defaults, defenses or offsets if any are claimed, (c) certifying the date that
Tenant entered into occupancy of the Premises and that Tenant is open for
business in the Premises, (d) certifying the amount of the Basic Monthly Rental
and the Rental payable under Paragraph 4.2 and the date to which Rental is paid
in advance, if any, and certifying that Tenant is entitled to no rent abatement
or other economic concessions not specified in this Lease (e) evidencing the
status of this Lease as may be required either by a lender making a loan
affecting, or a purchaser of, the Premises, the Building, the Real Property or
any interest therein, (f) certifying the amount of the Deposit, if any,
(g) certifying that the leasehold improvements to be constructed in the Premises
by Landlord, if any, are completed (or specifying any obligations of Landlord
respecting such leasehold improvements), and (h) certifying such other matters
relating to this Lease and/or the Premises as may be requested by a lender
making a loan to Landlord or a purchaser of the Premises, the Building, the Real
Property or any interest therein. Any such statement may be relied upon by, and
shall upon the requesting party’s request be addressed to, any prospective
purchaser or encumbrancer of all or any portion of the Real Property or any
interest therein. The responding party’s failure to deliver said statement in
the time required, and the failure to respond within five (5) days after a
second written notice is received by the responding party, shall be conclusive
upon the responding party that: (1) this Lease is in full force and effect,
without modification except as may be represented by the requesting party,
(2) there are no uncured defaults in requesting party’s performance and the
responding party has no right of offset, counterclaim or deduction against
Rental under this Lease and (3) no more than one month’s Basic Monthly Rental
has been paid in advance. In no event shall any estoppel certificate delivered
hereunder affect the rights or obligations of Landlord or Tenant as between each
other.
          28.4 Financial Statements. Tenant shall be obligated to deliver its
financial statements to Landlord if and only to the extent required under
Paragraph 15.3 above.
          28.5 Right of Landlord To Perform. All terms and covenants of this
Lease to be performed or observed by Tenant shall be performed or observed by
Tenant at Tenant’s expense and without any reduction of Rental, except as
expressly set forth herein. If an Event of Default by Tenant has occurred or in
the event of an emergency (i.e., imminent threat to life or safety or the
structural elements of the Building, or an event resulting from Tenant’s [or any
Tenant’s Party’s] failure to perform or observe any of the terms, covenants or
conditions set forth in this Lease, if such failure has an imminent and material
adverse effect on another tenant of the Project, where Tenant has failed to
correct the situation within ten (10) days or such shorter time as is
appropriate under the circumstances), Landlord, without waiving or releasing
Tenant from any obligation of Tenant hereunder, may make any such payment or
perform any such other term or covenant on Tenant’s part to be performed but
shall not be obligated to do so, provided that, in the event of an emergency,
Landlord shall use best efforts to provide Tenant with prior notice of any such
action, which may be telephonically or by e-mail, and a reasonable opportunity
to correct the situation before Landlord takes such action. All sums so paid by
Landlord and all necessary costs of such performance by Landlord, together, in
the case of an Event of Default, with interest thereon at the Interest Rate from
the date of such payment or performance by Landlord, shall be paid (and Tenant
covenants to make such payment) to Landlord promptly after written demand by
Landlord, and Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies in the event of non-payment thereof by
Tenant as in the case of failure by Tenant in the payment of Rental hereunder.
Any work performed by Landlord pursuant to this Paragraph 28.5 shall be
performed at prevailing and competitive rates (taking into account the scope of
the services, the financial strength, reputation and quality of Landlord’s
selected contractor, the urgency of the situation and the requirement that
harmonious labor relations be maintained within the Project). Notwithstanding
the foregoing, Landlord shall take no action pursuant to the provisions of this
Paragraph 28.5 affecting Tenant’s Communications Equipment, except following an
Event of Default or in the event of an emergency where it has been reasonably
established that Tenant’s Communications Equipment is causing the interference
at issue, provided that, unless Tenant’s Communications Equipment interferes
with the Existing IBM Equipment (as defined in Paragraph 30.2(b) below), Tenant
shall not be required to cease using any Communications Equipment that has been
licensed for use by the Federal Communications Commission or any other
authorized

42



--------------------------------------------------------------------------------



 



governmental authority, so long as Tenant is using such Communications Equipment
in accordance with such license and all Applicable Laws.
          28.6 Rules and Regulations. Tenant agrees to faithfully observe and to
comply with the Project Rules and Regulations attached hereto as Exhibit B and
incorporated herein by this reference, and all reasonable and non-discriminatory
modifications of and additions thereto from time to time put into effect by
Landlord of which Tenant shall have notice. Landlord shall not be responsible to
Tenant for the non-performance by any other tenant or occupant of the Project of
any of said Project Rules and Regulations. In the event any of the Project Rules
and Regulations conflict with any express provision of this Lease, the
provisions of this Lease shall govern.
          28.7 Attorneys’ Fees. In case any suit or other proceeding shall be
brought for an unlawful detainer of the Premises or for the recovery of any
Rental due under the provisions of this Lease or because of the failure of
performance or observance of any other term or covenant herein contained on the
part of Landlord or Tenant, the unsuccessful party in such suit or proceeding
shall pay to the prevailing party therein reasonable attorneys’ fees and costs
which shall include fees and costs of any appeal, all as fixed by the Court. Any
such attorneys’ fees and other expenses incurred by either party in enforcing a
judgment in its favor under this Lease shall be recoverable separately from and
in addition to any other amount included in such judgment, and such attorneys’
fees obligation is intended to be severable from the other provisions of this
Lease and to survive and not be merged into any such judgment. In addition, if
either party utilizes the services of an attorney for the purpose of collecting
any delinquent amounts owed to such party, the other party agrees to pay the
reasonable attorneys’ fees and costs incurred by such party for such services,
regardless of the fact that no legal action may be commenced or filed.
          28.8 Venue and Jurisdiction. Each party hereto agrees and consents to
personal jurisdiction of the courts of the State of California, County of Santa
Clara, in any action or proceeding or counterclaim brought by any party hereto
against the other on any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises, or any claim of injury or damage, or the
enforcement of any remedy under any statute, emergency or otherwise, whether any
of the foregoing is based on this Lease or on tort law. The provisions of this
Paragraph 28.8 shall survive the expiration or earlier termination of this
Lease.
          28.9 Waiver. The failure of either party to object to or to assert any
remedy by reason of the other party’s failure to perform or observe any covenant
or term hereof or its failure to assert any rights by reason of the happening or
non happening of any condition hereof shall not be deemed a waiver of its right
to assert and enforce any remedy it may have by reason of such failure or the
happening or non happening of such condition or a waiver of its rights to
enforce any of its rights by reason of any subsequent failure to perform or
observe the same or any other term or covenant or by reason of the subsequent
happening or non happening of the same or any other condition. No custom or
practice which may develop between the parties hereto during the Lease Term
shall be deemed a waiver of, or in any way affect, the right of either party to
insist upon performance and observance in strict accordance with the terms
hereof. The acceptance of Rental hereunder by Landlord shall not be deemed to be
a waiver of any preceding failure of Tenant to perform or observe any term or
covenant of this Lease, other than the failure of Tenant to pay the particular
Rental so accepted, irrespective of any knowledge on the part of Landlord of
such preceding failure at the time of acceptance of such Rental, and no
endorsement or statement on any check or any letter accompanying any check or
payment of Rental shall be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such installment or payment of Rental or pursue any other
remedies available to Landlord. No receipt of money by Landlord from Tenant
after the termination of this Lease or Tenant’s right of possession of the
Premises shall reinstate, continue or extend the Lease Term. Receipt or
acceptance of payment from anyone other than Tenant, including a Transferee, is
not a waiver of any breach of Paragraph 12, and Landlord may accept such payment
on account of the amount due without prejudice to Landlord’s right to pursue any
remedies available to Landlord other than with respect to the payment so
accepted. If at any time a dispute shall arise as to any amount or sum of money
to be paid by either party to the other under the provisions of this Lease, the
party against whom the obligation to pay the money is asserted shall have the
right to make the payment “under protest” and such payment shall not be regarded

43



--------------------------------------------------------------------------------



 



as a voluntary payment and there shall survive the right on the part of the
party making such payment to institute suit for recovery of all or part of the
amount paid. If it shall be determined that the party making the payment under
protest was not legally obligated to pay the amount paid, the party shall be
entitled to recover the amount it was not legally obligated to pay, together
with interest thereon at the Interest Rate from the date paid until the date the
same is recovered.
          28.10 Light, Air and View. No additional structures may be erected
(whether or not by Landlord) on the Real Property without Tenant’s prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.
          28.11 Notices. All notices, demands, requests or other communications
(collectively, “Notices”) which may be or are required to be given by either
party to the other hereunder shall be in writing. All Notices by Landlord to
Tenant shall be sufficiently given, if sent by United States certified or
registered mail, postage prepaid, or by a reputable overnight courier service
addressed to Tenant at Tenant’s address for notices as set forth in Paragraph C
of the Summary of Lease Terms. All Notices by Tenant to Landlord shall be
sufficiently given, made or delivered if personally served on Landlord, or sent
by United States certified or registered mail, postage prepaid, or by a
recognized air carrier service addressed to Landlord at Landlord’s address for
notices specified in Paragraph B of the Summary of Lease Terms. Each Notice
shall be deemed received upon the earlier of receipt or three (3) business days
after the date it was mailed as provided in this Paragraph 28.11, if sent by
registered or certified mail, or, one (1) business day after delivery to the
overnight courier specifying “next business day” delivery, or upon the date
personal delivery is made; provided, however, that any refusal to accept
delivery shall be deemed to constitute receipt.
          28.12 Name. Tenant agrees that it shall not, without first obtaining
the written consent of Landlord (which consent shall not be unreasonably
withheld or delayed): (a) use the name of the Building for any purpose other
than as the address of the business conducted by Tenant in the Premises, or
(b) use for any purpose any image of, rendering of, or design based on, the
exterior appearance or profile of the Building.
          28.13 Governing Law; Severability; Construction. This Lease shall in
all respects be governed by and construed in accordance with the laws of
California. If any provision of this Lease shall be invalid, unenforceable or
ineffective for any reason whatsoever, all other provisions hereof shall be and
remain in effect. The language in all parts of this Lease shall be construed
according to its normal and usual meaning and not strictly for or against either
Landlord or Tenant. This Lease shall be construed as though the covenants
between Landlord and Tenant are independent. Tenant expressly waives the benefit
of any statute to the contrary and agrees that, except as expressly provided in
this Lease, if Landlord fails to perform its obligations under this Lease,
Tenant shall not be entitled to make any repairs or perform any acts at
Landlord’s expense; or to any setoff of the Rental under this Lease against
Landlord. The foregoing, however, shall in no way impair Tenant’s right to bring
a separate action against Landlord for any violation by Landlord of the
provisions of this Lease if notice is first given to Landlord and any Security
Holder, and an opportunity is granted to Landlord and that Security Holder to
correct those violations as provided in Paragraph 15 hereof.
          28.14 Definitions and Paragraph Headings; Successors. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The term “Landlord” or any pronoun used in place
thereof includes the plural as well as the singular and the successors and
assigns of Landlord. The term “Tenant” or any pronoun used in place thereof
includes the successors and permitted assigns of Tenant, according to the
context hereof. Except as otherwise provided in this Lease, references herein to
“Landlord’s discretion” shall mean Landlord’s sole and absolute discretion. The
provisions of this Lease shall inure to the benefit of and bind Landlord and
Tenant and their respective heirs, executors, administrators, successors and
permitted assigns. The term “person” includes the plural as well as the singular
and individuals, firms, associations, partnerships and corporations. The term
“Lease” shall mean this Lease, and the exhibits and any addenda attached hereto,
as the same may from time to time be supplemented, amended or modified. Whenever
in this Lease a representation is qualified to the “knowledge” of Landlord, the
representation shall be limited to information

44



--------------------------------------------------------------------------------



 



contained in third party studies and reports prepared on behalf of Landlord in
connection with Landlord’s acquisition of the Real Property and Landlord’s
inquiry of the current property manager for the Project. Words used in any
gender include other genders. If there be more than one Tenant the obligations
of Tenant hereunder are joint and several. The paragraph headings of this Lease
are for convenience of reference only and shall have no effect upon the
construction or interpretation of any provision hereof.
          28.15 Time. Time is of the essence of this Lease with respect to the
payment of Rental and the performance of all obligations.
          28.16 Examination of Lease. Submission of this instrument for
examination or signature by Tenant does not constitute a reservation of or
option for a lease, and this instrument is not effective as a lease or otherwise
until its execution and delivery by both Landlord and Tenant.
          28.17 Recordation. Within ten (10) days after the date of this Lease,
Landlord shall execute in recordable form a “Memorandum of Lease” (in the form
attached hereto as Exhibit F) referencing the Lease, Tenant’s Right of First
Offer, and setting forth the true and legal description and assessor’s parcel
number of the Real Property in a form reasonably acceptable to Tenant, and which
Memorandum of Lease shall be recorded in the Official Records of the County of
Santa Clara. At the expiration or earlier termination of this Lease, Tenant
shall execute, acknowledge and deliver to Landlord an appropriate instrument in
writing releasing and quitclaiming to Landlord all of Tenant’s right, title and
interest in and to the Real Property, and notwithstanding anything in
Paragraph 3.3 of the Lease to the contrary, Landlord shall be under no
obligation to return the Deposit to Tenant until such time as Tenant has
executed and delivered to Landlord such instrument.
          28.18 Survival. The waivers of the right of jury trial, the other
waivers of claims or rights, the releases and the obligations of Landlord and
Tenant under this Lease to indemnify, protect, defend and hold harmless the
other party and their respective Indemnitees shall survive the expiration or
termination of this Lease, and so shall all other obligations or agreements of
Landlord or Tenant which by their terms survive expiration or termination of
this Lease.
          28.19 Brokerage. Each party hereto covenants and represents to the
other party that it has dealt with no brokers in connection with this Lease
other than Landlord’s Broker(s) and Tenant’s Broker(s) listed in Paragraphs K
and L, respectively, in the Summary of Lease Terms (the “Brokers”). Each party
hereto agrees to protect, defend, indemnify and hold the other party harmless
from any and all Claims resulting from a breach of the foregoing representation.
Landlord shall pay all brokerage commission arising out of this Lease to the
Broker’s pursuant to Landlord separate agreement with the Brokers.
          28.20 Authority. If Tenant or Landlord is a corporation (or other
business organization), each person executing this Lease on behalf of such party
represents and warrants to other party that (a) the party on behalf of whom they
are signing is duly incorporated (or organized) and validly existing under the
laws of its state of incorporation (or organization), (b) such party is
qualified to do business in California, (c) such party has full right, power and
authority to enter into this Lease and to perform all of such party’s
obligations hereunder, and (d) the execution, delivery and performance of this
Lease has been duly authorized by such party and each person signing this Lease
on behalf of the such party is duly and validly authorized to do so.
          28.21 Force Majeure. Notwithstanding anything contained in this Lease
to the contrary, if either party is unable to perform or delayed in performing
any of its obligations under this Lease on account of strikes, lockouts,
inclement weather, labor disputes, inability to obtain labor, materials, fuels,
energy or reasonable substitutes therefor, governmental restrictions,
regulations, controls, actions or inaction, civil commotion, fire or other acts
of God, national emergency, acts of war or terrorism or any other cause of any
kind beyond the reasonable control of such party (except financial inability),
such party shall not be in default under this Lease; provided, however, that
nothing contained in this Paragraph 28.21 shall (a) extend the time at which
Tenant is entitled to an abatement of any Rentals or to terminate this

45



--------------------------------------------------------------------------------



 



Lease pursuant to any express abatement or termination right under this Lease,
or (b) permit Tenant to holdover in the Premises after the expiration or earlier
termination of this Lease.
          28.22 Other Improvements. If portions of the Real Property or property
adjacent to the Real Property (collectively, the “Other Improvements”) are owned
by an entity other than Landlord, Landlord, at its option, may enter into an
agreement with the owner or owners of any of the Other Improvements to provide
(i) for reciprocal rights of access, use and/or enjoyment of the Parking
Facilities and other Common Areas, (ii) for the common management, operation,
maintenance, improvement and/or repair of all or any portion of the Project,
(iii) for the allocation of a portion of Operating Expenses and Real Property
Taxes to the Other Improvements and the allocation of a portion of the operating
expenses and taxes for the Other Improvements to the Building, (iv) for the use
or improvement of the Other Improvements and/or the Building in connection with
the improvement, construction, and/or excavation of the Other Improvements
and/or the Building, and (v) for any other matter which Landlord reasonably
deems appropriate or necessary; provided, however, that none of the foregoing
increases Tenant’s monetary obligations, materially increases any other of
Tenant’s obligations, or materially diminishes Tenant’s rights, under this
Lease. Nothing contained herein shall be deemed or construed to limit or
otherwise affect Landlord’s right to sell all or any portion of the Real
Property or any other of Landlord’s rights described in this Lease.
          28.23 Amendments. This Lease may not be amended or modified in any
respect whatsoever except by an instrument in writing signed by Landlord and
Tenant.
          28.24 Exhibits and Addenda; Entire Agreement. The Exhibits and Addenda
referenced in Paragraph N of the Summary of Lease Terms are a part of this Lease
and are incorporated herein by this reference. This Lease is the entire and
integrated agreement between Landlord and Tenant with respect to the subject
matter of this Lease, the Premises and the Building. There are no oral
agreements between Landlord and Tenant affecting this Lease, and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, offers, agreements and understandings, oral or written, if any,
between Landlord and Tenant or displayed by Landlord to Tenant with respect to
the subject matter of this Lease, the Premises or the Building. There are no
representations between Landlord and Tenant or between any real estate broker
and Tenant other than those expressly set forth in this Lease and all reliance
with respect to any representations is solely upon representations expressly set
forth in this Lease.
          28.25 Compliance with Anti-Terrorism Law.
               (a) Tenant represents, warrants and covenants to Landlord that,
to the best of Tenant’s actual knowledge, without inquiry, as of the date of
this Lease: (i) Tenant is not: (1) in violation of any Anti Terrorism Law
(defined below); (2) conducting any business or engaging in any transaction or
dealing with any Prohibited Person (defined below), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person; (3) dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 (defined below); or (4) engaging in or conspiring
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate any of the prohibitions set forth
in, any Anti-Terrorism Law; and (ii) Tenant is not a Prohibited Person.
               (b) Landlord represents, warrants and covenants to Tenant that,
to the best of Landlord’s actual knowledge, without inquiry, as of the date of
this Lease: (i) Landlord is not: (1) in violation of any Anti Terrorism Law;
(2) conducting any business or engaging in any transaction or dealing with any
Prohibited Person, including the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Prohibited Person;
(3) dealing in, or otherwise engaging in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or (4) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in, any Anti-Terrorism Law; and (ii) Landlord is not
a Prohibited Person.

46



--------------------------------------------------------------------------------



 



               (c) Tenant acknowledges and agrees that, in the event that at any
time during the Lease Term: (i) Tenant is (1) in violation of any Anti Terrorism
Law; (2) conducting any business or engaging in any transaction or dealing with
any Prohibited Person, including the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Prohibited Person; (3)
dealing in, or otherwise engaging in any transaction relating to, any property
or interests in property blocked pursuant to Executive Order No. 13224 (defined
below); or (4) engaging in or conspiring to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate any of the prohibitions set forth in, any Anti-Terrorism Law; or
(ii) Tenant becomes a Prohibited Person, and such condition materially and
adversely affects Landlord’s rights pursuant to this Lease, then unless the same
is cured within ten (10) days after Tenant’s receipt of notice from Landlord
(which cure must include the payment to Landlord of all amounts that Landlord is
required to disgorge pursuant to Applicable Laws and all other damages incurred
by Landlord as a result of such condition), then the same shall be an Event of
Default and constitute a breach of this Lease by Tenant.
               (d) Landlord acknowledges and agrees that, in the event that at
any time during the Lease Term: (i) Landlord is (1) in violation of any Anti
Terrorism Law; (2) conducting any business or engaging in any transaction or
dealing with any Prohibited Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person; (3) dealing in, or otherwise engaging in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order
No. 13224 (defined below); or (4) engaging in or conspiring to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate any of the prohibitions set forth in, any Anti-Terrorism
Law; or (ii) Landlord becomes a Prohibited Person, and such condition materially
and adversely affects Tenant’s rights pursuant to this Lease, then unless the
same is cured within ten (10) days (which cure must include the payment to
Tenant of all damages incurred by Tenant as a result of such condition), then
the same shall constitute a breach of this Lease by Landlord.
     As used herein, “Anti-Terrorism Law” means any Law relating to terrorism,
anti-terrorism, money-laundering or anti-money laundering activities, including
the United States Bank Secrecy Act, the United States Money Laundering Control
Act of 1986, Executive Order No. 13224, and Title 3 of the USA Patriot Act
(defined below), and any regulations promulgated under any of them, each as may
be amended from time to time. As used herein, “Executive Order No. 13224” means
Executive Order No. 13224 on Terrorist Financing effective September 24, 2001,
and relating to “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism,” as may be amended from time
to time. As used herein, “Prohibited Person” means (1) a person or entity that
is listed in, or owned or controlled by a person or entity that is listed in,
the Annex to Executive Order No. 13224; (2) a person or entity with whom parties
are prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; or (3) a person or entity that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website, http://www.treas.gov/ofac/t11sdn.pdf, or at any replacement website or
other official publication of such list. As used herein, “USA Patriot Act” means
the “Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001” (Public Law 107-56).
          28.26 Confidential Information. Tenant agrees to keep the content of
this Lease and related documents (“Confidential Information”) in the strictest
confidence, provided that Tenant may disclose the Confidential Information to
Tenant’s accountants, architects, potential subtenants, potential assignees,
employees, lenders, investors, financial, legal and space planning and
construction consultants and contractors, and attorneys, so long as Tenant uses
reasonable efforts to prevent such persons from making any unauthorized
disclosure of the Confidential Information. Notwithstanding the foregoing,
Landlord acknowledges that Tenant is a publicly regulated entity and, as such,
will be required to attach a copy of this Lease and otherwise disclose the terms
and conditions of this Lease in government-mandated public filings.

47



--------------------------------------------------------------------------------



 



          28.27 Multi-Tenant Building. If at any time during the Lease Term, the
Building shall become a multi-tenant building, Tenant agrees to execute and
deliver, within thirty (30) days after request by Landlord, any amendment to
this Lease or other documents reasonably required in connection with such
multi-tenant occupancy, as long as Tenant’s rights are not materially adversely
affected or its obligations materially increased.
          28.28 Future Ownership. Landlord reserves the right to sell the
Project as a whole or the Real Property separate and apart from the balance of
the Project. Tenant agrees to execute and deliver, within thirty (30) days after
request by Landlord, any amendment to this Lease or other documents reasonably
required in connection with the sale of the Real Property separate and apart
from the balance of the Project, as long as Tenant’s rights hereunder are not
materially adversely affected or its obligations materially increased. In
addition, Landlord, at its option, may record covenants, conditions and
restrictions against the Real Property and enter into agreements with the owner
of the 4400 Building to provide for (i) reciprocal rights of access and/or use,
(ii) common management, operation, maintenance, improvements and/or repairs, and
(iii) the equitable allocation of expenses relating to common services, as long
as in each instance Tenant’s rights hereunder are not materially adversely
affected or its obligations increased.
     29. OPTIONS TO EXTEND LEASE TERM.
          29.1 Extension Options. Landlord hereby grants to Tenant two
(2) options to extend the Lease Term (each, an “Extension Option” and
collectively, the “Extension Options”) for successive periods of five (5) years
each (each, an “Extension Term”) commencing on the first day following the
Expiration Date, on the terms and subject to the conditions set forth in this
Paragraph; provided, however, that (a) an Extension Option shall be exercised,
if at all, only with respect to the entire Premises; (b) the second Extension
Option may be exercised only if the first Extension Option has been duly
exercised; and (c) if Tenant is in monetary or material non-monetary default
beyond applicable notice and cure periods under any of the terms, covenants or
conditions of this Lease either at the time Tenant exercises an Extension Option
or upon the commencement of the applicable Extension Term, Landlord shall have,
in addition to all of Landlord’s other rights and remedies provided in this
Lease, the right to terminate such Extension Option and to unilaterally nullify
Tenant’s exercise of such Extension Option, in which event this Lease shall
expire on the Expiration Date, unless sooner terminated pursuant to the terms
hereof, and Tenant shall have no further rights under this Lease to renew or
extend the Lease Term.
          29.2 Exercise. Tenant shall exercise an Extension Option, if at all,
by giving Landlord unconditional, irrevocable written notice of such election
not later than nine (9) months prior to the Expiration Date (as the same may
have been extended) (as applicable, the “Exercise Deadline”), the time of such
exercise being of the essence. Subject to the provisions of this Paragraph 29,
upon the giving of such notice, this Lease and the Lease Term shall be extended
without execution or delivery of any other or further documents, with the same
force and effect as if the applicable Extension Term had originally been
included in the Lease Term.
          29.3 Conditions. If Tenant exercises an Extension Option pursuant to
Paragraph 29.2 above, all of the terms, covenants and conditions of this Lease
shall continue in full force and effect during the applicable Extension Term,
including provisions regarding payment of additional rent, which shall remain
payable on the terms herein set forth, except that (a) the Basic Rental during
an Extension Term shall be as determined in accordance with Paragraph 29.4
below, (b) Tenant shall continue to possess and occupy the Premises in their
existing condition, “as is”, as of the commencement of such Extension Term, and,
subject to and without limiting Landlord’s repair, maintenance and other
obligations under this Lease, Landlord shall have no obligation to repair,
remodel, improve or alter the Premises, to perform any other construction or
other work of improvement upon the Premises, or to provide Tenant with any
construction or refurbishing allowance whatsoever, and (c) Tenant shall have no
further rights to extend the Lease Term after the expiration of the second
Extension Term.
          29.4 Prevailing Market Rate. The Basic Rental payable by Tenant for
the Premises during an Extension Term shall be the “prevailing market rate” (as
defined below) for the Premises, valued

48



--------------------------------------------------------------------------------



 



as of the commencement of such Extension Term, determined in the manner
hereinafter provided. As used herein, the term “prevailing market rate” shall
mean the annual Basic Rental that a willing tenant would pay, and that a willing
landlord would accept, at arm’s length, for space comparable to the Premises
within the Project or other comparable steel frame office/R&D buildings having
two (2) or more stories located in the cities of San Jose, Santa Clara, Milpitas
or Sunnyvale (the “Comparison Buildings”), based upon binding lease transactions
for tenants in Comparison Buildings (“Comparison Leases”). Comparison Leases
shall include renewal and new non-renewal tenancies, but shall exclude subleases
and leases of space subject to another tenant’s expansion rights. Rental rates
payable under Comparison Leases shall be adjusted to account for variations
between this Lease and the Comparison Leases with respect to: (a) the length of
the Extension Term compared to the lease term of the Comparison Leases;
(b) rental structure, including, without limitation, rental rates per rentable
square foot (including whether gross or net, and if gross, adjusting for base
year or expense stop), additional rental, all other payments and escalations;
(c) the size of the Premises compared to the size of the premises of the
Comparison Leases; (d) location, floor levels and efficiencies of the floor(s)
for which the determination is being made; (e) free rent, moving expenses and
other cash payments, allowances or other monetary concessions affecting the
rental rate; (f) the age and quality of construction of the Building; and
(g) leasehold improvements and/or allowances, including the amounts thereof in
renewal leases, and taking into account, in the case of renewal leases
(including this Lease), the value of existing leasehold improvements.
          29.5 Landlord’s Proposal. Not later than six (6) months prior to the
commencement of an Extension Term, provided Tenant has given valid notice of
exercise of the applicable Extension Option, Landlord shall deliver to Tenant a
good faith written proposal of the prevailing market rate for the Premises for
such Extension Term. Within thirty (30) days after receipt of Landlord’s
proposal, Tenant shall notify Landlord in writing (a) that Tenant accepts
Landlord’s proposal or (b) that Tenant elects to submit the determination of
prevailing market rate to arbitration in accordance with Paragraph 29.6 below.
If Tenant does not give Landlord a timely notice in response to Landlord’s
proposal, Landlord’s proposal of prevailing market rate for the applicable
Extension Term shall be binding upon Tenant.
          29.6 Arbitration. If Tenant timely elects to submit the determination
of prevailing market rate to arbitration, Landlord and Tenant shall first
negotiate in good faith in an attempt to determine the prevailing market rate
for the applicable Extension Term. If Landlord and Tenant are able to agree
within thirty (30) days following the delivery of Tenant’s notice to Landlord
electing arbitration (or if Tenant accepts Landlord’s initial proposal), then
such agreement shall constitute a determination of prevailing market rate for
purposes of this Paragraph, and the parties shall immediately execute an
amendment to this Lease stating the prevailing market rate and the Basic Rental
for such Extension Term. If Landlord and Tenant are unable to agree on the
prevailing market rate within such negotiating period, then within fifteen
(15) days after the expiration of such negotiating period, the parties shall
meet and concurrently deliver to each other their respective written estimates
of prevailing market rate for the applicable Extension Term, supported by the
reasons therefor (respectively, “Landlord’s Determination” and “Tenant’s
Determination”). Landlord’s Determination may be more or less than its initial
proposal of prevailing market rate. If either party fails to deliver its
Determination in a timely manner, then the prevailing market rate shall be the
amount specified by the other party. If Tenant’s Determination of prevailing
market rate is higher than Landlord’s Determination, then the prevailing market
rate shall be the average of the two. In every other case, the prevailing market
rate shall be determined as follows, each party being bound to its Determination
and such Determinations establishing the only two choices available to the
Appraisal Panel (as hereinafter defined). Within ten (10) days after the parties
exchange Landlord’s and Tenant’s Determinations, the parties shall each appoint
an arbitrator who shall be a licensed California real estate broker with at
least ten (10) years’ experience in leasing commercial industrial/R&D space
similar to the Building in Silicon Valley immediately prior to his or her
appointment, and be familiar with the rentals then being charged in the
Comparison Buildings. The parties may appoint the real estate brokers who
assisted them in making their Determinations as their respective arbitrators. If
either Landlord or Tenant fails to appoint an arbitrator, then the prevailing
market rate for the Extension Term shall be the Determination of the other
party. Within twenty (20) days following their appointment, the two arbitrators
so selected shall appoint a third, similarly-qualified, independent arbitrator
who has not had any prior business relationship with either party (the
“Independent Arbitrator”). If an Independent Arbitrator has not been so selected
by the end of such twenty (20) day period, then either party, on behalf

49



--------------------------------------------------------------------------------



 



of both, may request such appointment by the local office of the American
Arbitration Association (or any successor thereto), or in the absence, failure,
refusal or inability of such entity to act, then either party may apply to the
presiding judge for the Santa Clara Superior Court, for the appointment of such
an Independent Arbitrator, and the other party shall not raise any question as
to the court’s full power and jurisdiction to entertain the application and make
the appointment. Within five (5) days following notification of the identity of
the Independent Arbitrator so appointed, Landlord and Tenant shall submit copies
of Landlord’s Determination and Tenant’s Determination to the three arbitrators
(the “Appraisal Panel”). The Appraisal Panel shall conduct a hearing, at which
Landlord and Tenant may each make supplemental oral and/or written
presentations, with an opportunity for rebuttal by the other party and for
questioning by the members of the Appraisal Panel, if they so wish. Within a
reasonable time following the hearing, the Appraisal Panel, by majority vote,
shall select either Landlord’s Determination or Tenant’s Determination as the
Basic Rental for the applicable Extension Term, and shall have no right to
propose a middle ground or to modify either of the two proposals or the
provisions of this Lease. The Appraisal Panel shall attempt to render a decision
within fifteen (15) business days after appointment. In any case, the Appraisal
Panel shall render a decision within forty-five (45) days after appointment. The
decision of the Appraisal Panel shall be final and binding upon the parties, and
may be enforced in accordance with the provisions of California law. In the
event of the failure, refusal or inability of any member of the Appraisal Panel
to act, a successor shall be appointed in the manner that applied to the
selection of the member being replaced. Each party shall pay the fees and
expenses of the arbitrator designated by such party, and one-half of the fees
and expenses of the Independent Arbitrator and the expenses incident to the
proceedings (excluding attorneys’ fees and similar expenses of the parties which
shall be borne separately by each of the parties).
          29.7 Rental Payment Before Resolution. Until the matter is resolved by
agreement between the parties or a decision is rendered in any arbitration
commenced pursuant to this Paragraph 29, Tenant’s monthly payments of Basic
Rental shall be in an amount equal to the average of Landlord’s Determination
and Tenant’s Determination. Within ten (10) business days following the
resolution of such dispute by the parties or the decision of the arbitrators, as
applicable, Tenant shall pay to Landlord, or Landlord shall pay to Tenant, the
amount of any deficiency or excess, as the case may be, in the Basic Rental
previously paid.
          29.8 Rights Personal to Tenant. Tenant’s right to exercise each of the
Extension Options is personal to, and may be exercised only by, the Original
Tenant or a Permitted Assignee. No assignee (other than a Permitted Assignee) or
subtenant shall have any right to exercise the Extension Options granted herein.
     30. TENANT’S USE OF ROOFTOP.
          30.1 Grant. Subject to the applicable terms and conditions contained
in this Lease (including Paragraph 8 above and this Paragraph 30), Tenant may
during the Lease Term, at no additional charge to Tenant, to install, operate,
maintain and use on the roof of the Building, in connection with Tenant’s use of
the Premises: (a) Communications Equipment (as defined below); (b) heating,
ventilation and air conditioning equipment; (c) solar power and/or cooling
equipment; and (d) skylights (collectively, “Rooftop Installations”). All costs
associated with the design, fabrication, engineering, permitting, installation,
screening, maintenance, repair and removal of the Rooftop Installations shall
either be part of the Tenant Improvements, or borne solely by Tenant if
constructed after the Tenant Improvements are completed.

50



--------------------------------------------------------------------------------



 



          30.2 Communications Equipment.
               (a) For purpose of this Lease, “Communications Equipment” shall
mean (i) telecommunications antennae, microwave dishes and other communications
equipment to serve Tenant’s business in the Premises, and (ii) connections for
the Communications Equipment for electrical wiring to the Building’s existing
electrical supply and cable or similar connection necessary to connect the
Communications Equipment with Tenant’s related equipment located in the
Premises. The routes or paths for such wiring and connections shall be through
the Building’s existing risers, conduits and shafts, subject to reasonable space
limitations and Landlord’s reasonable requirements for use of such areas, and in
all events subject to Landlord’s approval (not to be unreasonably withheld,
conditioned or delayed) of plans and installation pursuant to other provisions
of this Lease, including Paragraph 8 above (such routes or paths are
collectively referred to as the “Cable Path” and all such electrical and other
connections are referred to, collectively, as the “Connections”) with respect to
any Rooftop Installations constructed after the Tenant Improvements are
completed. Notwithstanding the foregoing, if the Communications Equipment or
other Rooftop Installations or Connections, or any part thereof, constitute part
of the Tenant Improvements, then Landlord’s approvals or disapprovals above
shall be given by Landlord in connection with, and subject to the time periods
governing, its approval or disapproval of the Final Working Drawings pursuant to
the Tenant Improvement Agreement.
               (b) Landlord understands and acknowledges that Tenant’s
installation and use of Communications Equipment and Rooftop Installations are
an integral part of Tenant’s business operations at the Premises. Without
limiting the generality of any other provision hereof, Tenant shall install,
maintain and operate its Communications Equipment in compliance with all
Applicable Laws, and shall use commercially reasonable efforts to avoid any
material adverse effect on the use and operation of any: (i) television or radio
equipment in or about the Project; (ii) transmitting, receiving or master
television, telecommunications or microwave antennae equipment located in any
portion of the Project; or (iii) radio communication system located on any
portion of the Project; provided, however, that Tenant agrees not to interfere
with the microwave, satellite or other antennae communications systems located
on the 4400 Building as of the date of this Lease (“Existing IBM Equipment”).
Landlord shall not install, maintain or otherwise use, and shall use
commercially reasonable efforts not to allow any other tenant or occupant of the
Project to install, maintain or otherwise use, any telecommunications antennae,
microwave dishes or other communications equipment that materially adversely
affects Tenant’s Communications Equipment. Landlord and Tenant will promptly
meet and confer and negotiate in good faith to resolve any claims of
Communications Equipment interference in violation of this Paragraph 30.2
brought by the other party, it being understood that (1) Tenant shall have no
obligation to take any action under this Paragraph 30.2 in connection with any
actual or alleged interference caused by Tenant’s Communications Equipment until
the party who is claiming the interference has reasonably established the
identity and location of the Communications Equipment that is causing the
interference at issue; and (2) Tenant will use commercially reasonable efforts
to mitigate any interference with Landlord’s or any other Project tenant’s or
occupant’s Communications Equipment, but, unless the Communications Equipment
interferes with the Existing IBM Equipment, Tenant shall not be required to
cease using any Communications Equipment that has been licensed for use by the
Federal Communications Commission or any other authorized governmental
authority, so long as Tenant is using such Communications Equipment in
accordance with such license and all Applicable Laws. Tenant shall be
responsible for all costs associated with any tests deemed reasonably necessary
to resolve any and all interference as set forth in this Paragraph.
          30.3 Roof Repairs. If roof repairs and/or roof replacements to the
Building (the “Roof Repairs”) are reasonably necessary, Landlord shall give
Tenant at least thirty (30) business days’ prior written notice of the date
Landlord intends to commence such Roof Repairs (except in the event of an
emergency, in which event Landlord shall furnish Tenant with reasonable notice
in light of the circumstances), along with a description of the work scheduled
to be performed, where it is scheduled to be performed on the roof, and an
estimate of the time frame required for that performance. Tenant shall, at its
sole expense, within thirty (30) following receipt of such notice, remove or
relocate the Rooftop Installations on a temporary basis if Landlord reasonably
determines such removal of relocation is necessary or appropriate for the
expeditious performance of any Roof Repairs.

51



--------------------------------------------------------------------------------



 



          30.4 Rules and Regulations. Without limiting the applicable provisions
of this Lease, Tenant’s use of the roof of the Building shall be subject to the
terms and conditions contained in the Rooftop Rules and Regulations attached
hereto as Exhibit B-2. Notwithstanding anything to the contrary set forth in
this Paragraph 30 or elsewhere in this Lease, if at any time during the Lease
Term, the Building shall become a multi-tenant Building, then Tenant shall only
be entitled to use its proportionate share of the roof area of the Building.
     31. EMERGENCY GENERATOR.
          31.1 Generator. Landlord hereby grants to Tenant the right, to
install, operate, maintain and use on the Premises an electrical generator and
related equipment (collectively, the “Generator”), including, but not limited
to, fuel lines, electrical lines and electrical power connections and meters to
service the Premises, subject to, and in accordance with, the terms and
conditions contained in Paragraph 8 above and this Paragraph 31.
          31.2 Intentionally omitted.
          31.3 General Requirements. Tenant’s installation of a Generator is
subject to the following requirements:
               (a) The manufacturer of the Generator, the type, size, and
quality of the Generator, the substance to be stored in the Generator, the
location of the Generator, all safety, monitoring, and related Generator
equipment, the method and manner of installation, and all other matters material
to the installation of the Generator, including, without limitation, all
Building penetrations, are subject to Landlord’s prior written approval, which
approval will not be unreasonably withheld, conditioned, or delayed.
               (b) Tenant’s contractor for installation of the Generator shall
be subject to Landlord’s prior approval (which approval will not be unreasonably
withheld, conditioned, or delayed), and such contractor must provide evidence of
insurance satisfactory to Landlord prior to commencing work in or about the
Project.
               (c) The Generator must be installed in a good and workmanlike
manner and in accordance with all Applicable Laws and restrictive covenants, and
in accordance with plans and specifications approved in advance by Landlord,
which approval will not be unreasonably withheld, conditioned, or delayed.
Without limiting the generality of the foregoing, such plans and specifications
may include for Landlord’s approval (i) a hazardous substances management plan,
(ii) an elevation showing the location of penetrations, and planned methods of
waterproofing the penetrations; and (iii) details on screening the Generator and
the Generator enclosure. The giving of any approval by Landlord shall not
eliminate any of Tenant’s obligations under this Lease, including, without
limitation, Tenant’s obligation to obtain all required permits and to secure
compliance with all Applicable Laws and other requirements set forth in
Paragraph 31.3(d) below. Tenant agrees to pay Landlord’s reasonable
out-of-pocket cost of review and approval of the plans and specifications within
thirty (30) days after receipt of an invoice therefor.
               (d) Tenant shall provide Landlord with reasonable advance notice
prior to commencing installation of the Generator or other work on or to the
Generator from time to time, and agrees to afford Landlord the opportunity to be
present for all such work, provided that only subsequent notice within a
reasonable time, shall be required in the case of an emergency that presents an
immediate danger. Tenant shall reimburse Landlord for the reasonable
out-of-pocket cost of any Landlord contractor being present for the performance
of such work within thirty (30) days after receipt of an invoice therefor.
               (e) After the initial installation of the Generator hereunder,
Tenant shall not make any alteration, addition or improvement thereto, or to the
substances stored therein, without first

52



--------------------------------------------------------------------------------



 



obtaining Landlord’s prior written approval thereof, which approval will not be
unreasonably withheld, conditioned, or delayed; and any such alterations,
additions or improvements shall be subject to all the conditions and
restrictions that apply to the original Generator, including, without
limitation, the requirement that Tenant furnish the Landlord with detailed plans
and specifications relating to the proposed alterations, additions or
improvements.
               (f) Tenant, at its expense, shall at all times keep the Generator
in good and sanitary order, condition and repair, and the Generator location and
the areas immediately surrounding same neat and clean. With respect to all
operations relating to the Generator, Tenant shall conduct its business and
control its agents, employees and invitees in such manner as not to create any
nuisance, or unreasonably interfere with, annoy or disturb any other licensee or
tenant of the Project or Landlord in its operation of the Project.
     Notwithstanding the foregoing, if the Generator constitutes part of the
Tenant Improvements, then Landlord’s approvals or disapprovals above shall be
given by Landlord in connection with, and subject to the time periods governing,
its approval or disapproval of the Final Working Drawings pursuant to the Tenant
Improvement Agreement.
          31.4 Compliance With Laws; Hazardous Substances. Landlord has made no
representations or promise as to the suitability or effectiveness of the
Generator location for Tenant’s proposed use, or as to any governmental
requirements applicable to Tenant’s proposed use of the Generator, or as to the
condition of (or alteration or improvement of) the Generator location. Tenant,
at its sole cost and expense, shall comply with all Applicable Laws and
restrictive covenants applicable to the installation, maintenance, operation and
use of the Generator. Without limiting the generality of the foregoing, Tenant
shall be responsible for obtaining any building permits, and any licenses,
consents, approvals or permits which may be required by any federal, state and
local agencies or governmental authorities required for the installation,
maintenance, operation and removal of the Generator, shall provide copies of the
same to Landlord, and shall, at all times during the Lease Term, comply with all
requirements of any such agency or authority. All of the provisions of this
Lease, including, without limitation, Paragraph 7, shall apply to Tenant’s use,
installation and operation of the Generator. Without limiting the foregoing,
Tenant shall promptly forward to Landlord copies of any and all notices of
violation received from any governmental authority in connection with the
Generator, the substances contained therein, or the equipment or Tenant’s
operations in connection therewith, and shall, following Landlord’s reasonable
request, promptly forward to Landlord copies of any and all other notices,
correspondence, warnings, guidance or other written materials received from any
governmental authority in connection with the Generator, the substances
contained therein, or the equipment or Tenant’s operations in connection
therewith.
          31.5 Damage. Any damage to the Building resulting from the
installation, operation, maintenance or removal of the Generator, including
without limitation, leakage or water damage, shall be repaired by Tenant (or, at
Landlord’s option, Landlord), at Tenant’s sole cost and expense. If Landlord
perform such repairs, Tenant shall reimburse Landlord for any reasonable
out-of-pocket costs and expenses so incurred by Landlord within thirty (30) days
after receipt of an invoice therefor.
          31.6 Removal and Restoration. Landlord reserves the right, by written
notice to Tenant (“Generator Removal Notice”), to require that Tenant remove
upon the Expiration Date or earlier termination of this Lease, at Tenant’s own
expense, the Generator and restore the areas of the Project affected by the
Generator to the condition existing prior to installation of the Generator,
which obligation Tenant agrees will include restoring all penetrations to their
original condition, matching color and pattern to Landlord’s reasonable
satisfaction, reasonable wear and tear excepted. Landlord shall furnish Tenant
with the Generator Removal Notice not later than one hundred twenty (120) days
before the Expiration Date (or, if this Lease is earlier terminated, within
sixty (60) days following the earlier termination of this Lease), provided that
if Landlord for any reason fails to provide a Generator Removal Notice prior to
such deadlines, Landlord shall be deemed to have elected to have Tenant remove
the Generator and perform the required restoration in accordance with the terms
and conditions of this Paragraph 31.6.

53



--------------------------------------------------------------------------------



 



          31.7 Generator Inspection. Landlord and its representatives shall have
the right, at any reasonable time and from time to time, upon reasonable advance
notice to Tenant, to inspect the Generator, and to conduct testing, monitoring
and analyses so long as the same will not interfere with Tenant’s use and
operations of the Premises and to review any permits, documents, materials,
inventories, financial data, or notices or correspondence to or from private
parties or governmental authorities in connection therewith (“Generator
Inspection”). In the event Landlord in good faith believes there has been a
release of Hazardous Substances from the Generator in violation of Applicable
Laws, all reasonable out-of-pocket costs and expenses reasonably incurred by
Landlord in connection with any Generator Inspection and directly associated
with such suspected release or suspected release shall become due and payable by
Tenant upon presentation by Landlord of an invoice therefor. Tenant shall
maintain copies all permits and other documentation relating to the Generator at
the Premises.
          31.8 Landlord Remedies. Upon an Event of Default by Tenant of Tenant’s
obligations under this Paragraph 31, Landlord shall have the right, but not the
obligation, to take any one or more of the following actions:
               (a) To act in place of Tenant (and Tenant hereby appoints
Landlord its agent for such purposes) and to take such action as it may deem
necessary or desirable to ensure compliance or to mitigate, abate, or correct
the contamination or other threat. All costs and expenses reasonably incurred by
Landlord in connection with any such actions, including, without limitation,
consultants’ and legal fees, shall become immediately due and payable by Tenant
to Landlord upon presentation of an invoice therefor; and
               (b) Pursue all additional remedies as Landlord may have under
this Lease.
          31.9 Landlord Exculpation. Tenant assumes full responsibility for
protecting from theft or damage the Generator and any other tools or equipment
that Tenant may use in connection with the installation, repair or maintenance
of the Generator, assumes all risk of theft, loss or damage, and waives any
claim with respect thereto against Landlord, the Security Holders, and the other
Landlord Indemnitees. Further, in no event shall the Security Holders or any
Landlord Indemnitees be liable under any circumstances for any consequential
damages or for injury or damage to, or interference with, Tenant’s business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, resulting from
damage to or any failure or interruption of use of the Generator, however
occurring.
          31.10 Insurance; Indemnity.
               (a) Tenant shall cause the insurance policies required to be
maintained pursuant to Paragraph 14 of the Lease to cover the Generator and any
claims, demands, suits, liability, damage or loss arising in connection with the
presence, use, operation, installation, repair, maintenance, or removal of the
Generator; provided that, in addition to the coverages required under
Paragraph 14 of the Lease, Tenant shall provide to Landlord, and maintain in
effect until such time as the Generator is removed in accordance with applicable
legal requirements, a Pollution Legal Liability Policy in the minimum amount of
One Million Dollars ($1,000,000), naming Landlord and the Security Holders (if
so designated by Landlord) as additional insureds and otherwise in a form and
issued by a company reasonably satisfactory to Landlord.
               (b) Tenant hereby agrees to protect, defend, indemnify and hold
Landlord and the other Landlord Indemnitees, and each of them, harmless from and
against any and all Claims arising from or connected in any way with the
Generator or the operations of Tenant or any Tenant Parties in connection
therewith (except with respect to any Landlord Indemnitee, to the extent caused
by (i) the negligence of such Landlord Indemnitee and not covered by the
insurance required to be carried by Tenant hereunder, (ii) the gross negligence
or willful misconduct of such Landlord Indemnitee, or (iii) the criminal
activity of such Landlord Indemnitee, or except to the extent otherwise
prohibited by Applicable Laws), or a breach of any representation, warranty,
covenant, or condition of this Paragraph

54



--------------------------------------------------------------------------------



 



31, including, without limitation, (A) all foreseeable and unforeseeable
consequential damages, (B) the costs of any required or necessary repair,
cleanup or detoxification, (C) any violation of Applicable Laws, (D) any lawsuit
brought or threatened, settlement reached, or government order, (E) any personal
injuries or property damage, and (F) any migration of hazardous substances from
the Generator. The foregoing indemnity shall survive the expiration or earlier
termination of this Lease.
     32. RIGHT OF FIRST REFUSAL TO LEASE.
          32.1 Grant of Right of First Refusal. If Tenant is not then in
monetary or material non-monetary default under any term or provision of this
Lease beyond the expiration of the applicable cure period, Tenant shall have a
right of first refusal (“Right of First Refusal”) during the initial Lease Term
to lease the space on the third floor of the 4400 Building (the “Right of First
Refusal Space”) on the following terms and conditions: If Landlord receives a
proposal (which may be in the form of a non-binding letter of intent, memorandum
of understanding or other written proposal) from another party that is not a
tenant in the Project to lease all or a portion of the Right of First Refusal
Space only (i.e., not any other space in the Project) on terms acceptable to
Landlord in its sole and absolute discretion (the “Third Party Proposal”), then
Landlord shall notify Tenant in writing of the terms and conditions of such
Third Party Proposal, and Tenant shall have seven (7) business days after
receipt of the Third Party Proposal to provide written notice to Landlord, which
notice shall be unconditional and irrevocable, that Tenant elects to lease the
Right of First Refusal Space described in the Third Party Proposal upon the
identical terms and conditions set forth in the Third Party Proposal and, to the
extent not inconsistent therewith, upon all of the terms and conditions of this
Lease. The failure of Tenant to provide written notice of acceptance within said
time period shall be deemed an election by Tenant not to accept the Third Party
Proposal. Notwithstanding the foregoing or anything to the contrary in this
Lease, Tenant’s Right of First Refusal shall apply only if the Third Party
Proposal is for the lease of all or a portion of the Right of First Refusal
Space only, and not for any other space in the Project. If Landlord receives a
Third Party Proposal to lease all or a portion of the Right of First Refusal
Space along with any other space in the 4400 Building or any other building in
the Project, then Tenant’s Right of First Refusal shall not apply to such Third
Party Proposal.
          32.2 Subordinate to IBM Right. Tenant acknowledges that International
Business Machines Corporation (“IBM”) has a prior right to lease the Right of
First Refusal Space pursuant to the terms and conditions of IBM’s existing lease
for premises in the 4400 Building (“IBM Lease”), and Tenant’s Right of First
Refusal is subordinate to the rights of IBM pursuant to the IBM Lease. Tenant
further acknowledges that Landlord intends to simultaneously notify IBM and
Tenant of Landlord’s receipt of a Third Party Proposal for the Right of First
Refusal Space and to have the exercise notice periods for IBM and Tenant to run
concurrently. If Tenant timely exercises its right to lease the Right of First
Refusal Space as provided in Paragraph 32.1 above, then promptly after
expiration of IBM’s notice period, Landlord shall notify Tenant whether IBM has
also exercised its right to lease the Right of First Refusal Space, in which
event Tenant’s exercise shall be of no force or effect.
          32.3 Continuing Right of First Refusal. Tenant’s Right of First
Refusal shall be continuing and shall apply at all times during the Lease Term;
provided, however, that If Tenant does not accept the Third Party Proposal as
provided in Paragraph 32.1 above, then for the next ninety (90)-day period
Landlord shall be free to lease such Right of First Refusal Space to the party
(or any of its affiliates) making the proposal or to any other party on such
terms proposed in the Third Party Proposal, or on any other terms as Landlord
may determine in its sole discretion (subject to Paragraph 32.4 below with
respect to changes in the offer proposed to and not accepted by Tenant).
          32.4 Amended Third Party Proposal. If neither Tenant nor IBM accepts
the Third Party Proposal as provided in Paragraph 32.1 above and, prior to
execution of the lease for the applicable Right of First Refusal Space, Landlord
and the third-party agree to a reduction in the stated monthly fixed rent set
forth in the original Third Party Proposal by more than five percent (5%)
(calculated on a net effective rent basis), then Landlord shall be obligated to
offer the revised terms to Tenant, and Tenant shall have five (5) business days
after receipt of such amended offer to accept or reject the revised terms,
provided

55



--------------------------------------------------------------------------------



 



that any such acceptance by Tenant shall continue to be subject and subordinate
to IBM’s rights contained in the IBM Lease. If Tenant rejects or does not accept
the revised or new terms within the foregoing time period, then Landlord shall
have the right to enter into a lease with the third-party on the revised or new
terms. In no event shall Tenant have any rights to any Right of First Refusal
Space that IBM elects to lease, regardless of whether the terms of the final,
executed lease (or lease amendment) with IBM for such Right of First Refusal
Space vary from the terms of the original Third Party Proposal.
          32.5 Amendment to Lease. If Tenant elects to lease the Right of First
Refusal Space as provided above, then, subject to IBM’s rights as provided
above, such space shall be included in this Lease, except that the rental
payments, length of the term and other provisions shall be modified with respect
to such space to reflect the terms agreed to in the Third Party Proposal or
revised Third Party Proposal. The parties promptly shall execute an amendment to
this Lease, stating the addition of such space to the Premises and such other
modifications to the terms and conditions of this Lease as are necessary or
appropriate to incorporate the terms and conditions of the lease of such space.
          32.6 Rights Personal to Tenant. The Right of First Refusal is
personal, and may be exercised only by, the Original Tenant under this Lease or
any Permitted Assignee, and only if the Original Tenant or Permitted Assignee
then occupies at least sixty-six percent (66%) of the Premises. No assignee
(other than a Permitted Assignee) or subtenant shall have any right to exercise
the Right of First Refusal.
     33. RIGHT OF FIRST OFFER TO PURCHASE.
          33.1 Grant of Right of First Offer to Purchase.
               (a) Landlord hereby grants to Tenant a right of first offer
(“Right of First Offer”) to purchase the Real Property or the Project, subject
to the terms and conditions hereinafter set forth in this Paragraph 33;
provided, however, that if Tenant is in monetary or material non-monetary
default beyond applicable notice and cure periods under any of the terms,
covenants or conditions of this Lease either at the time Tenant exercises its
Right of First Offer or at the time of the closing date, Landlord shall have, in
addition to all of Landlord’s other rights and remedies, the right to terminate
the Right of First Offer and to unilaterally nullify Tenant’s exercise of the
Right of First Offer, in which event Tenant shall have no further rights
pursuant to this Paragraph 33.
               (b) Subject to the other terms of this Right of First Offer, if
at any time during the Lease Term, Landlord desires to sell the Real Property
independently of the Project or the Project as a whole (as the case may be, the
“Sale Property”), Landlord will not accept an offer to purchase the Sale
Property or make an offer to sell the Sale Property unless and until Landlord
has first offered in writing to sell the Sale Property to Tenant (the “Purchase
Offer”). The Purchase Offer shall identify the Sale Property and specify a
purchase price for which Landlord is willing to sell the Sale Property to Tenant
(“Landlord’s Proposed Purchase Price”). Tenant shall have the right, for a
period of twenty (20) business days after receipt of the Purchase Offer, to
exercise the Right of First Offer by giving Landlord written notice (“Acceptance
Notice”) that Tenant desires to enter into negotiations to purchase the Sale
Property upon the terms and conditions contained in the Purchase Offer. In
addition, if Tenant wishes to enter into negotiations to purchase the Sale
Property for a purchase price less than Landlord’s Proposed Purchase Price,
Tenant may, within such twenty (20) business day period, provide Landlord with a
notice (“Tenant’s First Offer Notice”) specifying the purchase price upon which
Tenant is willing to enter into such negotiations, which Landlord may accept or
reject in its sole and absolute discretion within ten (10) business days
following receipt of Tenant’s First Offer Notice. Landlord’s failure to respond
for any reason to Tenant’s First Offer Notice, Landlord shall be deemed to have
rejected Tenant’s offer, in which event the provisions of Paragraph 33.1(d)
below shall apply.
               (c) If Tenant delivers the Acceptance Notice to Landlord within
such twenty (20) business day period, or if Landlord desires to accept the
purchase price set forth in Tenant’s First Offer Notice, Landlord will promptly
thereafter deliver a proposed purchase agreement to Tenant, which

56



--------------------------------------------------------------------------------



 



incorporates the terms and conditions contained in the Purchase Offer and
provides for: (i) purchase and sale terms and conditions customary for the sale
by an institutional seller of real property on an “as is, where is” basis, with
limited representations and warranties; (ii) a cash deposit equal to three
percent (3%) of the purchase price to be paid by Tenant to Landlord upon
execution of the Purchase and Sale Agreement, which funds shall be placed in an
escrow with a nationally-recognized title company selected by Landlord and
reasonably acceptable to Tenant until the closing and (x) be applied towards the
purchase price at closing or (y) be non-refundable to Tenant if and only if the
purchase fails to close due to a default by Tenant (it being understood that
Tenant shall have not less than forty-five (45) days from the execution of the
Purchase and Sale Agreement to complete its survey, title and other due
diligence with respect to the Project); (iii) all cash consideration; (iv)
closing within sixty (60) days after full execution of the Purchase and Sale
Agreement; and (v) allocation of closing costs (including transfer taxes and
escrow fees) in accordance with Santa Clara County custom. Landlord and Tenant
shall diligently negotiate in good faith to agree upon the final terms of a
purchase agreement within fifteen (15) business days after Tenant’s receipt of
the proposed purchase agreement, with neither party having the right to request
or otherwise seek any change in the terms and conditions contained in the
Purchase Offer (or Tenant’s First Offer Notice, if applicable). After delivery
of the Acceptance Notice and execution of a commercially reasonable
confidentiality agreement prepared by Landlord, Landlord shall provide to Tenant
copies of any and all environmental and physical plant reports and other
standard due diligence documents regarding the Sale Property, including copies
of all leases of the Sale Property and correspondence with any governmental
agencies in connection therewith then in Landlord’s possession or reasonably
within its control (the “Property Documents”), all of which shall be returned to
Landlord if the closing does not occur for any reason.
               (d) If (i) Tenant fails to deliver the Acceptance Notice or
Tenant’s First Offer Notice to Landlord within said twenty (20) business day
period or (ii) Tenant timely delivers the Acceptance Notice to Landlord, but
Landlord and Tenant, despite their good faith diligent efforts, fail to agree
upon and execute and deliver a purchase agreement within fifteen (15) business
days after Landlord’s delivery of the proposed purchase agreement to Tenant, or
(iii) if Tenant timely delivers to Landlord a Tenant’s First Offer Notice, but
either Landlord rejects (or is deemed to have rejected) the purchase price set
forth in Tenant’s First Offer Notice, or Landlord accepts the purchase price set
forth in Tenant’s First Offer Notice, but Landlord and Tenant, despite their
good faith diligent efforts, fail to agree upon and execute and deliver a
purchase agreement within fifteen (15) business days after Landlord’s delivery
of the proposed purchase agreement to Tenant, then Landlord shall have the
right, for a period of twelve (12) months after delivery of the Purchase Offer
to Tenant, to close the sale of the Sale Property to any third party purchaser
(“Third Party Purchaser”), without regard to the restrictions in this Right of
First Offer and on whatever terms and conditions Landlord may decide in its sole
discretion to be acceptable, with the sole exception that: (1) if Tenant
delivers the Acceptance Notice pursuant to Paragraph 33.1(b) above, the purchase
price may not be less than ninety-five percent (95%) of the purchase price
specified in the Purchase Offer; and (2) if Tenant fails to delivers the
Acceptance Notice, but instead timely delivers Tenant’s First Offer Notice
pursuant to Paragraph 33.1(b) above, the purchase price may not be less than
ninety-five percent (95%) of the purchase price specified in Tenant’s First
Offer Notice (as the case may be, the “Applicable Purchase Price Floor”). So
long as the purchase price paid by the Third Party Purchaser is not less than
the Applicable Purchase Price Floor, nothing contained in this Paragraph 33 will
require Landlord to give any notice of any kind to Tenant if the terms of the
sale to the Third Party Purchaser differ from the terms contained in the
Purchase Offer or Tenant’s First Offer Notice, as the case may be. If Tenant
fails to deliver the Acceptance Notice or Tenant’s First Offer Notice to
Landlord within the twenty (20) business day period specified in
Paragraph 33.1(a) above, there shall be no restriction whatsoever on the terms
and conditions (including the purchase price) that Landlord may, for a period of
twelve (12) months after delivery of the Purchase Offer to Tenant, close the
sale of the Sale Property to any Third Party Purchaser.
          33.2 Termination, Applicability and Subordination of First Offer to
Purchase.
               (a) In the event that (i) if Landlord has not entered into a
binding agreement to sell the Sale Property within one (1) year after Tenant has
rejected Landlord’s Purchase Offer, or (ii) if Landlord is otherwise willing to
sell the Sale Property within such one (1) year period at less than the

57



--------------------------------------------------------------------------------



 



Applicable Purchase Price Floor, then Tenant shall once again have Tenant’s
right of first offer to purchase as provided in this Paragraph 33. This Right of
First Offer shall run with the land during the Lease Term and shall be binding
on successors or assigns of the original Landlord. If the Right of First Offer
is terminated in accordance with this Paragraph 33 and no longer of any force or
effect, then within ten (10) business days after request by Landlord, Tenant
shall execute such documents as may be reasonably requested by Landlord to
acknowledge termination of the Right of First Offer.
               (b) This Right of First Offer shall not apply to any transfer of
the Real Property or the Project or any interest therein to any partnership,
limited liability company, corporation or other entity in which the then current
Landlord or one or more of the then current members or partners of Landlord has
at least a twenty percent (20%) interest (each, a “Landlord-Related Entity”),
provided that if the Right of First Offer has not otherwise terminated prior to
the proposed transfer of the Sale Property by a Landlord-Related Entity to a
Third Party Purchaser, then such transfer by a Landlord-Related Entity shall be
subject to the provisions of this Paragraph 33. In addition, the Right of First
Offer shall not apply to any transfer by judicial or non-judicial foreclosure,
transfer by deed in lieu of foreclosure, or transfer in lieu of condemnation,
and the Right of First Offer shall automatically terminate upon any such
transfer.
               (c) This Right of First Offer shall be subordinate at all times
to all Superior Interests and to all renewals, modifications, consolidations,
replacements and extensions thereof, and to any and all advances hereafter made
on the security thereof or Landlord’s interest therein. Within ten (10) business
days after request, Tenant shall execute in recordable form such documents
evidencing subordination of the Right of First Offer as may be reasonably
requested by Landlord or any Security Holder.
               (d) Nothing contained in this Paragraph 33 is intended to imply
or create any obligation of Landlord to sell the Real Property or the Project to
any person at any time. The Right of First Offer will be exercisable by Tenant
if, and only if, Landlord elects in its sole discretion to sell the Real
Property or the Project.
          33.3 Rights Personal to Tenant. The Right of First Offer is personal,
and may be exercised only by, the Original Tenant under this Lease or any
Permitted Assignee. No assignee (other than a Permitted Assignee) or subtenant
shall have any right to exercise the Right of First Offer.
     34. JAMS ARBITRATION.
          34.1 General Submittals to Arbitration. The submittal of all matters
to binding arbitration in accordance with the terms of this Paragraph 34 (the
“Arbitration of Disputes” provision) is the sole and exclusive method, means and
procedure to resolve any and all claims, disputes or disagreements arising under
Paragraph 2.2(d) and Paragraph 18.5 of this Lease, Paragraph 2.2.3 and
Paragraph 4.2.4 of the Tenant Improvement Agreement, or any other provision of
this Lease (including any exhibit) that expressly references this Paragraph 34.
The parties hereby irrevocably waive any and all rights to the contrary and
shall at all times conduct themselves in strict, full, complete and timely
accordance with this Arbitration of Disputes provision and all attempts to
circumvent the terms of the Arbitration of Disputes provision shall be
absolutely null and void and of no force or effect whatsoever.
          34.2 JAMS. All disputes to be arbitrated pursuant to the Arbitration
of Disputes provision shall be determined by binding arbitration before a
retired judge of the Superior Court of the State of California (the
“Arbitrator”) under the auspices of JAMS in San Francisco, California. Such
arbitration shall be initiated by the parties, or either of them, within ten
(10) days after either party sends written notice of a demand to arbitrate by
registered or certified mail to the other party and to JAMS. In the event that
JAMS no longer exists or if JAMS fails or refuses to accept submission of such
dispute, then the dispute shall be resolved by binding arbitration before the
American Arbitration Association (“AAA”) in San Francisco, California.
Regardless of the alternative dispute resolution provider used (i.e., either
JAMS or AAA), the arbitration shall be administered and conducted pursuant to
the JAMS Streamlined Arbitration Rules & Procedures (the “Arbitration Rules”),
effective March 26, 2007. Even if the Rules in effect on the

58



--------------------------------------------------------------------------------



 



date of the commencement of an arbitration have been amended, the version dated
March 26, 2007 shall be used; provided, however, that the following
modifications shall take precedence over the Rules:
               (a) Unless the parties otherwise agree, the Arbitrator must be a
retired judge of the Superior Court of the State of California.
               (b) The scope and duration of discovery will be determined by the
Arbitrator based upon the reasonable need for the requested information, the
availability of other discovery options and the burdensomeness of the request on
the opposing parties and the witness; provided, however, that there shall be a
presumption in favor of depositions of expected percipient witnesses (of
approximately 3 1/2 hours each on the record) and expert witnesses (of no more
than 6 hours each on the record).
               (c) The Arbitrator may grant any remedy or relief that is just
and equitable and within the scope of the Parties’ agreement, including but not
limited to specific performance, injunctive relief, damages, and interest (at
such rate and from such date as the Arbitrator may deem appropriate).
               (d) The Arbitrator shall award reasonable attorney’s fees,
expert’s fees, and costs to the prevailing Party, including without limitation
the prevailing Party’s share of the Arbitrator’s and Arbitration provider’s fees
and costs.
          34.3 Provisional Remedies. This Section shall not preclude the Parties
from seeking provisional remedies in aid of the Arbitration of Disputes from a
court of appropriate jurisdiction.
          34.4 Waiver of Rights to Litigate in a Court or Jury Trial.
     NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY
DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES”
PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU
ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A
COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY
INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO
THIS ARBITRATION PROVISION IS VOLUNTARY.

59



--------------------------------------------------------------------------------



 



     WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES
ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION
TO NEUTRAL ARBITRATION.

     
PB
  PH   RND
 
Landlord Initials
 
 
Tenant’s Initials

     IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Lease effective as of the date that is the later of the dates accompanying the
signatures of Landlord and Tenant below.

            LANDLORD:

CRP NORTH FIRST STREET, L.L.C.,
a Delaware limited liability company
      By:   /s/ Paul Brady       Paul Brady        Vice President         Date 
12-15-09       TENANT:

HARMONIC INC.,
a Delaware corporation
      By:   /s/ Patrick Harshman       Name:   Patrick Harshman       Title:  
President         [chairman, president or vice-president]        Date: 12-14-09
   

                  By:   /s/ Robin N. Dickson       Name:   Robin N. Dickson    
  Title:   C.F.O.         [secretary, assistant secretary,
chief financial officer or assistant treasurer]       Date  12-14-09  

60



--------------------------------------------------------------------------------



 



EXHIBIT C
TENANT IMPROVEMENT AGREEMENT
     This Tenant Improvement Agreement sets forth the terms and conditions
relating to the construction of Tenant’s improvements to the Premises (the
“Tenant Improvements”). This Tenant Improvement Agreement is essentially
organized chronologically and addresses the issues of the construction of the
Premises, in sequence, as such issues will arise during the actual construction
of the Premises. All references in this Tenant Improvement Agreement to
Paragraphs of “this Lease” shall mean the relevant portions of the Lease to
which this Tenant Improvement Agreement is attached as Exhibit C, and all
references in this Tenant Improvement Agreement to Sections of “this Tenant
Improvement Agreement” shall mean the relevant portions of this Tenant
Improvement Agreement.
SECTION 1
DELIVERY OF THE PREMISES AND BASE BUILDING
     1.1 Delivery of Premises. Following the full execution and delivery of this
Lease by Landlord and Tenant, Landlord shall deliver the Premises and “Base
Building,” as that term is defined below, to Tenant, and Tenant shall accept the
Premises and Base Building from Landlord in accordance with Section 2.2 of this
Lease. The “Base Building” shall consist of those portions of the Building that
were in existence upon delivery of possession of the Premises to Tenant.
     1.2 IBM Lines. Landlord and Tenant acknowledge that, as of the date of this
Lease, there are Lines serving the 4400 Building that are located on the first
floor of the Building (the “IBM Lines”). Following delivery of the Premises to
Tenant, Landlord agrees, at Landlord’s expense, to cause the IBM Lines to be
removed from the Building (“IBM Lines Removal”). Tenant shall provide timely
access to Landlord and applicable service providers and otherwise reasonably
cooperate with Landlord and such service providers to facilitate the IBM Lines
Removal as soon as reasonably practicable, in a cost effective manner. Landlord
shall exercise commercially reasonable efforts to cause the IBM Lines Removal to
be completed on or before March 1, 2010 (the “IBM Lines Removal Deadline”). If
Landlord fails to cause the IBM Lines Removal to be completed on or before the
IBM Lines Removal Deadline, such failure shall constitute a Force Majeure Delay;
provided, however, that the IBM Lines Removal Deadline shall be extended one day
for every day that the IBM Lines Removal is delayed by reason of any acts or
omissions of Tenant, Contractor, Design-Build Subcontractors (as defined in
Section 4.1.2 below), other subcontractors or employees or agents of Tenant.
Notwithstanding the foregoing, Landlord acknowledges that (a) Tenant is moving
its corporate headquarters to the Premises, which will involve physically
relocating a substantial number of employees, and substantial amounts of
equipment, furniture, files, and other items of Tenant’s property; and (b) that
such move must be planned well in advance and must be coordinated with the
Substantial Completion of the Tenant Improvements in order to avoid
substantially disrupting Tenant’s business operations and to avoid substantial
costs in relocating Tenant’s property and obtaining temporary space or in
holding over in Tenant’s existing leased premises. Further, the calculation of
damages due to a delay in the IBM Lines Removal would be extremely difficult to
fix and to prove. Therefore, Landlord and Tenant agree to liquidate such damages
as follows: If the IBM Lines Removal has not occurred on or before the IBM Lines
Removal Deadline (as the same may be extended above), then, regardless of
whether the Substantial Completion Date is delayed, Tenant shall be entitled to
a credit against Basic Rental hereunder equal to Two Thousand Dollars
($2,000.00) (“IBM Lines Removal Damages”) for each day that the IBM Lines
Removal is delayed beyond the IBM Lines Removal Deadline (as the same may be
extended above).
     Both Landlord and Tenant acknowledge that the amount of IBM Lines Removal
Damages is presently reasonable considering all of the circumstances existing as
of the date of this Lease, including, without limitation, the range of harm to
Tenant that reasonably could be anticipated and the anticipation that proof of
actual damages would be extremely difficult and impracticable, and that the
payment of such liquidated damages is not intended as a forfeiture or penalty,
but is intended to constitute liquidated

Exhibit C, Page 4



--------------------------------------------------------------------------------



 



damages. By executing this provision where indicated below, each party
specifically confirms the accuracy of the statements made above and the fact
that each party fully understood the consequences of these liquidated damages
provisions at the time this Lease was made.

            Landlord’s Initials: _________   Tenant’s Initials: _________

SECTION 2
TENANT IMPROVEMENTS
     2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the “Tenant Improvement Allowance”) in the amount
of Eighteen Million Eight Hundred Thirty-Three Thousand Two Hundred Dollars
($18,833,200.00) (calculated on the basis of One Hundred Dollars ($100.00) per
rentable square foot of the Premises). In no event shall Landlord be obligated
to make disbursements pursuant to this Tenant Improvement Agreement in a total
amount that exceeds the Tenant Improvement Allowance. As a material inducement
to Tenant entering into the Agreement, Landlord shall cause to be delivered to
Tenant, upon the mutual execution and delivery of the Agreement, that certain
Guaranty in the form attached hereto as Exhibit C-2, pursuant to which
Landlord’s payment of the Tenant Improvement Allowance shall be guaranteed on
the terms and conditions set forth therein.
     2.2 Disbursement of the Tenant Improvement Allowance.
          2.2.1 Tenant Improvement Allowance Items. Except as otherwise set
forth in this Tenant Improvement Agreement, the Tenant Improvement Allowance
shall be disbursed by Landlord only for the following items and costs related to
the Premises (collectively the “Tenant Improvement Allowance Items”):
                (a) Payment of the fees and expenses of the “Architect” and the
“Engineers,” as those terms are defined in Section 3.1 of this Tenant
Improvement Agreement, safety and security, lighting, telecommunications and
other consultants required for the Tenant Improvements.
                (b) The payment of plan check, permit and license and other
governmental fees and charges relating to construction of the Tenant
Improvements;
                (c) The cost of construction of the Tenant Improvements,
including, without limitation, after hours charges, testing and inspection
costs, freight elevator usage, hoisting and trash removal costs, contractors’
fees and general conditions and Tenant’s construction management fees;
                (d) The cost of furniture and cabling installed in the Premises;
                (e) The cost of purchasing and installing any security system at
the Premises;
                (f) The cost of Tenant’s signage at the Real Property; and
                (g) The cost of physically moving to the Premises.
          2.2.2 Disbursement of Tenant Improvement Allowance. Prior to the
commencement of construction of the Tenant Improvements, within twenty (20) days
after written request by Tenant, which request shall be made no more frequently
than monthly, Landlord will make payments of the Tenant Improvement Allowance
directly to Tenant for the cost of Tenant Improvement Allowance Items incurred
by Tenant, including, but not limited to, costs for the Architect and
consultants, based on invoices delivered to Landlord; provided, however, that if
the payee is entitled under Applicable Laws to file a mechanic’s lien against
the Real Property, Landlord may require receipt of appropriate mechanic’s liens

Exhibit C, Page 5



--------------------------------------------------------------------------------



 



releases as a condition to making any such payment. During the construction of
the Tenant Improvements, Landlord shall make monthly disbursements of the Tenant
Improvement Allowance for Tenant Improvement Allowance Items to Tenant and shall
authorize the release of monies to Tenant as follows:
                (a) Monthly Disbursements. During the construction of the Tenant
Improvements, Tenant shall deliver to Landlord: (i) a request for payment of the
“Contractor,” as that term is defined in Section 4.1 of this Tenant Improvement
Agreement, approved by Tenant, in a form reasonably agreed upon by the parties,
showing the schedule of values, by trade, of percentage of completion of the
Tenant Improvements in the Premises, detailing the portion of the work
completed; (ii) an Application and Certificate for Payment (AIA Document G702)
signed by the Architect; (iii) invoices from the Contractor, the Design-Build
Subcontractors and all subcontractors for labor rendered and materials delivered
to the Premises; and (iv) executed conditional mechanic’s lien releases from the
Contractor and all subcontractors (along with unconditional mechanics lien
releases with respect to payments made pursuant to Tenant’s prior submission
hereunder) and other parties performing work or supplying construction materials
for the Tenant Improvements in excess of $50,000.00, which shall comply with the
appropriate provisions, as reasonably determined by Landlord and Tenant, of
California Civil Code Section 3262(d). Thereafter, Landlord shall deliver a
check to Tenant made payable to Tenant in payment of the lesser of: (A) the
amounts so requested by Tenant, as set forth in this Section 2.2.2(a) above,
less a five percent (5%) retention of the Tenant Improvement Allowance (the
aggregate amount of such retentions to be known as the “Final Retention”), or
(B) the balance of any remaining available portion of the Tenant Improvement
Allowance (not including the Final Retention), within twenty (20) days after
Landlord’s receipt of Tenant’s payment request and other information required
under the preceding sentence. Landlord’s payment of such amounts shall not be
deemed Landlord’s approval or acceptance of the work furnished or materials
supplied as set forth in Tenant’s payment request. Notwithstanding the foregoing
or anything to the contrary contained in paragraph 2.2.2(b) below, (1) no
retention shall be withheld on any of Landlord’s payments hereunder to Tenant in
connection with any payment requests for any party other than the Contractor and
the Contractor’s subcontractors and material suppliers), and (2) no separate
retention shall be withheld on any payments to Tenant if (x) Tenant’s Contract
(as defined in Section 4.2.1 below) with the Contractor already provides for a
retention of at least five percent (5%) on any progress payments payable by
Tenant to the Contractor until Substantial Completion of the Tenant Improvements
occurs, and (y) the amounts so requested by Tenant, as set forth in this
Section 2.2.2(a) above, reflect at least a five percent (5%) retention.
                (b) Retention. Subject to the provisions of this Tenant
Improvement Agreement, if Landlord is allowed to withhold a Final Retention,
then a check for the Final Retention payable to Tenant shall be delivered by
Landlord to Tenant following the completion of construction of the Premises,
provided that (i) no mechanic’s liens are then of record in connection with the
design or construction of the Tenant Improvements and Tenant delivers to
Landlord properly executed mechanics lien releases in compliance with both
California Civil Code Section 3262(d)(2) and either Section 3262(d)(3) or
Section 3262(d)(4) for the Contractor, all Design-Build Subcontractors and other
parties performing or supplying materials for the Tenant Improvement Work in
excess of $50,000.00, unless such recorded mechanics liens or failure to deliver
mechanics lien releases is caused by Landlord’s wrongful failure to disburse the
Tenant Improvement Allowance, (ii) Architect delivers to Landlord a certificate,
in a commercially reasonable form, certifying that the construction of the
Tenant Improvements in the Premises has been substantially completed in
accordance with the Approved Working Drawings, as modified by Change Orders,
(iii) Tenant supplies Landlord with evidence that all required governmental
approvals required for Tenant to legally occupy the Premises have been obtained,
and (iv) Tenant has fulfilled its obligations pursuant to the terms of
Section 4.3 of this Tenant Improvement Agreement and has otherwise complied with
Landlord’s reasonable and customary “close out” requirements.
                (c) Other Terms. Landlord shall only be obligated to make
disbursements from the Tenant Improvement Allowance to the extent costs are
incurred by Tenant for Tenant Improvement Allowance Items. In the event that
Tenant shall fail to use the entire Tenant Improvement Allowance for Tenant
Improvement Allowance Items, then following Substantial Completion of the Tenant
Improvements, Tenant may elect by written notice to Landlord, to apply any
unused amount of the Tenant

Exhibit C, Page 6



--------------------------------------------------------------------------------



 



Improvement Allowance against the Basic Monthly Rent and Operating Expenses and
Real Property Taxes first due and payable under this Lease, until the entire
amount of the Tenant Improvement Allowance is exhausted.
          2.2.3 Offset Right. If Landlord wrongfully fails to disburse any
amount of the Tenant Improvement Allowance owing to Tenant pursuant to
Section 2.2.2 above, then Tenant shall have the right to pay the Contractor, the
Architect and other consultants, as the case may be, directly, in which event
Landlord shall reimburse Tenant for the amount so paid within five (5) business
days after Tenant’s submission to Landlord of receipted invoices therefor
(accompanied by reasonable supporting documentation). If Landlord fails to
reimburse Tenant within such five (5) business day period, then Tenant may
withhold from future Rentals due under the Lease the sum owed Tenant, until
Tenant is reimbursed in full for the sum plus interest at the Interest Rate.
Notwithstanding the foregoing, Tenant shall deliver notice to Landlord (and any
Security Holder of which Tenant has been given notice) a written notice of
Tenant’s intent to pay the Contractor, the Architect or other consultants, as
the case may be, directly as provided above at least ten (10) business days
prior to making any such payment (which notice shall describe the basis on which
Tenant asserts that Landlord has wrongfully failed to disburse such amount), and
Landlord may deliver to Tenant a good faith written objection before the
expiration of such ten (10) business day notice period, (a) setting forth with
reasonable particularity Landlord’s reasons for its claim that Landlord is not
required to make the disbursement of the Tenant Improvement Allowance and
(b) submitting the dispute to binding arbitration in accordance with
Paragraph 34 of the Lease. If and to the extent Landlord property objects and
submits the dispute to arbitration in accordance with the preceding sentence,
then Tenant shall not exercise such rights unless and until the Arbitrator (as
defined in Paragraph 34.2 of the Lease) determines that Tenant has the right to
exercise such rights.
SECTION 3
CONSTRUCTION DRAWINGS
     3.1 Selection of Architect/Construction Drawings. Tenant shall retain an
architect/space planner approved by Landlord (the “Architect”) to prepare the
“Construction Drawings,” as that term is defined in this Section 3.1. Landlord’s
approval of proposed architects shall not be unreasonably withheld, conditioned,
or delayed and shall be granted or denied within three (3) business days after
Tenant’s request for approval accompanied by reasonable background information
regarding the proposed architects. If Landlord fails to notify Tenant that it
disapproves of any architect within three (3) business days after the submission
thereof, then Landlord shall be deemed to have approved the architect in
question. If Landlord initially disapproves an architect and still disapproves a
substitute architect submitted by Tenant within three (3) business days
following the second re-submittal thereof, then, so long as Tenant has acted
professionally, reasonably and in good faith, such continued disapproval shall
thereafter be deemed to be a Force Majeure Delay (on a day-for-day basis until
Landlord approves such architect). Landlord acknowledges its approval of IA
Interior Architects as Architect for the Tenant Improvements. The plans and
drawings to be prepared by Architect hereunder shall be known collectively as
the “Construction Drawings.” All Construction Drawings shall comply with the
commercially reasonable drawing format and specifications, and shall be subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Tenant shall instruct Architect to verify, in the field,
the dimensions and conditions as shown on the relevant portions of the base
building plans, and Landlord shall have no responsibility in connection
therewith. Landlord’s review of the Construction Drawings as set forth in this
Section 3, shall be for its sole purpose and shall not imply Landlord’s review
of the same, or obligate Landlord to review the same, for quality, design, Code
compliance or other like matters. Accordingly, notwithstanding that any
Construction Drawings are reviewed by Landlord or its space planner, architect,
engineers and consultants, and notwithstanding any advice or assistance which
may be rendered to Tenant by Landlord or Landlord’s space planner, architect,
engineers, and consultants, Landlord shall have no liability whatsoever in
connection therewith and shall not be responsible for any omissions or errors
contained in the Construction Drawings, and Tenant’s waiver and indemnity set
forth in this Lease shall specifically apply to the Construction Drawings.

Exhibit C, Page 7



--------------------------------------------------------------------------------



 



     3.2 Final Space Plan. Tenant has provided Landlord with a preliminary space
plan (the “Preliminary Space Plan”) for the Premises, which is attached hereto
as Exhibit C-1. Tenant shall supply Landlord with four (4) copies signed by
Tenant of its final space plan for the Premises before any architectural working
drawings or engineering drawings have been commenced. The final space plan (the
“Final Space Plan”) shall include a layout and designation of all offices,
laboratory space, rooms and other partitioning, their intended use, and
equipment to be contained therein. Landlord shall advise Tenant within three
(3) business days after Landlord’s receipt of the Final Space Plan for the
Premises of its approval or disapproval of the Final Space Plan, it being
understood that (i) Landlord shall not unreasonably withhold, condition or delay
its approval of the Final Space Plan, and (ii) if Landlord disapproves the Final
Space Plan, Landlord shall specify in reasonable detail the reasons for such
disapproval, together with a proposal for modifications and the parties shall
negotiate in good faith to reach agreement on the item proposed. If Landlord
fails to notify Tenant that it disapproves of the Final Space Plan within three
(3) business days after the submission thereof, then Landlord shall be deemed to
have approved the Final Space Plans in question. If Landlord initially
disapproves the Final Space Plans and still disapproves the Final Space Plans
within two (2) business days following the second re-submittal thereof, then, so
long as Tenant has acted professionally, reasonably and in good faith to address
and resolve any disapproved items, such continued disapproval shall thereafter
be deemed to be a Force Majeure Delay (on a day-for-day basis until Landlord
approves the Final Space Plans). At Tenant’s option, prior to the submission of
the “Final Working Drawings,” as that term is defined in Section 3.3, below,
Tenant shall supply Landlord with intermediate stages of the Construction
Drawings, and the time frames and other conditions of Landlord’s approval of
such intermediate stages set forth in this 3.2 shall apply to all such
intermediate stages.
     3.3 Working Drawings. Upon the approval of the Final Space Plan by Landlord
and Tenant, Tenant shall request the Architect to complete the architectural and
engineering drawings for the Premises in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit the same to
Landlord for Landlord’s approval. For purposes hereof, the Final Working
Drawings shall not include any of the Design-Build Drawings (as defined in
Section 3.4 below). Tenant shall supply Landlord with four (4) copies of such
Final Working Drawings. Landlord shall advise Tenant within ten (10) business
days after Landlord’s receipt of the Final Working Drawings of its approval or
disapproval of the Final Working Drawings, it being understood that (i) Landlord
shall not unreasonably withhold, condition or delay its approval of the Final
Working Drawings, and (ii) if Landlord disapproves the Final Working Drawings,
Landlord shall specify in reasonable detail the reasons for such disapproval and
a proposal for modifications and the parties shall negotiate in good faith to
reach agreement on the item proposed, together with a description of further
information required in order for Landlord to approve the Final Working
Drawings. If Landlord fails to notify Tenant that it disapproves of the Final
Working Drawings within ten (10) business days after the submission thereof,
then Landlord shall be deemed to have approved the Final Working Drawings in
question. If Landlord initially disapproves the Final Working Drawings and still
disapproves the Final Working Drawings within five (5) business days following
the second re-submittal thereof, then, so long as Tenant has acted
professionally, reasonably and in good faith to address and resolve any
disapproved items, such continued disapproval shall thereafter be deemed to be a
Force Majeure Delay (on a day-for-day basis until Landlord approves the Final
Working Drawings). The Final Working Drawings shall be approved or deemed
approved by Landlord (the “Approved Working Drawings”) prior to the commencement
of construction in the Premises by Tenant.
     3.4 Design-Build Drawings. The parties acknowledge that Tenant intends for
Design-Build Subcontractors to prepare drawings for the mechanical, electrical
and plumbing elements of the Tenant Improvement on a design-build basis
(collectively, the “Design-Build Drawings”). All Design-Build Drawings shall be
subject to Landlord’s approval. Tenant shall supply Landlord with four
(4) copies of the Design-Build Drawings. Landlord shall advise Tenant within ten
(10) business days after Landlord’s receipt of the Design-Build Drawings of its
approval or disapproval of the Design-Build Drawings, it being understood that
(i) Landlord shall not unreasonably withhold, condition or delay its approval of
the Design-Build Drawings, and (ii) if Landlord disapproves the Design-Build
Drawings, Landlord shall specify in reasonable detail the reasons for such
disapproval and a proposal for modifications and the parties shall negotiate in
good faith to reach agreement on the item proposed, together with a description
of

Exhibit C, Page 8



--------------------------------------------------------------------------------



 



further information required in order for Landlord to approve the Design-Build
Drawings. If Landlord fails to notify Tenant that it disapproves of the
Design-Build Drawings within ten (10) business days after the submission
thereof, then Landlord shall be deemed to have approved the Design-Build
Drawings in question. If Landlord initially disapproves the Design-Build
Drawings and still disapproves the Design-Build Drawings within five
(5) business days following the second re-submittal thereof, then, so long as
Tenant has acted professionally, reasonably and in good faith to address and
resolve any disapproved items, such continued disapproval shall thereafter be
deemed to be a Force Majeure Delay (on a day-for-day basis until Landlord
approves the Design-Build Drawings). The Design-Build Drawings, as approved by
Landlord, are referred to herein as the “Approved Design-Build Drawings.”
     3.5 Removal Obligation. Except as expressly provided in Paragraph 21.3
(Removal of Property), Paragraph 24.3 (Lines), Paragraph 27.1 (Signs) and
Paragraph 31.6 (Generator) of the Lease, and in Paragraph 8 of Exhibit B-2
(Rooftop Installations), Tenant shall have no obligation to remove any Tenant
Improvements shown on the Preliminary Space Plan upon the expiration or earlier
termination of this Lease. Landlord reserves the right, however, to require
Tenant to remove the Tenant Improvements described in any Change Orders, if
Landlord notifies Tenant in writing of such removal obligation as part of
Landlord’s written notice to Tenant of Landlord’s approval of the Change Order
at issue.
     3.6 Permits. After approval by Landlord of the Final Working Drawings,
Tenant may submit the same to the appropriate municipal authorities for all
applicable building permits. Tenant hereby agrees that neither Landlord nor
Landlord’s consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the Premises and that obtaining the same shall be
Tenant’s responsibility; provided, however, that Landlord shall cooperate with
Tenant in executing permit applications and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any such permit or certificate
of occupancy. Tenant shall not commence construction of any portions of the
Tenant Improvement Work other than items that can be constructed under a “Letter
of Intent to Frame” until all required governmental permits are obtained.
     3.7 Change Orders. No material changes or modifications to the Approved
Working Drawings or Approved Design-Build Drawings shall be made unless by
written Change Order signed by Landlord and Tenant. Landlord will not
unreasonably withhold, delay, or condition its approval of any request by
Tenant, or by Tenant’s Contractor with Tenant’s written approval, to amend or
change the Approved Working Drawings or Approved Design-Build Drawings (any of
the foregoing, a “Change Order”). Notwithstanding to the contrary in this Tenant
Improvement Agreement, Tenant may make changes to the Approved Working Drawings
or Approved Design-Build Drawings and Landlord shall not have any right to
approve such Tenant changes to extent such work (i) is required by the City of
San Jose or other applicable governmental body having jurisdiction over the
Tenant Improvements, and (a) is consistent with the design intent of the
Approved Working Drawings, or Approved Design-Build Drawings and (b) will not
cost more than Seventy-Five Thousand Dollars ($75,000) per occurrence; or
(ii) consists of minor field changes that (c) are consistent with the intent or
required for the proper execution of the Approved Working Drawings or Approved
Design-Build Drawings, and (d) that will not materially adversely affect the
design, use, or operation of the Premises or Tenant Improvements. If any changes
to the Approved Working Drawings or Approved Design-Build Drawings are not
approved or disapproved by Landlord in writing within three (3) business days
after such Landlord’s receipt of written request by Tenant, such item shall be
deemed approved. If Landlord fails to notify Tenant that it disapproves of the
Change Order within three (3) business days after the submission thereof, then
Landlord shall be deemed to have approved the Change Order in question.
Additionally, if Landlord disapproves of the item proposed by Tenant, then
Landlord shall deliver to Tenant its written explanation for such disapproval
and proposal for modifications and the parties shall negotiate in good faith to
reach agreement on the item proposed. With respect to disputed items, if
Landlord and Tenant fail to reach agreement on such items within two
(2) business days of Tenant’s receipt of a notice of disapproval from Landlord,
so long as Tenant has acted professionally, reasonably and in good faith, any
such continued disapproval shall be deemed to be a Force Majeure Delay. With
respect to change orders that Landlord has no right to approve, Tenant shall
nevertheless provide prompt written notice to Landlord of the type, scope and
cost of the change.

Exhibit C, Page 9



--------------------------------------------------------------------------------



 



SECTION 4
CONSTRUCTION OF THE TENANT IMPROVEMENTS
     4.1 Tenant’s Selection of Contractors.
          4.1.1 The Contractor. Tenant shall retain a licensed general
contractor approved by Landlord (“Contractor”) to construct the Tenant
Improvements. Landlord’s approval of the proposed contractor shall not be
unreasonably withheld, conditioned, or delayed, and shall be granted or denied
within three (3) business days after Tenant’s request for approval, accompanied
by reasonable background information regarding the proposed contractor. If
Landlord fails to notify Tenant that it disapproves of the Contractor within
three (3) business days after the submission thereof, then Landlord shall be
deemed to have approved the Contractor in question. If Landlord initially
disapproves a Contractor and still disapproves a substitute Contractor submitted
by Tenant within three (3) days following the second re-submittal or
substitution thereof, then, so long as Tenant has acted professionally,
reasonably and in good faith, such continued disapproval shall thereafter be
deemed to be a Force Majeure Delay (on a day-for-day basis until Landlord
approves a Contractor). Landlord acknowledges its approval of the following
Contractors for the Tenant Improvements: Devcon Construction, South Bay
Construction, San Jose Construction, and SC Builders.
          4.1.2 Subcontractors. The subcontractors, materialmen, and suppliers
used by Tenant for the mechanical, electrical and plumbing portions of the
Tenant Improvement Work are collectively referred to herein as “Design-Build
Subcontractors.”
     4.2 Construction of Tenant Improvements.
          4.2.1 Construction Contract; Cost Budget. Prior to Tenant’s execution
of the construction contract and general conditions with Contractor (the
“Contract”), Tenant shall submit the Contract to Landlord for its approval,
which approval shall not be unreasonably withheld, conditioned or delayed. If
Landlord disapproves the Contract, then Landlord shall deliver to Tenant its
written explanation for such disapproval and proposal for modifications and the
parties shall negotiate in good faith to reach agreement on the items proposed.
If Landlord fails to notify Tenant that it disapproves of the Contract within
three (3) business days after the submission thereof, then Landlord shall be
deemed to have approved the Contract in question. If Landlord initially
disapproves the Contract and still disapproves a substitute Contract submitted
by Tenant within three (3) days following the second re-submittal or
substitution thereof, then, so long as Tenant has acted professionally,
reasonably and in good faith, such continued disapproval shall thereafter be
deemed to be a Force Majeure Delay (on a day-for-day basis until Landlord
approves the Contract). Prior to the commencement of the construction of the
Tenant Improvements, and after Tenant has accepted all bids for the Tenant
Improvements, Tenant shall provide Landlord with a detailed breakdown of the
schedule of values, by trade, of the final costs to be incurred or which have
been incurred in connection with the design and construction of the Tenant
Improvements to be performed by or at the direction of Tenant or the Contractor,
which costs form a basis for the amount of the Contract (the “Final Costs”). In
the event that, after the Final Costs have been delivered by Tenant to Landlord,
the costs relating to the design and construction of the Tenant Improvements
shall change, Tenant shall notify Landlord in writing of any additional costs
necessary to such design and construction in excess of the Final Costs.
          4.2.2 Subcontractors.
               (a) Landlord’s General Conditions for Subcontractors and Tenant
Improvement Work. Tenant’s and Tenant’s Contractor, Design-Build Subcontractors
and other subcontractors performing construction of the Tenant Improvements
shall comply with the following: the Tenant Improvements shall be constructed in
accordance with the Approved Working Drawings and Approved Design-Build
Drawings, as the same may be modified by approved Change Orders, and this Tenant
Improvement Agreement. Tenant shall not be obligated to pay nor shall Landlord
have the right

Exhibit C, Page 10



--------------------------------------------------------------------------------



 



to charge any construction administration or supervision fee to Landlord in
connection with construction of the Tenant Improvements. Tenant acknowledges
that any construction manager hired by Landlord is solely to protect Landlord’s
interests, and Landlord shall not be responsible for any defects in the
construction of the Tenant Improvements. If Landlord requires performance or
payment bonds in connection with construction of the Tenant Improvements, such
bonds shall be provided at Landlord’s expense, and shall not be deducted from
the Tenant Improvement Allowance.
               (b) Indemnity. Tenant’s indemnity of the Landlord Indemnitees as
set forth in this Lease shall also apply with respect to any and all Claims
related in any way to any negligent act or omission or willful misconduct of
Tenant’s Contractor, Design-Build Subcontractors, or other subcontractors, or
anyone directly or indirectly employed by any of them, or in connection with
Tenant’s non-payment of any amount arising out of the Tenant Improvements
(through no fault of Landlord) and/or Tenant’s disapproval of all or any portion
of any request for payment. Such indemnity by Tenant, as set forth in this
Lease, shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to Landlord’s performance of any
ministerial acts reasonably necessary (a) to permit Tenant to complete the
Tenant Improvements, or (b) to enable Tenant to obtain any building permit or
certificate of occupancy for the Premises; provided, however, that, with respect
to any Landlord Indemnitee, Tenant’s obligations under this Section shall be
inapplicable to the extent (i) the Claims arise from the negligence of Landlord
or any other Landlord Indemnitee and are not covered by the insurance required
to be carried by Tenant hereunder, or arise from the willful misconduct or
criminal activity of any Landlord Indemnitee, or (ii) such obligations are
prohibited by Applicable Laws.
               (c) Requirements of Tenant’s Contractor. Tenant’s Contractor
shall guarantee to Tenant that the portion of the Tenant Improvements for which
it is responsible shall be free from any defects in workmanship and materials
for a period of not less than one (1) year from the date of completion thereof.
Tenant’s Contractor shall be responsible for the replacement or repair, without
additional charge, of all work done or furnished in accordance with its contract
that shall become defective within one (1) year after the later to occur of
(i) completion of the work performed by such contractor and (ii) the Lease
Commencement Date. All such warranties or guarantees as to materials or
workmanship of or with respect to the Tenant Improvements shall be contained in
the Contract and shall be written such that such guarantees or warranties shall
inure to the benefit of Landlord and Tenant (and shall be assignable to Landlord
in the event this Lease is terminated). Tenant covenants to give to Landlord any
assignment or other assurances which may be necessary to effect such right of
direct enforcement in the event this Lease is terminated.
               (d) Insurance Requirements.
                    (1) General Coverages. Tenant’s Contractor shall carry
worker’s compensation insurance covering all of their respective employees,
Products and Completed Operation Coverage insurance and shall also carry
commercial general liability insurance, including property damage, and with
commercially reasonable limits for tenant improvement projects of this size, in
form and with companies as are required to be carried by Tenant as set forth in
this Lease. Tenant’s Contractor shall require all of the Design-Build
Subcontractors and its other subcontractors to carry appropriate insurance
coverages in accordance with the approved Contract.
                    (2) Special Coverages. Tenant shall carry (or shall require
its Contractor to carry) commercially reasonable “Builder’s Risk” insurance
covering the cost of construction of the Tenant Improvements (“Builder’s Risk
Insurance”).
                    (3) General Terms. Certificates for all insurance carried
pursuant to this Section 4.2.2(d) shall be delivered to Landlord before the
commencement of construction of the Tenant Improvements and before the
Contractor’s equipment is moved onto the site. All such policies of insurance
must contain a provision that the company writing said policy will give Landlord
thirty (30) days prior written notice of any cancellation or lapse of the
effective date or any material reduction in the amounts of such insurance. In
the event that the Tenant Improvements are damaged by any cause

Exhibit C, Page 11



--------------------------------------------------------------------------------



 



during the course of the construction thereof, Tenant shall immediately repair
the same at no cost to Landlord, unless the Lease is terminated by either party
hereto in accordance with the terms of Paragraph 19 of the Lease, in which event
Tenant shall have no such repair obligation (provided that the same shall in no
event have any effect on Landlord’s right to receive the proceeds from the
Builder’s Risk Insurance). Tenant’s Contractor, the Design-Build Subcontractors
and other subcontractors shall maintain all of the foregoing insurance coverage
in force until the Tenant Improvements are fully completed and accepted by
Landlord, except for any Products and Completed Operation Coverage insurance
required by Landlord, which is to be maintained for ten (10) years following
completion of the work. All policies carried under this Section 4.2.2(d) shall
insure Landlord and Tenant, as their interests may appear, as well as Contractor
and Tenant’s Agents, and without limiting the foregoing, Tenant shall cause
Landlord to be an additional named insured and loss payee on the Builder’s Risk
insurance (subject to Tenant’s rights to the insurance proceeds to make the
repairs as required above, and Tenant’s rights to amounts that exceed the Tenant
Improvement Allowance in the event that the Lease is terminated by either party
hereto in accordance with the terms of Paragraph 19 of the Lease). All property
insurance maintained by Tenant’s Agents shall preclude subrogation claims by the
insurer against anyone insured thereunder. Such insurance shall provide that it
is primary insurance and that any other insurance maintained by Landlord is
excess and noncontributing with the insurance required hereunder. The
requirements for the foregoing insurance shall not derogate from the provisions
for indemnification of Landlord by Tenant under Section 4.2.2(b) of this Tenant
Improvement Agreement.
          4.2.3 Governmental Compliance. The Tenant Improvements shall comply in
all respects with the following: all local, state, and federal laws, codes,
ordinances and regulations and customary interpretations thereof.
          4.2.4 Inspection by Landlord. Landlord shall have the right to inspect
the Tenant Improvements at all times; provided, however, that Landlord’s failure
to inspect the Tenant Improvements shall in no event constitute a waiver of any
of Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements constitute Landlord’s approval of the same. Should Landlord
identify any work that does not materially conform to the Approved Working
Drawings or Approved Design-Build Drawings, Landlord shall notify Tenant in
writing of such non-conforming work and shall specify the non-conforming work.
Any such material deviation from the Approved Working Drawings or Approved
Design-Build Drawings shall be rectified by Tenant at no expense to Landlord. If
Tenant disputes Landlord’s assertion of non-conforming work, the parties shall
diligently endeavor in good faith to resolve the dispute. If, despite their
diligent good faith efforts, the parties are unable to resolve the dispute
within twenty (20) business days after Tenant receives notice of such alleged
non-conforming work, then either party may submit the dispute to binding
arbitration in accordance with Paragraph 34 of the Lease.
          4.2.5 Meetings. Commencing within thirty (30) days after approval of
the Architect and the Contractor, Tenant shall hold regular meetings at a
reasonable time, with the Architect and the Contractor regarding the progress of
the preparation of Construction Drawings and the construction of the Tenant
Improvements, which meetings shall be held at a location designated by Tenant,
and Landlord and/or its agents shall receive prior notice of, and shall have the
right to attend (in person or by telephone), all such meetings. In addition, any
minutes that may be taken at all such meetings by Tenant or its agents shall be
promptly delivered to Landlord.
     4.3 Notice of Completion; Copy of Record Set of Plans. Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. At the conclusion of
construction, (a) Tenant shall cause the Contractor or Architect to deliver to
Landlord two (2) CD ROMS of as-built drawings in accordance with standard CAD
format requirements and (b) Tenant shall deliver to Landlord a copy of all
warranties and guaranties relating to the improvements, equipment, and systems
in the Premises.

Exhibit C, Page 12



--------------------------------------------------------------------------------



 



     4.4 Commencement Date.
          4.4.1 Delay in Commencement Date. Tenant shall use reasonable efforts
(without requiring any overtime or after-hours work, or work to be performed on
weekends or holidays generally recognized by the City of San Jose) to cause the
Tenant Improvements to be constructed in accordance with the provisions of this
Tenant Improvement Agreement, and to achieve substantial completion of the
Tenant Improvements as soon as reasonably practicable. If the Substantial
Completion of the Tenant Improvements is delayed beyond September 1, 2010, and
such delay would not have occurred but for a Landlord Delay and/or Force Majeure
Delay, then the Commencement Date shall be delayed one (1) day for each day that
the Substantial Completion Date has not occurred as a result of such Landlord
Delay and/or Force Majeure Delay. Further, if Tenant is occupying or conducting
business in any portion of the Premises as of the Commencement Date set forth in
the Summary of Lease Terms, notwithstanding that the Substantial Completion Date
has not occurred, then the Commencement Date shall not be delayed with respect
to the portion of the Premises so occupied or used by Tenant.
          4.4.2 Delay Damages. Landlord acknowledges that (i) Tenant is moving
its corporate headquarters to the Premises, which will involve physically
relocating a substantial number of employees, and substantial amounts of
equipment, furniture, files, and other items of Tenant’s property; and (ii) that
such move must be planned well in advance and must be coordinated with the
Substantial Completion of the Tenant Improvements in order to avoid
substantially disrupting Tenant’s business operations and to avoid substantial
costs in relocating Tenant’s property and obtaining temporary space or in
holding over in Tenant’s existing leased premises. Further, the calculation of
damages due to a delay in Substantial Completion of the Tenant Improvements
would be extremely difficult to fix and to prove. Therefore, Landlord and Tenant
agree to liquidate such damages as follows: If the Substantial Completion Date
has not occurred on or before October 1, 2010, and such delay would not have
occurred but for a Landlord Delay, then Tenant shall be entitled to a credit
against Basic Rental hereunder equal to Twenty Thousand Dollars ($20,000.00)
(“Delay Damages”) for each day that the Substantial Completion Date is delayed
beyond October 1, 2010 due to such Landlord Delay. Notwithstanding the foregoing
provision to the contrary, Tenant agrees that if it occupies a portion of the
Premises on or before October 1, 2010, whether or not Substantial Completion has
occurred with respect to such portion of the Premises, Tenant shall not be
entitled to Delay Damages for such occupied portion of the Premises. Both
Landlord and Tenant acknowledge that such amount is presently reasonable
considering all of the circumstances existing as of the date of this Lease,
including, without limitation, the range of harm to Tenant that reasonably could
be anticipated and the anticipation that proof of actual damages would be
extremely difficult and impracticable, and that the payment of such liquidated
damages is not intended as a forfeiture or penalty, but is intended to
constitute liquidated damages. By executing this provision where indicated
below, each party specifically confirms the accuracy of the statements made
above and the fact that each party fully understood the consequences of these
liquidated damages provisions at the time this Lease was made.

            Landlord’s Initials: _________   Tenant’s Initials: _________

          4.4.3 Definitions.
               (a) For purposes of this Tenant Improvement Agreement,
“Substantial Completion” shall mean the date on which the Tenant Improvements
have been substantially completed (except for minor “punch list” items) and
Tenant is legally permitted to occupy the Premises (as evidenced by a temporary
or final certificate of occupancy, or final inspection and sign-off on the job
card for the Tenant Improvement Work, or reasonable equivalent). The
“Substantial Completion Date” shall mean the date when Substantial Completion
has occurred. Tenant shall promptly notify Landlord that Substantial Completion
has occurred and provide copies of the certificate of occupancy or other
evidence thereof. Promptly thereafter, Landlord and Tenant shall set a mutually
convenient time for Tenant, Landlord, the Contractor and the Architect to
inspect the Premises and the Tenant Improvements.

Exhibit C, Page 13



--------------------------------------------------------------------------------



 



               (b) For purposes of this Tenant Improvement Agreement, “Force
Majeure Delay” shall mean any actual delay in Substantial Completion of the
Tenant Improvements that would not have occurred but for (i) fire, earthquake,
or other acts of God, or unusually severe weather conditions, (ii) strikes,
lockouts, or labor disputes beyond Tenant’s reasonable control, (iii) war,
terrorism, riot, or act of a public enemy, or (iv) delay occasioned by inability
to obtain labor or materials (or reasonable substitutes therefor) on an
industry-wide basis and excluding any long lead items of a specialized nature
ordered by Tenant, (v) the undue and prolonged delay by any governmental
authority to process and issue necessary permits within the typical and
reasonable time period for the issuance of same, except to the extent such delay
is attributable to the acts or omission of Tenant, the Architect, the
Contractor, the Design-Build Subcontractors or any other of Tenant’s agents or
employees, (vi) any other delays specifically identified as Force Majeure Delays
under this Tenant Improvement Agreement, or (vii) any delay caused by the
discovery, investigation and/or remediation of any Preexisting Hazardous
Substances discovered at the Premises during prosecution of the Tenant
Improvements. Notwithstanding the foregoing, if Tenant fails to provide Landlord
with written notice of a Force Majeure Delay within ten (10) business days after
the commencement thereof, the period of any Force Majeure Delay shall be reduced
for the period of time prior to the delivery of such notice.
               (c) For purposes of this Tenant Improvement Agreement, “Landlord
Delay” shall have the meaning provided in Paragraph 2.2(b) of the Lease and
shall also mean any actual delay in Substantial Completion of the Tenant
Improvements that would not have occurred but for (i) Landlord’s failure to
timely respond to Tenant’s requests for approvals as provided in this Tenant
Improvement Agreement, (ii) Landlord’s failure to pay the Tenant Improvement
Allowance when due as provided in Section 2.2.2 above, (iii) Landlord’s failure
to timely complete the Corrective Work, if any, required to be performed by
Landlord pursuant to Paragraph 2.2(d) of this Lease, or (iv) unreasonable
interference with the performance of the Tenant Improvements by Landlord, its
employees, agents or contractors. Notwithstanding the foregoing, no Landlord
Delay shall be deemed to have occurred unless and until Tenant provides Landlord
with written notice specifying the action or inaction that Tenant asserts
constitutes a Landlord Delay, and such action or inaction is not cured within
one (1) business day after Landlord receipt of such notice. If such action or
inaction is not cured within one (1) business day after Landlord’s receipt of
notice, then a Landlord Delay, as set forth in the notice, shall be deemed to
have occurred commencing as of the date of such notice and continuing for the
number of days Substantial Completion of the Tenant Improvements is in fact
delayed solely as a result of such action or inaction.
          4.4.4 Casualty or Eminent Domain. Notwithstanding the foregoing or any
provision in this Tenant Improvement Agreement to the contrary, if at any time
prior to or after the Commencement Date, the Building is damaged by fire or
other casualty, or any portion of the Building is taken by right of eminent
domain or conveyed in lieu thereof, then the provisions of Sections 19 and 20,
respectively, of the Lease shall control, and Landlord and Tenant shall be
entitled to exercise all of their respective rights and required to perform all
of their respective obligations thereunder.
SECTION 5
MISCELLANEOUS
     5.1 Tenant’s Representative. Tenant has designated Charles Bonasera as its
sole representative with respect to the matters set forth in this Tenant
Improvement Agreement, who, until further notice to Landlord, shall have full
authority and responsibility to act on behalf of the Tenant as required in this
Tenant Improvement Agreement.
     5.2 Landlord’s Representative. Landlord has designated Mark Brannan as its
sole representative with respect to the matters set forth in this Tenant
Improvement Agreement, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Tenant Improvement Agreement.

Exhibit C, Page 14



--------------------------------------------------------------------------------



 



     5.3 Time. Time is of the essence in this Tenant Improvement Agreement.
Unless otherwise indicated, all references herein to a “number of days” shall
mean and refer to calendar days.
     5.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if a default beyond an applicable notice and cure
period as described in this Lease or this Tenant Improvement Agreement has
occurred at any time on or before the completion of the Tenant Improvements,
then (a) in addition to all other rights and remedies granted to Landlord
pursuant to this Lease, Landlord shall have the right to withhold payment of all
or any portion of the Tenant Improvement Allowance and/or Landlord may cause
Contractor to cease the construction of the Tenant Improvements (in which case,
Tenant shall be responsible for any delay in the construction of the Tenant
Improvements caused by such work stoppage), and (b) all other obligations of
Landlord under the terms of this Tenant Improvement Agreement shall be forgiven
until such time as such default is cured pursuant to the terms of this Lease (in
which case, Tenant shall be responsible for any delay in the construction of the
Tenant Improvements caused by such inaction by Landlord).
     5.5 Ownership of Tenant Improvements. The Tenant Improvements shall be
deemed, effective upon installation, to be a part of the Building and shall be
deemed to be the property of Landlord (subject to Tenant’s right to use the same
during the Lease Term), and shall be surrendered at the expiration or earlier
termination of the Lease Term; provided, however, that (i) the foregoing shall
not affect Tenant’s removal obligations expressly set forth in Paragraph 21.3
(Removal of Property), Paragraph 24.3 (Lines), Paragraph 27.1 (Signs) and
Paragraph 31.6 (Generator) of the Lease, and in Paragraph 8 of Exhibit B-2
(Rooftop Installations) (“Required Removal Items”), (ii) Landlord reserves the
right to require Tenant to remove the Tenant Improvements described in any
Change Orders, if Landlord notifies Tenant in writing of such removal obligation
as part of Landlord’s written notice to Tenant of Landlord’s approval of the
Change Order at issue; and (iii) Tenant shall retain ownership of all furniture,
equipment, business and trade fixtures, free-standing cabinet work, and other
articles of personal property owned by Tenant or installed or placed by Tenant
in the Premises as part of the Tenant Improvements, and Tenant shall remove such
property from the Premises upon the expiration or earlier termination of this
Lease in accordance with Paragraph 21.3 of this Lease.

Exhibit C, Page 15